Exhibit 10.1

Execution Version

AMENDMENT NO. 4

This AMENDMENT NO. 4, dated as of September 12, 2019 (together with all exhibits
and schedules hereto, this “Amendment”) to that certain Amended and Restated
Credit Agreement, dated as of October 19, 2010 (as amended, restated, amended
and restated, supplemented or otherwise modified through the date hereof, the
“Existing Credit Agreement”) among Tenet Healthcare Corporation, a Nevada
corporation (the “Borrower”), the Lenders and Issuers party thereto, Citicorp
USA, Inc., as agent for the Lenders and the Issuers (in such capacity, the
“Administrative Agent”).

PRELIMINARY STATEMENTS

Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Existing Credit Agreement; provided
however, that all capitalized terms used in Section 4 herein and not otherwise
defined herein, shall have the meaning ascribed to such terms in the Amended
Credit Agreement (as defined below).

WHEREAS, the Borrower has hereby notified the Administrative Agent that it is
requesting an increase in Revolving Credit Commitments in an aggregate principal
amount equal to $500 million (the “Revolving Credit Increase”) and certain
Lenders have hereby agreed to provide the Revolving Credit Increase (in such
capacity, the “Incremental Lenders” and the portion of the Revolving Credit
Increase provided by each such Incremental Lender, collectively, the
“Incremental Commitments”) on the terms and subject to the conditions set forth
herein.

WHEREAS, pursuant to Section 11.1 of the Existing Credit Agreement, the Borrower
has requested that the Administrative Agent and the Lenders consent to the
amendments to the Existing Credit Agreement set forth herein.

WHEREAS, each Lender party hereto has agreed to consent to this Amendment on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree to amend the Existing
Credit Agreement on the terms and subject to the conditions set forth in this
Amendment as follows:

SECTION 1. Amendments to the Credit Agreement. Effective as of the Amendment
Effective Date (as defined below) and subject to the satisfaction of the terms
and conditions set forth herein:

(a) the Existing Credit Agreement is hereby amended and restated in its entirety
in the form of Exhibit A attached hereto (as amended, the “Amended Credit
Agreement”).

(b) Schedules I and II to the Existing Credit Agreement are hereby amended and
restated in their entirety to be in the forms of Schedules I and II attached
hereto, respectively.

(c) Schedule 1.1(a) to the Existing Credit Agreement is hereby amended and
restated in its entirety to be in the form of Schedule 1.1(a) attached hereto.

(d) Schedules 4.3(a), 4.3(b), 4.7, 4.8, 4.13(a), 4.13(b), 4.13(c), 4.13(d), 4.16
and 4.20 to the Existing Credit Agreement are hereby amended and restated in
their entirety to be in the forms of Schedules 4.3(a), 4.3(b), 4.7, 4.8,
4.13(a), 4.13(b), 4.13(c), 4.13(d), 4.16 and 4.20 attached hereto, respectively.



--------------------------------------------------------------------------------

(e) Schedules 8.1, 8.2, 8.3 and 8.4 to the Existing Credit Agreement are hereby
amended and restated in their entirety to be in the forms of Schedules 8.1, 8.2,
8.3 and 8.4 attached hereto, respectively.

(f) Exhibit H to the Existing Credit Agreement is hereby amended and restated in
its entirety to be in the form of Exhibit H attached hereto.

(g) Exhibit I to the Existing Credit Agreement is hereby amended and restated in
its entirety to be in the form of Exhibit I attached hereto.

(h) Exhibit J to the Existing Credit Agreement is hereby amended and restated in
its entirety to be in the form of Exhibit J attached hereto.

SECTION 2. Incremental Commitments.

(a) Terms Generally. The Incremental Commitments shall have identical terms as
the Revolving Credit Commitments immediately prior to the Amendment Effective
Date and shall otherwise be subject to the provisions, including any provisions
restricting the rights, or regarding the obligations, of the Loan Parties or any
provisions regarding the rights of the Lenders, of the Amended Credit Agreement
and the other Loan Documents. Each reference to a “Revolving Credit Commitment”
or “Revolving Credit Commitments” in the Amended Credit Agreement shall be
deemed to include the Incremental Commitments and all other related terms will
have correlative meanings mutatis mutandis. For the avoidance of doubt and
notwithstanding anything in this Amendment to the contrary, the Incremental
Commitments shall be considered an increase in the Revolving Credit Commitments
under the Existing Credit Agreement and shall not be considered a separate
tranche of Indebtedness under the Amended Credit Agreement.

(b) Reallocation. On the Amendment Effective Date, each Incremental Lender
agrees to purchase and assume from each existing Revolving Credit Lender having
Revolving Loans and participations in Letters of Credit and Swing Loans
outstanding on the Amendment Effective Date, without recourse or warranty, an
undivided interest and participation, to the extent of such Lender’s Ratable
Portion of the new Revolving Credit Commitments (after giving effect to this
Amendment), in the aggregate outstanding Revolving Loans and participations in
Letters of Credit and Swing Loans, so as to ensure that, on the Amendment
Effective Date, after giving effect to the Revolving Credit Increase, each
Revolving Lender is owed only its Ratable Portion of the Revolving Loans and
participations in Letters of Credit and Swing Loans outstanding on the Amendment
Effective Date and as set forth in Schedules I and II attached hereto, as
applicable.

 

2



--------------------------------------------------------------------------------

SECTION 3. Conditions to Effectiveness. This Amendment shall become effective
and each Incremental Lender shall make its applicable Incremental Commitment
available to the Borrower under the terms of the Amended Credit Agreement, on
the first date when each of the following conditions precedent have been
satisfied (the “Amendment Effective Date”):

(a) the Administrative Agent shall have received (i) this Amendment, duly
executed and delivered by the Borrower, the Issuers, the Swing Loan Lender and
the Administrative Agent, (ii) (A) New Revolving Credit Lender Addenda (if any),
in the form attached hereto as Annex A (the “New Revolving Credit Lender
Addendum”) and (B) Extending Revolving Credit Lender Consents, in the form
attached hereto as Annex B (the “Extending Revolving Credit Lender Consents”),
in each case, duly executed and delivered by a combination of new and existing
Lenders (the “Consenting Lenders”) whose aggregate Revolving Credit Commitments
is equal to $1,500,000,000, (iii) a second amended and restated Guaranty, in the
form attached hereto as Exhibit H, duly executed and delivered by the Borrower
and each Guarantor and (iv) a second amended and restated Security Agreement, in
the form attached hereto as Exhibit I, duly executed and delivered by the
Borrower and each Guarantor;

(b) the Administrative Agent shall have received legal opinions with respect to
each Loan Party, dated as of Amendment Effective Date and addressed to the
Administrative Agent, the Lenders and the Issuers, in form and substance
reasonably acceptable to the Administrative Agent;

(c) the Administrative Agent shall have received (i) a copy of a certificate
from the Secretary of State or other applicable office in the jurisdiction of
incorporation or organization of each Loan Party attesting to the good standing
(or equivalent) of such Loan Party (where such concept is applicable) and (ii) a
certificate from the Secretary or Assistant Secretary of each Loan Party, dated
as of the Amendment Effective Date and in form and substance reasonably
satisfactory to the Administrative Agent, certifying (A) the names and true
signatures of each officer of such Loan Party that has been authorized to
execute and deliver the Amendment and any other document required to be
delivered by or on behalf of such Loan Party, (B) the articles of incorporation
or other equivalent Constituent Document of such Loan Party as in effect on the
date of such certification, (C) the bylaws or other equivalent Constituent
Document of such Loan Party as in effect on the date of such certification and
(D) resolutions of such Loan Party’s Board of Directors, sole member, managing
member, general partner, or other approving body, as applicable, authorizing the
execution, delivery and performance of this Amendment and any other document
required to be delivered by, or on behalf of, such Loan Party, in each case as
of the Amendment Effective Date;

(d) all fees and expenses (including, to the extent invoiced and delivered to
the Borrower at least two Business Days prior to the Amendment Effective Date,
or such later date as may be agreed by the Borrower in its reasonable
discretion, the reasonable and documented fees and expenses of Weil, Gotshal &
Manges LLP) payable in connection with this Amendment or otherwise required to
be paid pursuant to the Existing Credit Agreement shall have been paid in full;

(e) each Non-Consenting Lender (as defined below) shall have received payments
of all Loans held by it and all accrued and unpaid interest and fees with
respect thereto through the date of this Amendment as contemplated by
Section 4(c) below;

(f) the Borrower shall have paid to the Administrative Agent, (i) for the
ratable benefit of each Consenting Lender that has delivered an unconditioned
Extending Revolving Credit Lender Consent to the Administrative Agent on or
prior to 5:00 pm (New York City time) on Wednesday, September 11, 2019, an
amendment fee in an amount equal to 0.15% of the aggregate amount of such
Consenting Lender’s Revolving Credit Commitments on the Amendment Effective Date
(outstanding immediately prior to giving effect to Amendment

 

3



--------------------------------------------------------------------------------

Effective Date) and (ii) for the ratable benefit of each Lender (each, a “New
Money Lender”) that, either by executing an Extending Revolving Credit Lender
Consent or a New Revolving Credit Lender Addendum, will hold, Revolving Credit
Commitments immediately after giving effect to the Amendment Effective Date, in
in excess of the amount of such Lender’s Revolving Credit Commitments as in
effect immediately prior to the Amendment Effective Date (the amount of such
excess, the “New Commitment Amount”), a closing fee in an amount equal to 0.25%
of the aggregate amount of such New Money Lender’s New Commitment Amount on the
Amendment Effective Date (outstanding immediately after giving effect to
Amendment Effective Date);

(g) the Borrower shall have delivered the Borrowing Base Certificate required to
be delivered by Section 6.9(a) of the Amended Credit Agreement for the month
ended July 31, 2019 and after giving effect to any Loans or Letters of Credit
requested to be made or Issued on the Amendment Effective Date and the use of
proceeds thereof, the Revolving Credit Outstandings shall not exceed the Maximum
Credit at such time;

(h) each of the representations and warranties set forth in Section 5 hereof
shall be true and correct as of the Amendment Effective Date;

(i) no Default or Event of Default shall have occurred and be continuing as of
the Amendment Effective Date;

(j) the Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower certifying that to the extent the Revolving
Credit Commitments were fully funded (after giving effect to the Revolving
Credit Increase), the aggregate outstanding amount of Indebtedness under the
Loan Documents would not violate any applicable debt limitations in the
Indentures or any other Indebtedness of the Borrower or its Restricted
Subsidiaries for borrowed money having a principal or committed amount of
$50,000,000 or more;

(k) the Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower, certifying that on the Amendment Effective
Date and immediately after giving effect to the Revolving Credit Increase, the
Borrower shall be in compliance with the financial covenant contained in
Article V (Financial Covenant) of the Amended Credit Agreement, in each case
determined on a Pro Forma Basis after giving effect to the Revolving Credit
Increase (and assuming the borrowing of the entire Incremental Commitments), as
of (i) the Amendment Effective Date and (ii) the last day of the most recently
ended fiscal quarter of the Borrower for which Financial Statements have been
delivered to the Administrative Agent pursuant to Sections 5.1(a) or (b) of the
Amended Credit Agreement, as applicable, in each case in form and substance and
with supporting documentation reasonably satisfactory to the Administrative
Agent; and

(l) the Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower, certifying the conditions set forth in
Sections 3(h) and 3(i) have been satisfied as of the Amendment Effective Date.

SECTION 4. Construction with the Loan Documents.

(a) On and after the Amendment Effective Date, each reference in the Existing
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference in the other Loan Documents to the Existing
Credit Agreement, shall mean, and be a reference to, the Amended Credit
Agreement.

 

4



--------------------------------------------------------------------------------

(b) The amendment of the Existing Credit Agreement as contemplated hereby shall
not be construed to discharge or otherwise affect the Loans or any other
obligations of the Borrower accrued or otherwise owing under the Existing Credit
Agreement, it being understood that such Loans and obligations will constitute
Loans and obligations under the Amended Credit Agreement.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Arrangers, the other Indemnitees, the other agents,
the bookrunners or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver or amendment of any provision of any of the Loan Documents
or for any purpose except as expressly set forth herein. Notwithstanding
anything to the contrary in the Existing Credit Agreement or other Loan
Documents, each of the Consenting Lenders acknowledges and agrees that
(i) commencing on the Amendment Effective Date, the respective Revolving Credit
Commitment of such Lender shall be as set forth on the new Schedule I (Revolving
Credit Commitments) referenced in Section 1(a) of this Amendment and (ii) the
respective Commitments of each Lender under the Existing Credit Agreement prior
to giving effect to this Amendment that is not a party to this Amendment (each a
“Non-Consenting Lender”) shall be assigned or deemed assigned pursuant to
Section 11.1(c) of the Existing Credit Agreement and such assignment or deemed
assignment shall be reflected on the new Schedule I (Revolving Credit
Commitments).

(d) This Amendment is a Loan Document.

SECTION 5. Representations And Warranties.

(a) (i) each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment, (ii) this Amendment has
been duly executed and delivered by each Loan Party, (iii) this Amendment is a
legal, valid and binding obligation of each Loan Party, enforceable against it
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles and (iv) such execution, delivery and performance will not
(A) contravene or violate any Loan Party’s Constituent Documents, (B) violate
any other Requirement of Law applicable to any Loan Party or any order or decree
of any Governmental Authority or arbitrator applicable to the Borrower or
(C) conflict with or result in the breach of, or constitute a default under, or
result in or permit the termination or acceleration of, any Related Document or
any other material Contractual Obligation of any Loan Party.

(b) Each of the representations and warranties made by any Loan Party in the
Amended Credit Agreement, and the other Loan Documents to which it respectively
is a party or by which it is bound, is true and correct in all material respects
on and as of the Amendment Effective Date (other than representations and
warranties in any such Loan Document which expressly speak as of a specific
date, which shall have been true and correct in all material respects as of such
specific date); provided, that to the extent that any such representation or
warranty is already qualified by materiality, Material Adverse Effect or a
similar qualification, such representation and warranty is true and correct in
all respects as of the applicable date.

 

5



--------------------------------------------------------------------------------

(c) No Default or Event of Default has occurred and is continuing.

SECTION 6. Incorporation by Reference. The following sections of the Existing
Credit Agreement shall be incorporated by reference mutatis mutandis: Sections
11.3, 11.4, 11.10, 11.12, 11.13, 11.16 and 11.17

SECTION 7. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with the laws of the State of New York.

[SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

TENET HEALTHCARE CORPORATION         as Borrower By:  

/s/ James E. Snyder, III

  Name: James E. Snyder, III   Title: Vice President and Treasurer

 

[SIGNATURE PAGE TO AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITICORP USA, INC.

as Administrative Agent

By:  

/s/ Christopher Marino

  Name: Christopher Marino   Title: Vice President and Director CITIBANK, N.A.

as Swing Loan Lender and Issuer

By:  

/s/ Christopher Marino

  Name: Christopher Marino   Title: Vice President and Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

as Issuer

By:  

/s/ Ajay Jagsi

  Name: Ajay Jagsi   Title: Vice President

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Issuer

By:  

/s/ Ronnie Glenn

  Name: Ronnie Glenn   Title: Director

 

 

[Signature Page to Amendment No. 4 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, N.A.

  as Issuer By:  

/s/ Mark Klaassens

  Name: Mark Klaassens   Title: Duly Authorized Signatory

 

[Signature Page to Amendment No. 4 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA

  as Issuer By:  

/s/ Farhan Lodhi

  Name: Farhan Lodhi   Title: Authorized Signatory

 

 

[Signature Page to Amendment No. 4 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK

  as Issuer By:  

/s/ Stephen D. Metts

  Name: Stephen D. Metts   Title: Director

 

 

[Signature Page to Amendment No. 4 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

ANNEX A

NEW REVOLVING CREDIT LENDER ADDENDUM

Reference is made to (i) the Amended and Restated Credit Agreement, dated as of
October 19, 2010 (as amended, restated, amended and restated, supplemented or
otherwise modified through the date hereof, the “Existing Credit Agreement”)
among Tenet Healthcare Corporation, a Nevada corporation (the “Borrower”), the
Lenders and Issuers party thereto, Citicorp USA, Inc., as agent for the Lenders
and the Issuers (in such capacity, the “Administrative Agent”) and
(ii) Amendment No. 4 to the Amended and Restated Credit Agreement, dated as of
September 12, 2019 (the “Amendment”), to which this New Revolving Lender
Addendum (the “Addendum”) is attached. Unless otherwise defined herein,
capitalized terms used herein and defined in the Existing Credit Agreement or
the Amendment, as applicable, are used herein as therein defined.

Upon execution and delivery of this Addendum by the parties hereto, the
undersigned hereby becomes a Revolving Credit Lender under the Amended Credit
Agreement having the Revolving Credit Commitment set forth in Schedule I
(Revolving Credit Commitments) to the Amended Credit Agreement, effective as of
the Amendment Effective Date.

This Addendum and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with the provision of
the Amendment and the Amended Credit Agreement.

This Addendum may be executed in any number of counterparts and by different
parties and separate counterparts, each of which when so executed and delivered,
shall be deemed an original, and all of which, when taken together, shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Addendum by facsimile or e-mail shall be effective as
delivery of a manually executed counterpart hereof or thereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Addendum to be duly executed
and delivered by its proper and duly authorized officers as of the Amendment
Effective Date.

 

[NAME OF NEW REVOLVING CREDIT LENDER]

By:  

         

Name: Title: [By:  

 

Name: Title:]

 

[SIGNATURE PAGE TO NEW REVOLVING CREDIT LENDER ADDENDUM]



--------------------------------------------------------------------------------

ANNEX B

EXTENDING REVOLVING CREDIT LENDER CONSENT

Reference is made to (i) Amended and Restated Credit Agreement, dated as of
October 19, 2010 (as be amended, restated, amended and restated, supplemented or
otherwise modified through the date hereof, the “Existing Credit Agreement”)
among Tenet Healthcare Corporation, a Nevada corporation (the “Borrower”), the
Lenders and Issuers party thereto, Citicorp USA, Inc., as agent for the Lenders
and the Issuers (in such capacity, the “Administrative Agent”) and
(ii) Amendment No. 4 to the Amended and Restated Credit Agreement, dated as of
September 12, 2019 (the “Amendment”), to which this Extending Lender Consent is
attached. Unless otherwise defined herein, capitalized terms used herein and
defined in the Existing Credit Agreement or the Amendment, as applicable, are
used herein as therein defined.

Pursuant to Section 11.1(a) (Amendments, Waivers, Etc.) of the Existing Credit
Agreement, the undersigned Lender hereby consents to the Amendment and
authorizes the Administrative Agent to execute the Amendment on its behalf.

The undersigned Lender hereby confirms and agrees that, as of the Amendment
Effective Date, its Revolving Credit Commitment with respect to the Amended
Credit Agreement is as set forth in Schedule I (Revolving Credit Commitments) to
the Amended Credit Agreement, as amended by the Amendment and agrees to any
upsize thereof as set forth therein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Addendum to be duly executed
and delivered by its proper and duly authorized officers as of the Amendment
Effective Date.

 

 

[NAME OF EXTENDING REVOLVING LENDER]

By:

 

                      

Name:

Title:

[By:

 

 

Name:

Title:]

 

 

[SIGNATURE PAGE TO EXTENDING REVOLVING CREDIT LENDER CONSENT]



--------------------------------------------------------------------------------

EXHIBIT A

AMENDED AND RESTATED CREDIT AGREEMENT

SEE ATTACHED.



--------------------------------------------------------------------------------

Execution Version

$1,500,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of October 19, 2010

As Amended by Amendment No. 1, dated as of November 29, 2011,

Incremental Amendment, dated as of October 15, 2013,

Amendment No. 2, dated as of January 23, 2014,

Amendment No. 3, dated as of December 4, 2015 and

Amendment No. 4, dated as of September 12, 2019

among

TENET HEALTHCARE CORPORATION,

as Borrower

and

THE LENDERS AND ISSUERS PARTY HERETO

and

CITICORP USA, INC.,

as Administrative Agent

BANK OF AMERICA, N.A.,

as Syndication Agent

CITIGROUP GLOBAL MARKETS INC. and

BANK OF AMERICA, N.A.,

as Joint Lead Arrangers

CITIGROUP GLOBAL MARKETS INC.,

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC,

CAPITAL ONE, N.A.,

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA,

JPMORGAN CHASE BANK, N.A.

RBC CAPITAL MARKETS1,

SUNTRUST ROBINSON HUMPHREY, INC.,

THE BANK OF NOVA SCOTIA, AND

WELLS FARGO CAPITAL FINANCE, LLC

as Joint Bookrunners

BARCLAYS BANK PLC,

GOLDMAN SACHS BANK USA,

CAPITAL ONE, N.A.

DEUTSCHE BANK SECURITIES INC.

JPMORGAN CHASE BANK, N.A.

ROYAL BANK OF CANADA,

SUNTRUST BANK.,

THE BANK OF NOVA SCOTIA, AND

WELLS FARGO CAPITAL FINANCE, LLC

as Co-Documentation Agents

WEIL, GOTSHAL & MANGES LLP

767 FIFTH AVENUE

NEW YORK, NEW YORK 10153-0119

 

1 

RBC Capital Markets is a brand name for the capital markets activities of Royal
Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

ARTICLE I

       Definitions, Interpretation and Accounting Terms      6  

Section 1.1

  Defined Terms      6  

Section 1.2

  Computation of Time Periods      55  

Section 1.3

  Accounting Terms and Principles      55  

Section 1.4

  Conversion of Foreign Currencies      56  

Section 1.5

  Certain Terms      56  

Section 1.6

  Limited Liability Companies      57  

ARTICLE II

       The Facility      57  

Section 2.1

  The Revolving Credit Commitments      57  

Section 2.2

  Borrowing Procedures      57  

Section 2.3

  Swing Loans      59  

Section 2.4

  Letters of Credit      61  

Section 2.5

  Reduction and Termination of the Revolving Credit Commitments      66  

Section 2.6

  Repayment of Loans      66  

Section 2.7

  Evidence of Debt      66  

Section 2.8

  Optional Prepayments      68  

Section 2.9

  Mandatory Prepayments      68  

Section 2.10

  Interest      69  

Section 2.11

  Conversion/Continuation Option      70  

Section 2.12

  Fees      71  

Section 2.13

  Payments and Computations      73  

Section 2.14

  Special Provisions Governing Eurocurrency Rate Loans and EURIBOR Rate Loans   
  76  

Section 2.15

  Capital Adequacy      80  

Section 2.16

  Taxes      80  

Section 2.17

  Substitution of Lenders      84  

Section 2.18

  Incremental Facility      85  

Section 2.19

  Defaulting Lender      86  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

         PAGE  

ARTICLE III

       Conditions Precedent      89  

Section 3.1

  [Reserved]      89  

Section 3.2

  Conditions Precedent to Each Loan and Letter of Credit      89  

Section 3.3

  Additional Conditions to Issuances of Letters of Credit and Swing Loans     
90  

Section 3.4

  [Reserved]      91  

Section 3.5

  Conditions Precedent to Each Incremental Credit Extension Date      91  

ARTICLE IV

       Representations and Warranties      92  

Section 4.1

  Corporate Existence; Compliance with Law      92  

Section 4.2

  Corporate Power; Authorization; Enforceable Obligations      93  

Section 4.3

  Subsidiaries; Borrower Information      93  

Section 4.4

  Financial Statements      94  

Section 4.5

  Material Adverse Change      94  

Section 4.6

  Solvency      94  

Section 4.7

  Litigation      95  

Section 4.8

  Taxes      95  

Section 4.9

  Full Disclosure      95  

Section 4.10

  Margin Regulations      95  

Section 4.11

  No Burdensome Restrictions; No Defaults      96  

Section 4.12

  Investment Company Act      96  

Section 4.13

  Compliance with Health Care Laws      96  

Section 4.14

  Use of Proceeds      97  

Section 4.15

  Insurance      97  

Section 4.16

  Labor Matters      97  

Section 4.17

  ERISA      98  

Section 4.18

  Environmental Matters      98  

Section 4.19

  Intellectual Property      99  

Section 4.20

  Eligible Obligations      99  

Section 4.21

  OFAC      99  

Section 4.22

  Anti-Corruption Laws; Anti-Money Laundering Laws      100  

Section 4.23

  EEA Financial Institutions      100  

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

         PAGE  

ARTICLE V

       Financial Covenant      100  

Section 5.1

  Minimum Fixed Charge Coverage Ratio      100  

ARTICLE VI

       Reporting Covenants      100  

Section 6.1

  Financial Statements      101  

Section 6.2

  Default Notices      102  

Section 6.3

  Litigation      103  

Section 6.4

  [Reserved.]      103  

Section 6.5

  [Reserved.]      103  

Section 6.6

  Labor Relations      103  

Section 6.7

  ERISA Matters      103  

Section 6.8

  Environmental Matters      103  

Section 6.9

  Borrowing Base Determination      104  

Section 6.10

  Tax Reporting      105  

Section 6.11

  Health Care Reportable Event      105  

Section 6.12

  Other Information      105  

Section 6.13

  Eligible Obligations      105  

Section 6.14

  Self-Pay Accounts Collection Analysis      105  

ARTICLE VII

       Affirmative Covenants      106  

Section 7.1

  Preservation of Corporate Existence, Etc.      106  

Section 7.2

  Compliance with Laws, Etc.      106  

Section 7.3

  Conduct of Business      106  

Section 7.4

  Payment of Taxes, Etc.      106  

Section 7.5

  Maintenance of Insurance      106  

Section 7.6

  Access      107  

Section 7.7

  Keeping of Books      107  

Section 7.8

  Maintenance of Properties, Etc.      107  

Section 7.9

  Application of Proceeds      107  

Section 7.10

  Additional Collateral and Guaranties      108  

Section 7.11

  Cash Management      108  

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

         PAGE  

Section 7.12

  Sanctions, Etc.      110  

ARTICLE VIII

       Negative Covenants      110  

Section 8.1

  Indebtedness      111  

Section 8.2

  Liens, Etc.      113  

Section 8.3

  Investments      114  

Section 8.4

  Sale of Assets      116  

Section 8.5

  Restricted Payments      117  

Section 8.6

  Prepayment and Cancellation of Indebtedness      118  

Section 8.7

  Restriction on Fundamental Changes; Acquisitions      119  

Section 8.8

  Change in Nature of Business      119  

Section 8.9

  Transactions with Affiliates      119  

Section 8.10

  Limitations on Restrictions on Subsidiary Distributions; No New Negative
Pledge      119  

Section 8.11

  Modification of Constituent Documents      120  

Section 8.12

  Margin Regulations      120  

Section 8.13

  No Speculative Transactions      120  

Section 8.14

  Compliance with ERISA      121  

Section 8.15

  Environmental      121  

ARTICLE IX

       Events of Default      121  

Section 9.1

  Events of Default      121  

Section 9.2

  Remedies      123  

Section 9.3

  Actions in Respect of Letters of Credit      123  

Section 9.4

  Rescission      123  

ARTICLE X

       The Administrative Agent      124  

Section 10.1

  Authorization and Action      124  

Section 10.2

  Administrative Agent’s Reliance, Etc.      125  

Section 10.3

  Posting of Approved Electronic Communications      126  

Section 10.4

  The Administrative Agent Individually      126  

Section 10.5

  Lender Credit Decision      127  

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

         PAGE  

Section 10.6

  Indemnification      127  

Section 10.7

  Successor Administrative Agent      127  

Section 10.8

  Concerning the Collateral and the Collateral Documents      128  

Section 10.9

  Collateral Matters Relating to Related Obligations      130  

Section 10.10

  Lenders Not Subject to ERISA      131  

ARTICLE XI

       Miscellaneous      131  

Section 11.1

  Amendments, Waivers, Etc.      131  

Section 11.2

  Assignments and Participations      134  

Section 11.3

  Costs and Expenses      137  

Section 11.4

  Indemnities      138  

Section 11.5

  Limitation of Liability      140  

Section 11.6

  Right of Set-off      141  

Section 11.7

  Sharing of Payments, Etc.      141  

Section 11.8

  Notices, Etc.      142  

Section 11.9

  No Waiver; Remedies      144  

Section 11.10

  Binding Effect      144  

Section 11.11

  Governing Law      144  

Section 11.12

  Submission to Jurisdiction; Service of Process      144  

SECTION 11.13

  Waiver of Jury Trial      145  

Section 11.14

  Marshaling; Payments Set Aside      145  

Section 11.15

  Section Titles      145  

Section 11.16

  Execution in Counterparts      146  

Section 11.17

  Entire Agreement      146  

Section 11.18

  Confidentiality      146  

Section 11.19

  Patriot Act Notice      147  

Section 11.20

  No Lender Parties Implied Duties      147  

Section 11.21

  Special Provisions Relating to Certain Currencies      148  

Section 11.22

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      149
 

Section 11.23

  Acknowledgement Regarding Any Supported QFCs      149  

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

          PAGE           SCHEDULES

Schedule I

   -    Revolving Credit Commitments

Schedule II

   -    Issuers and L/C Commitments

Schedule III

   -    Applicable Lending Offices and Addresses for Notices

Schedule 1.1(a)

   -    Excluded Subsidiaries

Schedule 4.2

   -    Consents

Schedule 4.3(a)

   -    Ownership of Subsidiaries

Schedule 4.3(b)

      Borrower Information

Schedule 4.7

   -    Litigation

Schedule 4.8

   -    Taxes

Schedule 4.13(a)

      Compliance with Health Care Laws

Schedule 4.13(b)

      Health Care Programs

Schedule 4.13(c)

      Exclusion From Government Health Care Programs

Schedule 4.13(d)

      Integrity Agreements, Settlement Agreements, Etc.

Schedule 4.16

   -    Labor Matters

Schedule 4.17

   -    List of Plans

Schedule 4.18

   -    Environmental Matters

Schedule 4.20

   -    Eligible Obligations

Schedule 8.1

   -    Existing Indebtedness

Schedule 8.2

   -    Existing Liens

Schedule 8.3

   -    Existing Investments

Schedule 8.4

   -    Asset Sales           EXHIBITS

Exhibit A

   -    Form of Assignment and Acceptance

Exhibit B

   -    Form of Revolving Credit Note

Exhibit C

   -    Form of Notice of Borrowing

Exhibit D

   -    Form of Swing Loan Request

Exhibit E

   -    Form of Letter of Credit Request

Exhibit F

   -    Form of Notice of Conversion or Continuation

Exhibit G

   -    [Reserved]

Exhibit H

   -    Form of Guaranty

Exhibit I

   -    Form of Security Agreement

Exhibit J

   -    Form of Borrowing Base Certificate

Exhibit K

   -    Form of Collection Deposit Account Agreement

Exhibit L

   -    Forms of Tax Compliance Certificates

 

 

5



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 19, 2010, among TENET
HEALTHCARE CORPORATION, a Nevada corporation (the “Borrower”), the Lenders (as
defined below), the Issuers (as defined below), and CITICORP USA, INC. (“Citi”),
as agent for the Lenders and the Issuers (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower entered into the $1,000,000,000 Credit Agreement, dated as
of November 16, 2006, among the Borrower, the lenders and Issuers party thereto,
and Citi, as agent for such lenders and Issuers (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time prior to the
date hereof, the “Existing Credit Agreement”);

WHEREAS, (a) this Agreement, on the terms and subject to the conditions set
forth herein, amended and restated the Existing Credit Agreement in its entirety
as of the Effective Date (as defined below), (b) this Agreement did not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence payment of all or any of such obligations
and liabilities and (c) from and after the Effective Date, the Existing Credit
Agreement was of no further force or effect, except to evidence the payment
obligations incurred thereunder, the representations and warranties made and the
actions or omissions performed or required to be performed thereunder prior to
the Effective Date.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

Section 1.1 Defined Terms

As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

“Account” means, collectively and without duplication: (a) any “account” (as
defined in the UCC), any accounts receivable (whether in the form of payments
for services rendered or goods sold), any “health-care insurance receivables”
(as defined in the UCC), any “payment intangibles” (as defined in the UCC) and
all other rights to payment and/or reimbursement of every kind and description,
whether or not earned by performance, (b) all books and records pertaining to
the foregoing, (c) all “supporting obligations” (as defined in the UCC) in
respect of the foregoing and (d) all Proceeds of any of the foregoing; provided,
however, that “Accounts” shall not include (i) rights to payment in respect of
(A) medical office building leases to physicians, (B) physician income
guarantees, or (C) Medicaid disproportionate share receivables to the extent not
constituting Medicaid Supplemental Payments, (ii) any notes owed to the Borrower
or any of the Guarantors, which evidences indebtedness other than for services
rendered or goods sold and (iii) proceeds of assets described in clause (i) or
(ii) above.

“Account Debtor” has the meaning given to such term in the UCC.



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Acquisition” means any acquisition by the Borrower or any of its Subsidiaries
of all or substantially all of the assets or Stock of any Acquisition Target, or
the merger of any Acquisition Target with or into the Borrower or any Subsidiary
of the Borrower (and, in the case of a merger with (a) any Guarantor, with such
Guarantor being the surviving corporation and (b) the Borrower, with the
Borrower being the surviving corporation).

“Acquisition Target” means any Person or any operating division thereof subject
to an Acquisition.

“Administrative Agent” has the meaning specified in the preamble to this
Agreement.

“Affected Lender” has the meaning specified in Section 2.17 (Substitution of
Lenders).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or that is controlled by or is under common control with
such Person. For the purposes of this definition, “control” means the possession
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.

“Agent Affiliate” has the meaning specified in Section 10.3(c) (Posting of
Approved Electronic Communications).

“Agreement” means this Amended and Restated Credit Agreement.

“Alternative Currency” means Euros or Sterling, as applicable.

“Amendment No. 3” means Amendment No. 3 dated as of December 4, 2015 to the
Agreement, among the Borrower, the Administrative Agent and the Lenders listed
on the signature pages thereof.

“Amendment No. 3 Effective Date” has the meaning ascribed to “Amendment
Effective Date” in Amendment No. 3.

“Amendment No. 4” means Amendment No. 4 dated as of September 12, 2019 to the
Agreement, among the Borrower, the Administrative Agent and the Lenders listed
on the signature pages thereof.

“Amendment No. 4 Effective Date” has the meaning ascribed to “Amendment
Effective Date” in Amendment No. 4.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption, including without
limitation the Foreign Corrupt Practices Act of 1977, 15 U.S.C. §§ 78dd-1, et
seq.

“Anti-Money Laundering Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to money laundering, including, without limitation,
the Patriot Act.

 

7



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Applicable Lending Office” means, with respect to each Revolving Credit Lender,
its Domestic Lending Office in the case of a Base Rate Loan, its Eurocurrency
Lending Office in the case of a Eurocurrency Rate Loan and its EURIBOR Lending
Office in the case of a EURIBOR Rate Loan.

“Applicable Margin” means, (a) prior to the delivery of the first Borrowing Base
Certificate after the Amendment No. 4 Effective Date, (i) 0.50% per annum in the
case of Base Rate Loans and (ii) 1.50% per annum in the case of Eurocurrency
Rate Loans and EURIBOR Rate Loans and (b) thereafter, as of any date of
determination, a per annum rate equal to the rate set forth below opposite the
applicable type of Loan and the applicable Available Credit set forth below:

 

AVAILABLE CREDIT

   BASE
RATE
LOANS     EUROCURRENCY
RATE LOANS/
EURIBOR
RATE LOANS  

Greater than or equal to $1,000,000,000

     0.25 %      1.25 % 

Less than $1,000,000,000 and greater than or equal to $500,000,000

     0.50 %      1.50 % 

Less than $500,000,000

     0.75 %      1.75 % 

Changes in the Applicable Margin resulting from a change in the Available Credit
shall become effective as to all Revolving Loans and Swing Loans upon delivery
by the Borrower to the Administrative Agent of a new Borrowing Base Certificate
pursuant to Section 6.9(a) (Borrowing Base Determination). Notwithstanding
anything to the contrary set forth in this Agreement (including the then
effective Available Credit), if the Borrower shall fail to deliver such
Borrowing Base Certificate within any of the time periods specified in
Section 6.9(a) (Borrowing Base Determination), the Applicable Margin from and
including the 20th day after the end of such fiscal month or, during a Liquidity
Event Period, the 5th Business Day after the end of such week, as the case may
be, to but not including the date the Borrower delivers to the Administrative
Agent such Borrowing Base Certificate shall equal the highest possible
Applicable Margin provided for by this definition.

“Applicable Period” has the meaning specified in Section 2.13(j) (Payments and
Computations).

“Applicable Series” shall have the meaning assigned to such term in the
definition of “Revolving Credit Termination Date”.

“Approved Deposit Account” means a Deposit Account that is the subject of an
effective Deposit Account Control Agreement and that is maintained by any Loan
Party with a Deposit Account Bank. “Approved Deposit Account” includes all
monies on deposit in a Deposit Account and all certificates and instruments, if
any, representing or evidencing such Deposit Account.

 

8



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Approved Electronic Communications” means each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any supplement
to the Guaranty, any joinder to the Security Agreement and any other written
Contractual Obligation delivered or required to be delivered in respect of any
Loan Document or the transactions contemplated therein and (b) any Financial
Statement, financial and other report, notice, request, certificate and other
information material; provided, however, that, “Approved Electronic
Communication” shall exclude (i) any Notice of Borrowing, Letter of Credit
Request, Swing Loan Request, Notice of Conversion or Continuation, and any other
notice, demand, communication, information, document and other material relating
to a request for a new, or a conversion of an existing, Borrowing, (ii) any
notice pursuant to Section 2.8 (Optional Prepayments) and Section 2.9 (Mandatory
Prepayments) and any other notice relating to the payment of any principal or
other amount due under any Loan Document prior to the scheduled date therefor,
(iii) all notices of any Default or Event of Default and (iv) any notice,
demand, communication, information, document and other material required to be
delivered to satisfy any of the conditions set forth in Article III (Conditions
Precedent) or Section 2.4(a) (Letters of Credit) or any other condition to any
Borrowing or other extension of credit hereunder or any condition precedent to
the effectiveness of this Agreement.

“Approved Electronic Platform” has the meaning specified in Section 10.3(a)
(Posting of Approved Electronic Communications).

“Approved Fund” means any Fund engaged in investing in commercial loans that is
advised or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or Affiliate of an entity that administers or manages a Lender.

“Arranger” means each of Citigroup Global Markets Inc. and Bank of America,
N.A., in their capacity as joint lead arrangers and joint book runners.

“Asset Sale” has the meaning specified in Section 8.4 (Sale of Assets).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Revolving Credit Lender and an Eligible Assignee, and accepted by the
Administrative Agent and, to the extent required by Section 11.2 (Assignments
and Participations), the Borrower, in substantially the form of Exhibit A (Form
of Assignment and Acceptance).

“Availability Reserve” means, as of five Business Days after the date of written
notice of any determination thereof to the Borrower by the Administrative Agent,
such amounts as the Administrative Agent deems necessary from time to time, in
the Administrative Agent’s Permitted Discretion, to establish against the
Facility in order to preserve the ability of the Administrative Agent to collect
Eligible Accounts, any Medicaid Supplemental Payments and/or any proceeds of
Inventory, in each case, comprising a material portion of the Collateral and the
ability of the Secured Parties to realize the value of such Collateral;
provided, that, for the avoidance of doubt, no Availability Reserve shall be
established for any Last-Out Eligible Obligations.

“Available Contributions Amount” means, as of any date of determination, the
sum, without duplication, of:

(a) cash received by the Borrower after the Amendment No. 3 Effective Date and
prior to or on such date as Capital Contributions; minus

 

9



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(b) the amount of fees and commissions (including investment banking fees), tax
expenses and other costs and expenses that are paid or payable in connection
with any such Capital Contributions; minus

(c) the sum of the aggregate amount, as of such date of determination, of all
(i) Investments made after the Amendment No. 3 Effective Date pursuant to
Section 8.3(j) (Investments); (ii) Restricted Payments made after the Amendment
No. 3 Effective Date pursuant to Section 8.5(f) (Restricted Payments); and
(iii) prepayments, redemptions, repurchases, defeasances or other satisfactions
of Indebtedness made after the Amendment No. 3 Effective Date pursuant to
Section 8.6(viii) (Prepayments and Cancellation of Indebtedness).

“Available Credit” means, at any time, (a) the lesser of (i) the then effective
Revolving Credit Commitments minus the Availability Reserve and (ii) the
Borrowing Base at such time, minus (b) the sum of (i) the aggregate Revolving
Credit Outstandings at such time, (ii) any Eligible Obligations Reserve in
effect at such time, unless Available Credit as calculated without deducting
therefrom the amount of Eligible Obligations Reserve as set forth in this clause
(ii) shall be greater than $300,000,000 and (iii) any Maturity Reserve in effect
at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall be equal at all
times to the highest of the following:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;

(b) 0.5% per annum plus the Federal Funds Rate; and

(c) the Eurocurrency Rate for one-month interest period plus 1.00%,

provided, that if the Base Rate is below zero, it shall be deemed to be zero

“Base Rate Loan” means any Swing Loan or any other Loan during any period in
which it bears interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

10



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Group Member incurs or otherwise has any obligation or liability, contingent
or otherwise.

“Blockage Notice” has the meaning specified in each Deposit Account Control
Agreement.

“Borrower” has the meaning specified in the preamble to this Agreement.

“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Revolving Credit Lenders ratably according to their respective Revolving
Credit Commitments.

“Borrowing Base” means, on any date of determination, the Gross Borrowing Base
as of such date, minus (a) an amount of Self-Pay Accounts included in such Gross
Borrowing Base equal to the amount by which such amount exceeds the least of (i)
$150,000,000, (ii) the aggregate amount of payments (net of collection fees and
expenses) received by the Borrower and the Guarantors with respect to Self-Pay
Accounts during the four (4) consecutive calendar months then most recently
ended, (iii) 10.0% of such Gross Borrowing Base and (iv) an amount equal to 85%
of Net Self-Pay Accounts as of such date, minus (b) an amount of Unbilled
Accounts included in such Gross Borrowing Base equal to the amount by which such
amount exceeds $75,000,000, minus (c) an amount of Eligible Medicaid
Supplemental Payments included in such Gross Borrowing Base equal to the amount
by which such amount exceeds the lesser of (i) the aggregate amount of payments
(net of collection fees and expenses) received by the Borrower and the
Guarantors with respect to Eligible Medicaid Supplemental Payments under the
Specific Medicaid Supplemental Payment Programs during the nine (9) consecutive
calendar months then most recently ended and (ii) 20.0% of the then effective
Revolving Credit Commitments.

“Borrowing Base Certificate” means a certificate of the Borrower substantially
in the form of Exhibit J (Form of Borrowing Base Certificate).

“Business Day” means:

(a) any day other than a Saturday, Sunday or other day on which commercial banks
are authorized to close in New York City or, with respect to Obligations
denominated in Dollars, in any other jurisdiction where the Administrative
Agent’s office is located;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan that is a Dollar Loan, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, any such day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurodollar
market;

(c) if such day relates to any interest rate settings as to a EURIBOR Rate Loan,
any fundings, disbursements, settlements and payments in Euros in respect of any
such EURIBOR Rate Loan, or any other dealings in Euros to be carried out
pursuant to this Agreement in respect of any such EURIBOR Rate Loan, a TARGET
Day;

 

11



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(d) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Sterling, any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London interbank
market for Sterling; and

(e) if such day relates to any fundings, disbursements, settlements and payments
in Sterling in respect of any such Eurocurrency Rate Loan, or any other dealings
in Sterling to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan (other than interest rate settings), any such day on
which banks are open for foreign exchange business in London.

“Capital Contribution” means the receipt by the Borrower of cash proceeds as
consideration for Stock or Stock Equivalents of the Borrower received from a
Person other than any Group Member; provided, that such Stock or Stock
Equivalent shall not, by its terms (or by the terms of any Security into which
it is convertible or for which it is exchangeable), or upon the happening of any
event, (a) mature or become mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, (b) become exchangeable for Indebtedness of the
Borrower, (c) become redeemable at the option of the holder thereof, in whole or
in part, or (d) provides for any mandatory payments, dividends or other
distributions in cash, in the case of each of clauses (a), (b), (c) and
(d) above, at any time prior to one year after the Scheduled Termination Date.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.

“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all Consolidated obligations of such Person or any of its Subsidiaries
under Capital Leases.

“Cash Collateral Account” means any Deposit Account that is (a) established by
the Administrative Agent from time to time in its sole discretion to receive
cash and Cash Equivalents (or purchase cash or Cash Equivalents with funds
received) from the Loan Parties or Persons acting on their behalf pursuant to
the Loan Documents, (b) with such depositaries and as the Administrative Agent
may determine in its sole discretion, (c) in the name of the Administrative
Agent (although such account may also have words referring to the Borrower and
the account’s purpose), (d) under the control of the Administrative Agent and
(e) in the case of a Securities Account, with respect to which the
Administrative Agent shall be the Entitlement Holder and the only Person
authorized to give Entitlement Orders with respect thereto.

“Cash Collateralize” means, with respect of an Obligation, provide and pledge
(as a first priority perfected security interest) cash collateral in Dollars, at
a location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent (and “Cash Collateralization” has a
corresponding meaning).

“Cash Equivalents” means (a) securities issued or fully guaranteed or insured by
the United States federal government or any agency thereof, (b) demand
deposits, certificates of deposit, eurodollar time deposits, overnight bank
deposits and bankers’ acceptances of any Lender or any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies (fully protected against

 

12



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

currency fluctuations) that, at the time of acquisition, are rated at least
“A-1” by S&P or “P-1” by Moody’s, (c) commercial paper of an issuer rated at
least “A-1” by S&P or “P-1” by Moody’s and (d) marketable short-term money
market and similar highly liquid funds either (i) having assets in excess of (x)
$250,000,000 in the case of U.S. banks or other U.S. financial institutions and
(y) $100,000,000 (or the Dollar Equivalent as of the date of determination) in
the case of non-U.S. banks or other non-U.S. financial institutions or
(ii) having a rating of at least “A-2” by S&P or “P-2” by Moody’s (or, if at any
time neither S&P nor Moody’s shall be rating such obligations, an equivalent
rating from another nationally recognized rating service); provided, however,
that the maturities of all obligations of the type specified in clauses (a), (b)
and (c) above shall not exceed 365 days.

“Cash Interest Expense” means, with respect to the Group Members on a
Consolidated basis, Interest Expense for such period less the Non-Cash Interest
Expense for such period.

“Cash Management Document” means any certificate, agreement or other document
executed by any Loan Party in respect of the Cash Management Obligations of any
Loan Party.

“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements) provided
after the Effective Date (regardless of whether these or similar services were
provided prior to the Effective Date by the Administrative Agent, any Lender or
any Affiliate of any of them) by the Administrative Agent, any Lender or any
Affiliate of any of them in connection with this Agreement or any Loan Document
(other than Cash Management Documents), including obligations for the payment of
fees, interest, charges, expenses, attorneys’ fees and disbursements in
connection therewith.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means the occurrence, after the Amendment No. 4 Effective
Date, of any person or group of persons (within the meaning of the Securities
Exchange Act of 1934, as amended) acquiring beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended) of 35% or more of the issued and
outstanding Voting Stock of the Borrower.

“Citi” has the meaning specified in the preamble to this Agreement.

 

13



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Citibank” means Citibank, N.A., a national banking association.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted under any Collateral Document.

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

“Collateral Documents” means the Security Agreement, the Deposit Account Control
Agreements and any other document executed and delivered by a Loan Party
granting a Lien on any of its property to secure payment of the Secured
Obligations.

“Collection Deposit Account” means (a) any Program Deposit Account and (b) any
other Deposit Account that is not an Approved Deposit Account to which Accounts
or the Proceeds thereof are paid or credited and, in each case of clauses
(a) and (b) above, that is maintained by any Loan Party with a Deposit Account
Bank. “Collection Deposit Account” includes all monies on deposit in a Deposit
Account and all certificates and instruments, if any, representing or evidencing
such Deposit Account.

“Collection Deposit Account Agreement” means an agreement, substantially in the
form of Exhibit K (Form of Collection Deposit Account Agreement) or otherwise in
form and substance reasonably satisfactory to the Administrative Agent, executed
by the relevant Loan Party, the Administrative Agent and the relevant financial
institution.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” has the meaning specified in Section 6.1(c) (Financial
Statements).

“Concentration Account” means any Deposit Account that is (a) established by the
Administrative Agent from time to time in its sole discretion to receive cash
from the Approved Deposit Accounts during a Liquidity Event Period pursuant to
the Loan Documents, (b) with such depositaries as the Administrative Agent may
determine in its sole discretion, (c) in the name of the Administrative Agent
(although such account may also have words referring to the Borrower and the
account’s purpose) and (d) under the control of the Administrative Agent.

“Consolidated” means, with respect to any Person, the consolidation of accounts
of such Person and its Subsidiaries in accordance with GAAP.

“Consolidated Net Income” means, with respect to the Group Members on a
Consolidated basis, the Consolidated net income (or loss) of the Group Members
for such period determined in accordance with GAAP, but excluding any amounts
attributable to Investments in any Unrestricted Subsidiary to the extent that
such amounts have not been distributed in cash or Cash Equivalents to such Group
Members during such applicable period.

 

14



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Consolidated Total Assets” means, the consolidated total assets of the Borrower
and the Restricted Subsidiaries as set forth on the consolidated balance sheet
of the Borrower as of the most recently ended period for which Financial
Statements were delivered pursuant to Section 6.1(a) or (b) (Financial
Statements).

“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation, constitution or certificate of
formation (or the equivalent organizational documents) of such Person, (b) the
by-laws or operating agreement (or the equivalent governing documents) of such
Person and (c) any document setting forth the manner of election or duties of
the directors or managing members of such Person (if any) and the designation,
amount or relative rights, limitations and preferences of any class or series of
such Person’s Stock.

“Contaminant” means any material, substance or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including any petroleum or petroleum-derived substance or
waste, asbestos and polychlorinated biphenyls.

“Contractual Obligation” means, with respect to any Person, any obligation,
agreement, undertaking or similar provision of any Security issued by such
Person or of any agreement, undertaking, contract, lease, indenture, mortgage,
deed of trust or other instrument (excluding a Loan Document) to which such
Person is a party or by which it or any of its property is bound or to which any
of its property is subject.

“Corporate Chart” means a corporate organizational chart, list or other similar
document, in each case in form reasonably acceptable to the Administrative Agent
and setting forth, for each Person that is a Loan Party, that is subject to
Section 7.10 (Additional Collateral and Guaranties) or that is a Subsidiary of
any of them, (a) the full legal name of such Loan Party, (b) the jurisdiction of
organization, the organizational number (if any) and the tax identification
number (if any) of such Loan Party, (c) the location of such Loan Party’s chief
executive office (or sole place of business) and (d) the percentage of shares
outstanding of each class of such Person’s Stock owned (directly or indirectly)
by any Loan Party or any Subsidiary of any of them.

“Covered Liability” has the meaning specified in Section 11.22 (Acknowledgement
and Consent to Bail-In of EEA Financial Institutions).

“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:

(a) Liens with respect to the payment of taxes, assessments or governmental
charges, in each case (i) that are not delinquent or (ii) that are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained to the
extent required by GAAP;

(b) Liens of landlords arising by statute and liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other similar Liens, in each
case so long as such Liens (i) are imposed by law or arising in the ordinary
course of business and (ii) could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;

 

15



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(c) Liens incurred (i) in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other types of social security
benefits or to secure liability for reimbursement or indemnification obligations
of insurance carriers providing property, casualty or liability insurance to the
Borrower or any of its Subsidiaries or under self-insurance arrangements in
respect of such obligations, (ii) to secure the performance of statutory
obligations, trade contracts, governmental contracts, bids, tenders, sales,
contracts (other than for the repayment of borrowed money) and surety, stay,
appeal, customs or performance bonds and (iii) to secure obligations in respect
of letters of credit that have been posted by the Borrower or any of its
Subsidiaries to support the payment of items set forth in clauses (i) and (ii);

(d) restrictions (including encumbrances arising by reason of zoning),
easements, licenses, reservations, covenants, rights-of-way, utility easements,
building restrictions and other similar encumbrances on the use of real property
and title defects affecting real property not materially interfering with the
ordinary conduct of the business conducted and proposed to be conducted at such
real property;

(e) encumbrances arising under leases or subleases of real property not
materially interfering with the ordinary conduct of the business conducted and
proposed to be conducted at such real property;

(f) leases, licenses, subleases, sublicenses, occupancy agreements or
assignments granted to others (i) in respect of real property on which
facilities owned or leased by the Borrower or any of its Subsidiaries are
located or (ii) secured by a lessor’s, licensee’s, licensor’s, sublessor’s
sublicensee’s or sublicensor’s interest under such agreement to the extent
permitted otherwise under this Agreement (including software and other
technology licenses);

(g) financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business
other than through a Capital Lease;

(h) Liens (i) in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

(i) Liens securing judgments or orders for the payment of money not constituting
an Event of Default under Section 9.1(g) (Events of Default);

(j) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry; and

 

16



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(k) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes.

“Default” means any event that, with the passing of time or the giving of notice
or both, would become an Event of Default.

“Defaulting Lender” means, at any time, a Lender as to which the Administrative
Agent has notified the Borrower or has received a notice from the Borrower
pursuant to clause (b) below that (a) such Lender has failed within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective obligations under this Agreement to make a Loan,
make a payment to the Issuer in respect of a Letter of Credit and/or make a
payment to the Swing Loan Lender in respect of a Swing Loan (each a “Funding
Obligation”) (unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied); provided, that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (a)
upon receipt of such written confirmation by the Administrative Agent and the
Borrower, (b) such Lender has notified the Administrative Agent or Borrower in
writing (and Borrower has notified the Administrative Agent thereof in writing),
or has stated publicly, that it will not comply with any such Funding
Obligations hereunder (unless such Lender notifies the Administrative Agent and
the Borrower in writing that such failure is the result of such Lender’s good
faith determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied), (c) such
Lender has, for three or more Business Days, failed to confirm in writing to the
Administrative Agent, in response to a written request of the Administrative
Agent or the Borrower, that it will comply with its Funding Obligations
hereunder, or (d) a Lender Insolvency Event or a Bail-In Action (with respect to
the Lender or its relevant Parent Company) has occurred and is continuing with
respect to such Lender (provided, that neither the reallocation of Funding
Obligations provided for in Section 2.19 (Defaulting Lender) as a result of a
Lender being a Defaulting Lender nor the performance by Non-Defaulting Lenders
of such reallocated Funding Obligations will by themselves cause the relevant
Defaulting Lender to become a Non-Defaulting Lender).

“Deposit Account” has the meaning given to such term in the UCC.

“Deposit Account Bank” means a financial institution reasonably acceptable to
the Administrative Agent that maintains a Deposit Account for a Loan Party.

“Deposit Account Control Agreement” has the meaning specified in the Security
Agreement.

“Designated Excess Availability” means (a) Available Credit, plus (b) the
excess, if positive, of (i) the Borrowing Base over (ii) the then effective
Revolving Credit Commitments. Notwithstanding the foregoing, to the extent that,
on any date of determination Available Credit is less than the greater of (i)
$75,000,000 and (ii) 5.0% of the Maximum Borrowing Amount, “Designated Excess
Availability” shall instead equal Available Credit.

 

17



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Discharge Date” means, (a) with respect to services rendered or goods sold to
any inpatient, the date such inpatient is discharged and (b) with respect to
services rendered or goods sold to any outpatient, the date on which such
services are rendered or goods are sold.

“Documentary Letter of Credit” means any Letter of Credit that is drawable upon
presentation of documents evidencing the sale or shipment of goods purchased by
any Group Member in the ordinary course of its business.

“Dollar Equivalent” means, with respect to any amount, at the time of
determination thereof, (a) if such amount is expressed in Dollars, such amount,
(b) if such amount is expressed in an Alternative Currency, the equivalent of
such amount in Dollars determined by using the rate of exchange quoted (i) in
the case of any Letter of Credit, by the applicable Issuer and (ii) otherwise,
by Citibank in New York, New York at 11:00 a.m. (New York time) on the date of
determination (or, if such date is not a Business Day, the last Business Day
prior thereto) to prime banks in New York for the spot purchase in the New York
foreign exchange market of such amount of Dollars with such Alternative Currency
and (c) if such amount is denominated in any other currency, the equivalent of
such amount in Dollars as determined by the Administrative Agent using any
method of determination it deems appropriate.

“Dollar Loan” means a Loan denominated in Dollars.

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

“Domestic Lending Office” means, with respect to any Revolving Credit Lender,
the office of such Revolving Credit Lender specified as its “Domestic Lending
Office” opposite its name on Schedule III (Applicable Lending Offices and
Addresses for Notices) or on the Assignment and Acceptance by which it became a
Revolving Credit Lender or such other office of such Revolving Credit Lender as
such Revolving Credit Lender may from time to time specify to the Borrower and
the Administrative Agent.

“Domestic Person” means any “United States person” under and as defined in
Section 7701(a)(30) of the Code.

“Domestic Subsidiary” means any direct or indirect Subsidiary of the Borrower
organized under the laws of any state of the United States of America or the
District of Columbia.

“EBITDA” means, for any period, with respect to the Group Members on a
Consolidated basis, (a) Consolidated Net Income plus (b) the sum of, in each
case, to the extent included in the calculation of such Consolidated Net Income,
but without duplication, (i) losses from discontinued operations of such Person,
(ii) any provision for income taxes, (iii) any loss from the sale of such
Person’s facilities and long term investments, (iv) Interest Expense,
(v) litigation expenses and expenses in connection with the catastrophic events,
(vi) losses from extraordinary items or from the early extinguishment of Debt,
(vii) impairments of long-lived assets and goodwill and restructuring charges,
(viii) depreciation and amortization expenses, (ix) stock based compensation
expense and (x) without duplication, the amount of “run rate” cost savings,
operating expense reductions, special items and other operating improvements and
synergies related to any Specified Transaction, any restructuring, cost saving
initiative or other initiative projected by the Borrower in good faith to be
realized as a result of, or in connection with, actions that have been taken or
initiated or are expected to be taken (in the good faith

 

18



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

determination of the Borrower), including any cost savings, expenses and charges
(including restructuring and integration charges) in connection with, or
incurred by or on behalf of, any of the Restricted Subsidiaries with respect to
any Specified Transaction, any restructuring, cost saving initiative or other
initiative, within 24 months after the consummation or implementation of such
Specified Transaction, restructuring, cost saving initiative or other initiative
(which cost savings shall be added to Consolidated EBITDA until fully realized
and calculated on a Pro Forma Basis as though such cost savings had been
realized on the first day of the relevant period), net of the amount of actual
benefits realized during such period from such actions; provided, that (A) a
duly completed certificate signed by a Responsible Officer of the Borrower shall
be delivered to the Administrative Agent certifying that such cost savings are
factually supportable and, as determined in good faith by the Borrower, are
reasonably anticipated to be realized within 24 months after the consummation or
implementation of the Specified Transaction, restructuring, cost saving
initiative or other initiative which is expected to result in such cost savings,
expense reductions, operating improvements or synergies, (B) no cost savings,
operating expense reductions, operating improvements and synergies shall be
added pursuant to this clause (b)(x) to the extent duplicative of any expenses
or charges otherwise added to Consolidated Net Income, whether through a pro
forma adjustment or otherwise, for such period, and (C) the aggregate amount of
the addback permitted by this clause (b)(x) shall not exceed 20% of EBITDA
(prior to giving effect to any increase pursuant to this clause (b)(x)) and
minus (c) the sum of, in each case, to the extent included in the calculation of
such Consolidated Net Income but without duplication, (i) the cumulative effect
(positive or negative, as the case may be) of changes in accounting principles,
(ii) income from discontinued operations of such Person, (iii) any net credit
for taxes (iv) any income from the sale of such Person’s facilities and long
term investments, and (v) income from extraordinary items or from the early
extinguishment of Debt.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a Subsidiary
of an institution described in clause (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means October 19, 2010.

“Eligibility Reserves” means the sum of (x) (a) amounts reasonably determined by
the Administrative Agent in its Permitted Discretion after consultation with the
Borrower constituting (i) contractual allowances in respect of billed and
unbilled Accounts and (ii) Medicare and Medicaid cost report liability and
Program Accounts and (b) effective as of five Business Days after the date of
written notice of any determination thereof to the Borrower by the
Administrative Agent, such amounts as the Administrative Agent, in its Permitted
Discretion, deems appropriate in order to reflect risks or contingencies that
may affect the ability to collect Eligible Accounts or the ability of the
Secured Parties to realize the value thereof and that have not already been
taken into account in the calculation of the Borrowing Base and (y) any
applicable Inventory Reserves.

 

19



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Eligible Accounts” means the gross outstanding balance of each Account
(including any Program Account), of the Borrower and the Guarantors arising out
of the services rendered or goods sold in the ordinary course of business, that
is provided by the Borrower or any Guarantor at their respective acute-care
hospitals or specialty hospitals to a Person that is not an affiliate of the
Borrower or any Guarantors and that constitutes Collateral in which the
Administrative Agent has a fully perfected first priority lien; provided,
however, that an Account shall not be an “Eligible Account” if any of the
following shall be true:

(a) (i) Accounts more than 180 days (and less than 360 days) past the Discharge
Date in excess of the lesser of (x) $75,000,000 and (y) the aggregate amount of
cash collections received in the most-recent 120-day period for the applicable
category of Accounts and (ii) Accounts more than 360 days past the Discharge
Date;

(b) any warranty contained in the Loan Documents with respect to such specific
Account is not true and correct with respect to such Account; or

(c) the Account Debtor on such Account has (i) filed a petition for bankruptcy
or any other relief under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, (ii) made an assignment for the benefit of
creditors, (iii) had filed against it any petition or other application for
relief under any such law, (iv) has failed, suspended business operations,
become insolvent, called a meeting of its creditors for the purpose of obtaining
any financial concession or accommodation or (v) had or suffered a receiver or a
trustee to be appointed for all or a significant portion of its assets or
affairs unless in each case, (x) such Account is supported by a letter of credit
satisfactory to the Administrative Agent, in its Permitted Discretion or
(y) such Account Debtor has received debtor-in-possession financing sufficient,
as determined by the Administrative Agent in its Permitted Discretion to finance
its ongoing business activities; or

(d) the services rendered or the goods sold represented by such Account were
rendered or sold to an Account Debtor that is located outside the United States
unless such Account is supported by a letter of credit satisfactory to the
Administrative Agent, in its Permitted Discretion; or

(e) such Account is subject to a lien in favor of any Person other than (i) the
Administrative Agent for the benefit of the Secured Parties or (ii) any other
Person to the extent such Lien is permitted under the Loan Documents and is
subordinated (on terms acceptable to the Administrative Agent) to the
Administrative Agent’s Lien thereon; or

(f) such Account is not genuine, is evidenced by a judgment or is subject to
any, defense, deduction or counterclaim that has been asserted by the applicable
Account Debtor; provided, that such Account shall be ineligible pursuant to this
clause (f) only to the extent of such defense, deduction or counterclaim; or

(g) if such Account arises from the rendering of services, such services have
not actually been performed or were undertaken in material violation of any
applicable law; or

 

20



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(h) such Account was generated by the Borrower or any Guarantor from a facility
with respect to which any applicable Governmental Authority: (i) has revoked or
suspended the applicable Medicaid, Medicare or similar governmental program
qualification pertaining to such facility, or (ii) has revoked or suspended any
material healthcare permit pertaining to such facility, and, in each case, to
the extent that such Account arose after the date of such Governmental Authority
action and such Governmental Authority action has not been reversed or
rescinded; or

(i) the Account Debtor on such Account is located in any State of the United
States requiring the holder of such Account, as a precondition to commencing or
maintaining any action in the courts of such State, either to (i) receive a
certificate of authorization to do business in such State or be in good standing
in such State or (ii) file a Notice of Business Activities Report with the
appropriate office or agency of such State, in each case unless (A) the holder
of such Account has received such a certificate of authority to do business, is
in good standing or, as the case may be, has duly filed such a notice in such
State or (B) the failure to take one of the actions described in clause (i) or
(ii) may be cured retrospectively by the holder of such Account; or

(j) the sale represented by such Account is denominated in a currency other than
Dollars or Alternative Currency; or

(k) such Account is not evidenced by an invoice or other writing in form
acceptable to the Administrative Agent, in its Permitted Discretion; or

(l) the Borrower or the applicable Guarantor, in order to be entitled to collect
such Account, is required to perform any additional service for, or perform or
incur any additional obligation to, the Person to whom or to which it was made;
or

(m) the total Accounts (except in the case of Program Accounts) of such Account
Debtor to the Borrower and the Guarantors represent more than 25% of the
Eligible Accounts of the Borrower and the Guarantors at such time, but only to
the extent of such excess;

For the avoidance of doubt, Supplemental Medicaid Payments shall not constitute
Eligible Accounts.

“Eligible Assignee” means (a) a Lender or an Affiliate or Approved Fund of any
Lender, (b) a commercial bank having total assets in excess of $5,000,000,000,
(c) a finance company, insurance company or any other financial institution or
Fund, in each case reasonably acceptable to the Administrative Agent and
regularly engaged in making, purchasing or investing in loans and having a net
worth, determined in accordance with GAAP, in excess of $250,000,000 (or, to the
extent net worth is less than such amount, a finance company, insurance company,
other financial institution or Fund, reasonably acceptable to the Administrative
Agent and the Borrower) or (d) a savings and loan association or savings bank
organized under the laws of the United States or any State thereof having a net
worth, determined in accordance with GAAP, in excess of $250,000,000.

“Eligible Inventory” means all Inventory of a Loan Party that, at the time of
purchase and at all times thereafter, was not ineligible for inclusion in the
calculation of the Gross Borrowing Base pursuant to any of clauses (a) through
(o) below. Without limiting the Administrative Agent’s discretion provided
herein, “Eligible Inventory” shall not include any Inventory:

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent;

 

21



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) any Permitted Lien, but only if such Permitted
Lien does not have priority over the Liens in favor of the Administrative Agent;

(c) which is obsolete, unmerchantable, defective, used, unfit for sale or aged
beyond the date after which it may not be sold;

(d) with respect to which any covenant, representation or warranty contained in
this Agreement or in the Security Agreement has been breached or is not true in
any material respect and which does not conform in all material respects to all
standards imposed by any Governmental Authority having regulatory authority over
such Inventory;

(e) in which any Person other than such Loan Party shall (i) have any direct or
indirect ownership, interest or title to such Inventory or (ii) be indicated on
any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein;

(f) which is not located in the U.S. or is in transit with a common carrier from
vendors and suppliers;

(g) which is located in any location leased by such Loan Party unless (i) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
or (ii) a reserve for rent, charges and other amounts due or to become due with
respect to such facility (not to exceed three months’ rent at such facility) has
been established if requested by the Administrative Agent in its Permitted
Discretion;

(h) which is located in any location that is subject to a mortgage or other Lien
securing Indebtedness other than the Secured Obligations unless (i) the holder
of such Indebtedness has delivered to the Administrative Agent a Collateral
Access Agreement or (ii) a reserve for principal, interest, charges and other
amounts due or to become due (not to exceed three month’s principal, interest,
charges and other amounts due under any such Indebtedness) with respect to such
facility has been established if requested by the Administrative Agent in its
Permitted Discretion;

(i) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor), unless (i) such warehouseman or
bailee has delivered to the Administrative Agent a Collateral Access Agreement
or (ii) an appropriate reserve (not to exceed three months’ rent at such
location) has been established if requested by the Administrative Agent in its
Permitted Discretion;

(j) which is being processed offsite at a third party location or outside
processor, or is in-transit to or from such third party location or outside
processor unless (i) such third party or processor has delivered to the
Administrative Agent a Collateral Access Agreement or (ii) an appropriate
reserve (not to exceed three months’ rent at such location) has been established
if requested by the Administrative Agent in its Permitted Discretion;

 

22



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(k) which is the subject of a consignment by such Loan Party as consignor (other
than a third party or processor described in paragraph (j) above);

(l) which contains or bears any intellectual property rights licensed to such
Loan Party unless the Administrative Agent is satisfied, in its Permitted
Discretion, that it may sell or otherwise dispose of such Inventory without
(i) infringing the rights of such licensor, (ii) violating any contract with
such licensor, or (iii) incurring any liability with respect to payment of
royalties other than royalties incurred pursuant to sale of such Inventory under
the current licensing agreement;

(m) for which reclamation rights have been asserted by the seller;

(n) which has been acquired from a Sanctioned Person; or

(o) which is designated to be returned to vendor or which is recognized as
damaged or off quality by a Loan Party.

In the event that a Loan Party becomes aware that Inventory of any Loan Party
which was previously Eligible Inventory ceases to be Eligible Inventory
hereunder, such Loan Party shall notify the Administrative Agent thereof on and
at the time of submission to the Administrative Agent of the next Borrowing Base
Certificate.

“Eligible Medicaid Supplemental Payments” means each Medicaid Supplemental
Payment owing to a Loan Party from a Medicaid Supplemental Payor, provided that,
at the time of creation and at all times thereafter, such Medicaid Supplemental
Payment is not ineligible for inclusion in the calculation of the Gross
Borrowing Base pursuant to any of clauses (a) through (i) below. Without
limiting the Administrative Agent’s discretion provided herein, “Eligible
Medicaid Supplemental Payments” shall not include any Medicaid Supplemental
Payment:

(a) proceeds of which are not subject to a first priority perfected security
interest in favor of the Administrative Agent;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) any Permitted Lien , but only if such Permitted
Lien does not have priority over the Liens in favor of the Administrative Agent;

(c) with respect to which any covenant, representation or warranty contained in
this Agreement or in the Security Agreement has been breached or is not true in
all material respects; provided that each such covenant, representation and
warranty shall not be breached in any respect and shall be true and correct in
all respects to the extent already qualified by a materiality standard;

(d) with respect to any Medicaid Supplemental Payor that is a Person designated
and authorized by a Governmental Authority, if such Person ceased to be a
Medicaid Supplemental Payor (i) by virtue of an official decision of such
Governmental Authority or (ii) because such Person has (A) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
or liquidator of its assets, (B) had possession of all or a material part of its
property taken by any receiver, custodian, trustee or liquidator, (C) filed, or
had filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal bankruptcy laws,
(D) admitted in writing its inability, or is generally unable to, pay its debts
as they become due, (E) become insolvent, or (F) ceased operation of its
business;

 

23



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(e) which is owed in any currency other than U.S. dollars or an Alternative
Currency;

(f) which is subject to any counterclaim, deduction, defense, setoff or dispute
(including with respect to the applicable budgeted amount) but only to the
extent of any such counterclaim, deduction, defense, setoff or dispute;

(g) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local, including
without limitation all healthcare laws;

(h) if such Medicaid Supplemental Payment arises from the rendering of services,
such services were undertaken in material violation of any applicable law;

(i) if such Medicaid Supplemental Payment was generated by any Loan Party from a
facility with respect to which any applicable Governmental Authority: (i) has
revoked or suspended the applicable Medicaid, Medicare or similar governmental
program qualification pertaining to such facility, or (ii) has revoked or
suspended any material healthcare permit pertaining to such facility, and, in
each case, to the extent that such Medicaid Supplemental Payment arose after the
date of such Governmental Authority action and such Governmental Authority
action has not been reversed or rescinded;

In the event that a Loan Party becomes aware that an Medicaid Supplemental
Payment of any Loan Party which was previously an Eligible Medicaid Supplemental
Payment ceases to be an Eligible Medicaid Supplemental Payment hereunder, such
Loan Party shall notify the Administrative Agent thereof on and at the time of
submission to the Administrative Agent of the next Borrowing Base Certificate.

For the avoidance of doubt, Eligible Medicaid Supplemental Payments shall not
include any payments for any Accounts included in the calculation of Eligible
Accounts.

“Eligible Obligations” means, as of any date of determination, (a) the aggregate
net obligations of the Loan Parties in respect of the termination values of all
Hedging Contracts between a Loan Party and any Person that was a Lender or an
Affiliate of a Lender at the time it entered into any such Hedging Contract and
(b) the Cash Management Obligation, in each case of (a) and (b) above,
designated by the Borrower as “Eligible Obligations” in a written notice to the
Administrative Agent received by the Administrative Agent on or prior to such
date of determination.

“Eligible Obligations Reserve” means as of five Business Days after the date of
written notice of any determination thereof to the Borrower by the
Administrative Agent, such amounts as the Administrative Agent may establish
against the Facility, in the Administrative Agent’s Permitted Discretion, in
respect of the Qualified Eligible Obligations other than any Last-Out Eligible
Obligations.

“Entitlement Holder” has the meaning given to such term in the UCC.

 

24



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Entitlement Order” has the meaning given to such term in the UCC.

“Environmental Laws” means all applicable Requirements of Law now or hereafter
in effect and as amended or supplemented from time to time, relating to
pollution or the regulation and protection of human or animal health, safety,
the environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C.
§ 5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as
amended (42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended
(15 U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. § 7401 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); and
each of their state and local counterparts or equivalents and any transfer of
ownership notification or approval statute, including the Industrial Site
Recovery Act (N.J. Stat. Ann. § 13:1K-6 et seq.).

“Environmental Liabilities and Costs” means, with respect to any Group Member,
all liabilities, obligations, responsibilities, Remedial Actions, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute and whether arising under any
Environmental Law, Permit, order or agreement with any Governmental Authority or
other Person, in each case relating to any environmental, health or safety
condition or to any Release or threatened Release and resulting from the past,
present or future operations of, or ownership of property by, such Group Member.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

“Equipment” has the meaning given to such term in the UCC.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended, and the rules and regulations issued thereunder, all as the same may
be in effect from time to time.

“ERISA Affiliate” means, collectively, any Group Member, and any Person under
common control or treated as a single employer with any Group Member, within the
meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means (a) a reportable event described in Section 4043(b) (or,
unless the 30-day notice requirement has been duly waived under the applicable
regulations, Section 4043(c) of ERISA) with respect to a Title IV Plan, (b) the
appointment of a trustee by a United States District Court to administer any
Title IV Plan, (c) the complete or partial withdrawal of any ERISA Affiliate
from a Title IV Plan subject to Section 4063 of ERISA during a plan year in
which it was a substantial employer, as defined in Section 4001(a)(2) of ERISA,
(d) the complete or partial withdrawal of any ERISA Affiliate from any
Multiemployer Plan, (e) with respect to any Multiemployer Plan, the filing of
notice of insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA, (f) the filing of a

 

25



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

notice of intent to terminate a Title IV Plan (or the treatment of a plan
amendment as termination) under Section 4041 of ERISA, (g) the institution of
proceedings to terminate a Title IV Plan or Multiemployer Plan by the PBGC,
(h) the determination that any Title IV Plan is in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA) or a Multiemployer
Plan is in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; (i) the failure to
make any required contribution to a Title IV Plan or Multiemployer Plan; (j) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA or an
application for a waiver of the minimum funding standard with respect to any
Title IV Plan; (k) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon any ERISA Affiliate; (l) the imposition of a lien under Section 412 of the
Code or Section 302 or 4068 of ERISA on any property (or rights to property,
whether real or personal) of any ERISA Affiliate, (m) the failure of a Benefit
Plan or any trust thereunder to qualify for tax exempt status under Section 401
or 501 of the Code or other Requirement of Law to qualify thereunder, (n) the
occurrence of a non-exempt “prohibited transaction” within the meaning of
Section 406 of ERISA or Section 4975 of the Code involving the assets of any
Title IV Plan, or (o) any other event or condition that might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Title IV Plan or
Multiemployer Plan or the imposition of any liability upon any ERISA Affiliate
under Title IV of ERISA other than for PBGC premiums due but not delinquent.

“EURIBOR/Eurocurrency Successor Rate” has the meaning specified in
Section 2.14(b) (Successor Rate).

“EURIBOR/Eurocurrency Successor Rate Conforming Changes” means, with respect to
any proposed EURIBOR/Eurocurrency Successor Rate, any conforming changes to the
definition of Interest Period, timing and frequency of determining rates and
making payments of interest and other administrative matters as may be
appropriate, as mutually agreed between the Administrative Agent and the
Borrower, to reflect the adoption of such EURIBOR/Eurocurrency Successor Rate
and to permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such EURIBOR/Eurocurrency Successor Rate exists, in such other manner of
administration as mutually agreed between the Administrative Agent and the
Borrower).

“EURIBOR Lending Office” means, with respect to any Revolving Credit Lender, the
office of such Revolving Credit Lender specified as its “EURIBOR Lending Office”
opposite its name on Schedule III (Applicable Lending Offices and Addresses for
Notices) or on the Assignment and Acceptance by which it became a Revolving
Credit Lender (or, if no such office is specified, its Domestic Lending Office)
or such other office of such Revolving Credit Lender as such Revolving Credit
Lender may from time to time specify to the Borrower and the Administrative
Agent.

“EURIBOR Rate” means, for any Interest Period with respect to any EURIBOR Rate
Loan, (a) the rate per annum equal to the Screen Rate for delivery on the first
day of such Interest Period with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Interest Period, (b) if the rate referenced in
the preceding clause (a) is not available at such time for such Interest Period,
the rate per annum equal to the Interpolated Screen Rate for delivery on the
first day of

 

26



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period, or (c) if
the rates referenced in the preceding clauses (a) and (b) are not available at
such time for such Interest Period, the rate per annum equal to (i) the Screen
Rate or (ii) if the rate referenced in the preceding clause (i) is not available
at such time for such Interest Period, the Interpolated Screen Rate, in each
case with a term equivalent to such Interest Period quoted for delivery on the
most recent Business Day preceding the first day of such Interest Period for
which such rate is available (which Business Day shall be no more than seven
(7) Business Days prior to the first day of such Interest Period), and in the
case of clauses (a) through (c), if any such rate is below zero, the EURIBOR
Rate shall be deemed to be zero.

“EURIBOR Rate Loan” means a Loan denominated in Euro that bears interest based
on the applicable EURIBOR Rate.

“Euro” and “€” each means the single currency of the participating member states
of the European Union.

“Euro Loan” means a Loan denominated in Euro.

“Euro Outstandings” means, at any particular time, the Dollar Equivalent of the
sum of (a) the principal amount of the Revolving Loans outstanding at such time
and (b) the Letter of Credit Obligations outstanding at such time, in each case,
denominated in Euros.

“Euro Sublimit” means the Dollar Equivalent of Euros in an amount not to exceed
$100,000,000.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Lending Office” means, with respect to any Revolving Credit
Lender, the office of such Revolving Credit Lender specified as its
“Eurocurrency Lending Office” opposite its name on Schedule III (Applicable
Lending Offices and Addresses for Notices) or on the Assignment and Acceptance
by which it became a Revolving Credit Lender (or, if no such office is
specified, its Domestic Lending Office) or such other office of such Revolving
Credit Lender as such Revolving Credit Lender may from time to time specify to
the Borrower and the Administrative Agent.

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, (a) the rate per annum equal to the Screen Rate for
delivery on the first day of such Interest Period with a term equivalent to such
Interest Period, determined as of approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period, (b) if the
rate referenced in the preceding clause (a) is not available at such time for
such Interest Period, the rate per annum equal to the Interpolated Screen Rate
for delivery on the first day of such Interest Period, determined as of
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period, or (c) if the rates referenced in the preceding
clauses (a) and (b) are not available at such time for such Interest Period, the
rate per annum equal to (i) the Screen Rate or (ii) if the rate referenced in
the preceding clause (i) is not available at such time for such Interest Period,
the Interpolated Screen Rate, in each case with a term equivalent to such
Interest Period quoted for delivery on the most recent Business Day

 

27



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

preceding the first day of such Interest Period for which such rate is available
(which Business Day shall be no more than seven (7) Business Days prior to the
first day of such Interest Period), and in the case of clauses (a) through (c),
if any such rate is below zero, the Eurocurrency Rate shall be deemed to be
zero.

“Eurocurrency Rate Loan” means any Loan, for an Interest Period, whether
denominated in Dollars or Sterling, that bears interest based on the
Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 9.1 (Events of Default).

“Excess Availability Condition” means as of any date of determination, after
giving effect to the applicable (a) Indebtedness incurred pursuant to
Section 8.1(d) (Indebtedness), (b) Investments made pursuant to
Section 8.3(h)(iv)(Investments), (c) Restricted Payments made pursuant to
Section 8.5 (g) (Restricted Payments), (d) sales or dispositions pursuant to
Section 8.4(k) (Sale of Assets), (e) prepayments, redemptions, repurchases,
defeasances or other satisfactions of Indebtedness made pursuant to
Section 8.6(vii), or (f) the repayment of Indebtedness contemplated by the
definition of “Revolving Credit Termination Date”, the satisfaction of each of
the following: (i)(A) Designated Excess Availability is at least the greater of
(x) $262,500,000 and (y) 17.5% of the Maximum Borrowing Amount or (B) Designated
Excess Availability is less than the greater of (w) $262,500,000 and (x) 17.5%
of the Maximum Borrowing Amount but greater than or equal to the greater of (y)
$187,500,000 and (z) 12.5% of the Maximum Borrowing Amount and, in the case of
this clause (B), the Borrower is in pro forma compliance with the financial
covenant contained in Section 5.1 (Minimum Fixed Charge Coverage Ratio) (whether
or not then tested) for the most recently ended Fiscal Quarter, determined on a
Pro Forma Basis after giving effect to such Investments, Restricted Payments or
prepayments, redemptions, repurchases, defeasances or other satisfactions of
Indebtedness, as the case may be, as if such transaction had been consummated on
the first day of such Fiscal Quarter, and (ii) no Event of Default has occurred
and is continuing, or would result therefrom.

“Excluded Subsidiary” means, (a) as of the Amendment No. 4 Effective Date, each
of the Subsidiaries of the Borrower listed on Schedule 1.1(a) for so long as
such Subsidiary has no Eligible Accounts or Eligible Inventory and does not
receive any Eligible Medicaid Supplemental Payments, in each case, that are
included in the calculation of Borrowing Base or Gross Borrowing Base, (b) any
Subsidiary that is not a Wholly-Owned direct or indirect Subsidiary of the
Borrower, (c) any Subsidiary that (i) does not own any of the Eligible Accounts
or any of the Eligible Inventory and does not receive any of the Eligible
Medicaid Supplemental Payments, in each case, included in the most recently
delivered Borrowing Base (in each case, subject to the option of the Borrower to
designate such Subsidiary as not an “Excluded Subsidiary”) from time to time and
(ii) does not guarantee any Indebtedness of the Borrower or its Restricted
Subsidiaries for borrowed money having a principal or committed amount of
$75,000,000 or more, (d) each Unrestricted Subsidiary, (e) any Subsidiary that
is prohibited by (i) applicable Requirements of Law or (ii) any contractual
obligation existing on the Amendment No. 3 Effective Date or on the date any
such Subsidiary is acquired (so long in respect of any such contractual
obligation such obligation is not incurred in contemplation of such
acquisition), in each case from guaranteeing the Obligations (but only for so
long as such prohibition is continuing) or which would require a governmental
(including regulatory) consent, approval, license or authorization to provide
the Guaranty, or for which the execution of the Guaranty would result in a
material adverse tax consequence to the Borrower (as reasonably determined by
the Borrower in consultation with the Administrative Agent), (f) any Foreign
Subsidiary, (g) any direct or indirect Domestic Subsidiary of a direct or
indirect Foreign Subsidiary of Borrower, (h) any FSHCO, (i) any Immaterial
Subsidiary, (j) any not-for-profit Subsidiary, (k) any Subsidiary that is a
captive insurance company and (l) any other Subsidiary as may be agreed by the
Administrative Agent in its sole discretion.

 

28



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to any “keepwell”,
support or other similar agreement, if any, for the benefit of such Guarantor
and any and all guarantees of such Guarantor’s Swap Obligations by other Loan
Parties) at the time the guarantee of such Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal in accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Credit
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Revolving Credit Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.17
(Substitution of Lenders) or (ii) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 2.16 (Taxes), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.16(g) (Status of Lenders) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Existing Credit Agreement” has the meaning specified in the recitals to this
Agreement.

“Facility” means the Revolving Credit Commitments and the provisions herein
related to the Revolving Loans, Swing Loans and Letters of Credit.

“Fair Market Value” means (a) with respect to any asset or group of assets
(other than a marketable Security) at any date, the value of the consideration
obtainable in a sale of such asset at such date assuming a sale by a willing
seller to a willing purchaser dealing at arm’s length and arranged in an orderly
manner over a reasonable period of time having regard to the nature and
characteristics of such asset, as reasonably determined by the senior management
of the Borrower or, if such asset shall have been the subject of a relatively
contemporaneous appraisal by an independent third party appraiser, the basic
assumptions underlying which have not

 

29



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

materially changed since its date, the value set forth in such appraisal and
(b) with respect to any marketable Security at any date, the closing sale price
of such Security on the Business Day next preceding such date, as appearing in
any published list of any national securities exchange or the NASDAQ Stock
Market or, if there is no such closing sale price of such Security, the final
price for the purchase of such Security at face value quoted on such Business
Day by a financial institution of recognized standing regularly dealing in
Securities of such type and selected by the Administrative Agent.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Amendment No. 3
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, and any intergovernmental
agreements implementing any of the foregoing.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System as published for such day (or, if such day is not a Business Day, for the
next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it. If
the Federal Funds Rate is less than zero, it shall be deemed to be zero.

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

“Fee Letter” shall mean the Amendment No. 4 Arranger Fee Letter dated August 22,
2019 between the Borrower and Citigroup Global Markets Inc.

“Financial Asset” has the meaning given to such term in the UCC.

“Financial Covenant Debt” means Indebtedness of the type specified in
clauses (a), (b), (d), (e), (f) and (h) of the definition of “Indebtedness” and
non-contingent obligations of the type specified in clause (c) of such
definition, in each case, of the Group Members on a Consolidated basis.

“Financial Statements” means the financial statements of the Borrower and its
Subsidiaries delivered pursuant to, and in accordance with,
Section 6.1 (Financial Statements).

“Fiscal Quarter” means each of the three month periods ending on March 31,
June 30, September 30 and December 31.

“Fiscal Year” means the twelve month period ending on December 31.

“Fixed Charge Coverage Ratio” means, for any period, with respect to the Group
Members on a Consolidated basis, the ratio of (a) EBITDA for such period to
(b) the Fixed Charges for such period.

 

30



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Fixed Charges” means, the sum, with respect to the Group Members on a
Consolidated basis, of (a) the Cash Interest Expense for such period, (b) the
principal amount of Consolidated Financial Covenant Debt having a scheduled due
date during such period (other than any principal amounts of Consolidated
Financial Covenant Debt required to be paid on the final maturity date thereof
and any principal amount that has been repaid, including with proceeds of
Indebtedness permitted under Section 8.1 (Indebtedness)), and (c) all cash
dividends payable on Stock in respect of such period to Persons other than the
Group Members.

“Flood Laws” means the National Flood Insurance Act of 1968, Flood Disaster
Protection Act of 1973, and related laws, rules and regulations, including any
amendments or successor provisions.

“Foreign Lender” means a Lender that is not a Domestic Person.

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.

“FSHCO” means any direct or indirect Domestic Subsidiary of the Borrower that
(a) substantially all of the assets of which consist, directly or indirectly, of
Stock in, or Indebtedness of, one or more direct or indirect subsidiaries that
are “controlled foreign corporations” within the meaning of Section 957 of the
Code and (b) any subsidiary of an entity described in clause (a) of this
definition.

“Fund” means any Person (other than a natural Person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

“Funding Obligation” has the meaning specified in the definition of “Defaulting
Lenders”.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination, subject to Section 1.3.

“General Intangible” has the meaning given to such term in the UCC.

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof and any entity or authority exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank or stock exchange and any
supranational bodies, including, but not limited to, the European Union or the
European Central Bank.

“Group Member” means, collectively, the Borrower and each of its Restricted
Subsidiaries.

“Group Members’ Accountants” means Deloitte & Touche LLP or other independent
nationally-recognized public accountants reasonably acceptable to the
Administrative Agent.

 

31



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Gross Borrowing Base” means, at any time, the sum of:

(a) (i) the product of (A) the sum of the Dollar value of each class of Eligible
Accounts of the Borrower and the Guarantors, minus (B) any Eligibility Reserve
then in effect, multiplied by (ii) 85%; provided, however, the amount of Gross
Borrowing Base attributable to Eligible Accounts that are more than 120 days,
but not more than 180 days, past the Discharge Date shall not exceed
$375,000,000 at any time,

(b) the lesser of (i) $100,000,000 and (ii) (A) (1) the Dollar value of Eligible
Inventory of the Borrower and the Guarantors, valued at the lower of cost or
market value, determined on a first-in-first-out basis, at such time, minus
(2) Inventory Reserves, multiplied by (B) 50%, and

(c) the product of (i) the Dollar value of Eligible Medicaid Supplemental
Payments of the Borrower and the Guarantors receivable under the Specific
Medicaid Supplemental Payment Programs at such time, multiplied by (ii) 70%,

Notwithstanding the foregoing, to the extent acquired in a Permitted
Acquisition, (A) Eligible Accounts (“Acquired Accounts”) in an amount not to
exceed $500,000,000, (B) Eligible Inventory (“Acquired Inventory”) with total
Dollar value in an amount not to exceed $25,000,000, or (C) Eligible Medicaid
Supplemental Payments (“Acquired Medicaid Supplemental Payments”) in an amount
not to exceed $50,000,000, in each case, shall, upon the request of the
Borrower, on the date of such Permitted Acquisition, subject to the application
of the advance rate set forth in subclause (a)(ii) (in the case of Acquired
Accounts), subclause (b)(ii)(B) (in the case of Acquired Inventory) or subclause
(c)(ii)(B) (in the case of Acquired Medicaid Supplemental Payments) of the
definition of “Gross Borrowing Base” and the establishment by the Administrative
Agent of Availability Reserves in its Permitted Discretion, be included in the
Gross Borrowing Base prior to completion of a field examination (for avoidance
of doubt, including any appraisal, evaluation and other diligence as applicable)
with respect to such Acquired Accounts, Acquired Inventory or Acquired Medicaid
Supplemental Payments, as applicable (the “Requisite Field Exam”); provided,
that (i) to the extent that the Requisite Field Exam has not been completed
within 60 days (or, with the consent of the Administrative Agent, up to 90 days)
following the consummation of such Permitted Acquisition, such Acquired
Accounts, Acquired Inventory or Acquired Medicaid Supplemental Payments, as
applicable, shall automatically be excluded from the Gross Borrowing Base
(without the need for delivery of an updated Borrowing Base Certificate) on the
61st (or such later day agreed to by the Administrative Agent as described
above) day after the consummation of the Permitted Acquisition until the
Requisite Field Exam has been completed, (ii) the Requisite Field Exam shall not
be counted against any annual caps with respect to such examinations set forth
in Section 7.6 (Access), (iii) the Administrative Agent shall have a perfected
first priority security interest in such Acquired Accounts, Acquired Inventory
or Acquired Medicaid Supplemental Payments, as applicable, at all times and
(iv) the Borrower shall provide a reasonably detailed summary of such Acquired
Accounts, Acquired Inventory or Acquired Medicaid Supplemental Payments, as
applicable, at least five Business Days prior to such Permitted Acquisition.
Notwithstanding the foregoing, the aggregate amount of Acquired Accounts,
Acquired Inventory and Acquired Medicaid Supplemental Payments shall not
constitute more than 20.0% of the Borrowing Base (giving pro forma effect to the
inclusion of such Acquired Accounts, Acquired Inventory and Acquired Medicaid
Supplemental Payments therein) prior to the delivery of the Requisite Field
Exam.

 

32



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Guarantor” means each of the Borrower’s direct and indirect Domestic
Subsidiaries other than any such Subsidiary that is an Excluded Subsidiary.

“Guaranty” means a second amended and restated guaranty, in substantially the
form of Exhibit H (Form of Guaranty), as amended by Amendment No. 4, executed by
the Guarantors.

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the primary purpose or intent of such Person
in incurring the Guaranty Obligation is to provide assurance to the obligee of
such Indebtedness that such Indebtedness will be paid or discharged, that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor or to
provide funds for the payment or discharge of such Indebtedness (whether in the
form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments, if required, regardless of non-performance by any other party or
parties to an agreement, (iv) to purchase, sell or lease (as lessor or lessee)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Indebtedness or to assure the holder of such
Indebtedness against loss or (v) to provide funds to, or in any other manner
invest in, such other Person (including to pay for property or services
irrespective of whether such property is received or such services are
rendered), if, in the case of any agreement described under clause (b)(i), (ii),
(iii), (iv) or (v) above, the primary purpose or intent thereof is to provide
assurance that Indebtedness of another Person will be paid or discharged, that
any agreement relating thereto will be complied with or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof; provided, however, that the term “Guaranty Obligation” shall not
include any liability by endorsement of instruments for deposit or collection or
similar transactions in the ordinary course of business or any customary and
reasonable indemnity obligations in effect on the Amendment No. 4 Effective Date
or otherwise entered into in the ordinary course of business, including in
connection with any acquisition, sale or disposition or the incurrence of
Indebtedness or the issuance of Stock, in any case to the extent the subject
transaction is otherwise permitted hereby. The amount of any Guaranty Obligation
shall be equal to the amount of the Indebtedness so guaranteed or otherwise
supported.

“Health Care Laws” means all relevant federal and state laws regulating health
services or payment, including, but not limited to, the federal Anti-Kickback
Statute (42 U.S.C. § 1320a-7b(b)), the Stark Law (42 U.S.C. § 1395nn), the
Anti-Inducement Law (42 U.S.C. § 1320a-7a(a)(5)), the civil False Claims Act (31
U.S.C. § 3729 et seq.), the administrative False Claims Law (42 U.S.C. §
1320a-7b(a)), the exclusion laws (42 U.S.C. § 1320a-7), the civil monetary
penalty laws (42 U.S.C. § 1320a-7a), the administrative simplification
provisions of the Health Insurance Portability and Accountability Act of 1996
(42 U.S.C. §§ 1320d-1320d-8), Medicare (Title XVIII of the Social Security Act),
Medicaid (Title XIX of the Social Security Act), and any other state or federal
law, regulation, guidance document, manual provision, program memorandum,
opinion letter, or other issuance which regulates kickbacks, patient or program
charges, recordkeeping, referrals, the hiring of employees or acquisition of
services or supplies from those who have been excluded from government health
care programs, quality, safety, privacy, security, licensure, accreditation, or
any other aspect of providing health care.

 

33



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Health Care Reportable Event” means (a) any Group Member becomes subject to any
civil or criminal investigations, or any material inquiries, validation reviews,
program integrity reviews, reimbursement audits or statements of deficiencies,
involving and/or related to its compliance with Health Care Laws; (b) any
material exclusion, voluntary disclosure, notice of claim to recover material
overpayments, revocation, suspension, termination, probation, restriction,
limitation, denial, or non-renewal affecting any Group Member with respect to
any material Program; or (c) the occurrence of any reportable event under any
settlement agreement or corporate integrity agreement involving and/or related
to its compliance with Health Care Laws entered into with any Governmental
Authority.

“Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices.

“Immaterial Subsidiary” means any Subsidiary of the Borrower that, as of the
date of the designation of such Subsidiary as an “Immaterial Subsidiary” by the
Borrower, does not have (a) assets (when combined with the assets of all other
Immaterial Subsidiaries, after eliminating intercompany obligations) in excess
of 5.0% of Consolidated Total Assets or (b) revenues (when combined with the
revenues of all other Immaterial Subsidiaries, after eliminating intercompany
obligations) for the period of four consecutive fiscal quarters most recently
ended on or prior to the date of such designation for which Financial Statements
have been delivered pursuant to Section 6.1(a) or (b) (Financial Statements) in
excess of 5.0% of the consolidated revenues of the Borrower and the Restricted
Subsidiaries for such period.

“Incremental Credit Extension Date” has the meaning specified in Section 2.18
(Incremental Facility).

“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments or that bear interest, (c) all
reimbursement and all obligations with respect to letters of credit, bankers’
acceptances, surety bonds and performance bonds, whether or not matured, (d) all
indebtedness for the deferred purchase price of property or services in each
case that are not overdue (other than trade payables incurred in the ordinary
course of business and deferred compensation payable to employees of such
Person), (e) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (f) all Capital Lease Obligations of such Person and
the present value of future rental payments under all synthetic leases, (g) all
Guaranty Obligations of such Person in respect of Indebtedness of the types
described in clauses (a) through (f), (h) all obligations of such Person to
mandatorily purchase, redeem, retire, defease or otherwise acquire for value at
any time prior to six months after the Scheduled Termination Date any Stock or
Stock Equivalents of such Person, valued, in the case of redeemable preferred
stock, at the greater of its voluntary liquidation preference and its
involuntary liquidation preference plus accrued and unpaid

 

34



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

dividends, (i) all payments that such Person would have to make in the event of
an early termination on the date Indebtedness of such Person is being determined
in respect of Hedging Contracts of such Person and (j) all Indebtedness of the
type referred to above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien upon
or in property (including Accounts and General Intangibles) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness.

“Indemnified Matter” has the meaning specified in Section 11.4 (Indemnities).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.4 (Indemnities).

“Indentures” means, collectively, (a) the Indenture, dated as of November 6,
2001 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time), between the Borrower and The Bank of New York
Mellon Trust Company, N.A. (as successor to The Bank of New York), as Trustee
with respect to each of the Borrower’s 6.250% Senior Secured Second Lien Notes
due 2027, $830,000,000 4.625% Senior Secured First Lien Notes due 2024,
$600,000,000 4.625% Senior Secured First Lien Notes due 2024, 4.875% Senior
Secured First Lien Notes due 2026, 5.125% Senior Secured First Lien Notes due
2027 and 6.875% Senior Notes due 2031, (b) the Indenture, dated as of
September 27, 2013 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time), between THC Escrow Corporation and The
Bank of New York Mellon Trust Company, N.A., as Trustee with respect to the
Borrower’s 8.125% Senior Notes due 2022, (c) the Indenture, dated as of June 16,
2015 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time), between THC Escrow Corporation II and The Bank of
New York Mellon Trust Company, N.A., as Trustee with respect to the Borrower’s
6.750% Senior Notes due 2023, (d) the Senior Secured Second Lien Notes
Indenture, dated as of June 14, 2017, by and among THC Escrow Corporation III
and The Bank of New York Mellon Trust Company, N.A., as Trustee with respect to
each of the Borrower’s 5.125% Senior Secured Second Lien Notes due 2025, (e) the
Indenture, dated as of June 14, 2017, by and among THC Escrow Corporation III
and The Bank of New York Mellon Trust Company, N.A., as Trustee with respect to
7.000% Senior Notes due 2025 and (f) the Senior Secured First Lien Notes
Indenture, dated as of June 14, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time), between THC
Escrow Corporation III and The Bank of New York Mellon Trust Company, N.A. (as
successor to The Bank of New York), as Trustee with respect to each of the
Borrower’s $1,040,000,000 4.625% Senior Secured First Lien Notes due 2024.

“Interest Expense” means, for any period, with respect to the Group Members on a
Consolidated basis, Consolidated total interest expense for such period plus
interest capitalized during such period.

“Interest Period” means, in the case of any Eurocurrency Rate Loan and each
EURIBOR Rate Loan, (a) initially, the period commencing on the date such
Eurocurrency Rate Loan or EURIBOR Rate Loan is made or on the date of conversion
or continuation as a Eurocurrency Rate Loan or EURIBOR Rate Loan, as applicable,
and ending one week or one, two, three or six months thereafter, as selected by
the Borrower in its Notice of Borrowing or

 

35



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Notice of Conversion or Continuation given to the Administrative Agent pursuant
to Section 2.2 (Borrowing Procedures) or 2.11 (Conversion/Continuation Option)
and (b) thereafter, if such Loan is continued, in whole or in part, as a
Eurocurrency Rate Loan or EURIBOR Rate Loan pursuant to Section 2.11
(Conversion/Continuation Option), a period commencing on the last day of the
immediately preceding Interest Period therefor and ending one week or one, two,
three or six months thereafter, as selected by the Borrower in its Notice of
Conversion or Continuation given to the Administrative Agent pursuant to
Section 2.11 (Conversion/Continuation Option); provided, however, that all of
the foregoing provisions relating to Interest Periods in respect of Eurocurrency
Rate Loans and EURIBOR Rate Loans are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless the result of such extension would be to extend such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

(iii) the Borrower may not select any Interest Period that ends after the date
of a scheduled principal payment on the Loans as set forth in Article II (The
Facility) unless, after giving effect to such selection, the aggregate unpaid
principal amount of the Loans for which Interest Periods end after such
scheduled principal payment shall be equal to or less than the principal amount
to which the Loans are required to be reduced after such scheduled principal
payment is made;

(iv) the Borrower may not select any Interest Period in respect of Loans having
an aggregate principal amount of less than $1,000,000; and

(v) there shall be outstanding at any one time no more than twenty (20) Interest
Periods in the aggregate.

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

“Interpolated Screen Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan or a EURIBOR Rate Loan, the rate which results from
interpolating on a linear basis between (a) the applicable Screen Rate for the
period next longer than the length of such Interest Period and (b) the
applicable Screen Rate for the period next shorter than the length of such
Interest Period.

“Inventory” has the meaning given to such term in the UCC.

“Inventory Reserves” means, as of five Business Days after the date of written
notice of any determination thereof to the Borrower by the Administrative Agent,
reserves against Inventory, including the reserves set forth in clauses (g),
(h), (i) and (j) of the definition of “Eligible Inventory” determined from time
to time by the Administrative Agent in its Permitted Discretion (but without
duplication of any other items that are otherwise addressed or excluded through
eligibility criteria).

 

36



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by such Person of (i) any Security issued by, (ii) a beneficial
interest in any Security issued by, or (iii) any other equity ownership interest
in, any other Person, (b) any purchase by such Person of all of the assets
constituting the business of a Person or division, branch or other unit
operation of any other Person, (c) any loan, advance (other than deposits with
financial institutions available for withdrawal on demand, prepaid expenses,
accounts receivable and similar items made or incurred in the ordinary course of
business as presently conducted) or capital contribution by such Person to any
other Person, including all Indebtedness of any other Person to such Person
arising from a sale of property by such Person other than in the ordinary course
of its business and (d) any Guaranty Obligation incurred by such Person in
respect of Indebtedness of any other Person.

“Interbank Rate” means, for any period, (a) the Federal Funds Rate for such
period in the case of Loans denominated in Dollars and (b) the Administrative
Agent’s cost of funds for such period in the case of Loans denominated in any
Alternative Currency.

“IRS” means the Internal Revenue Service of the United States or any successor
thereto.

“Issue” means, with respect to any Letter of Credit, to issue (including any
deemed issuance pursuant to Section 2.4(k) (Letters of Credit)), extend the
expiry of, renew or increase the maximum face amount (including by deleting or
reducing any scheduled decrease in such maximum face amount) of, such Letter of
Credit. The terms “Issued” and “Issuance” shall have a corresponding meaning.

“Issuer” means each Lender or Affiliate of a Lender that (a) is listed on the
signature pages of Amendment No. 4 as an “Issuer” or (b) hereafter becomes an
Issuer with the approval of the Administrative Agent (such approval not to be
unreasonably withheld or delayed) and the Borrower by agreeing pursuant to an
agreement with and in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower and such Lender to be bound by the terms
hereof applicable to Issuers.

“Land” of any Person means all of those plots, pieces or parcels of land now
owned, leased or hereafter acquired or leased or purported to be owned, leased
or hereafter acquired or leased (including, in respect of the Loan Parties, as
reflected in the most recent Financial Statements) by such Person.

“Last-Out Eligible Obligations” means, at any date of determination, Eligible
Obligations under any Hedging Contracts designated by the Borrower as “Last-Out
Eligible Obligations” in a written notice to the Administrative Agent received
by the Administrative Agent on or prior to such date of determination; provided,
that the Administrative Agent has received written acknowledgment, in form and
substance reasonably satisfactory to the Administrative Agent, from each
counterparty to such Hedging Contract that any right of payment thereunder in
relation to the other Secured Obligations shall be in accordance with
Section 2.13(g) (Payments and Computations).

 

37



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“L/C Commitment” means, with respect to each Issuer, the commitment of such
Issuer to Issue Letters of Credit as set forth in this Agreement in the
aggregate face amount not to exceed the amount set forth opposite such Issuer’s
name on Schedule II (Issuers and L/C Commitments) or in the agreement by which
such Issuer agrees to become an Issuer hereunder and to be bound by the terms
hereof applicable to Issuers.

“Leases” means, with respect to any Person, all of those leasehold estates in
real property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.

“Lender” means the Swing Loan Lender and each other financial institution or
other entity that (a) is listed on the signature pages hereof as a “Lender”, (b)
has delivered a New Revolving Credit Lender Addendum (as defined in Amendment
No. 4), dated as of the Amendment No. 4 Effective Date, (c) has delivered an
Extending Revolving Credit Lender Consent (as defined in Amendment No. 4), dated
as of the Amendment No. 4 Effective Date or (d) from time to time becomes a
party hereto by execution of an Assignment and Acceptance.

“Lender Insolvency Event” shall mean that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company. Notwithstanding anything to the contrary above, a Lender will not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Stock
in such Lender or its Parent Company by any Governmental Authority.

“Letter of Credit” means any letter of credit Issued pursuant to Section 2.4
(Letters of Credit).

“Letter of Credit Obligations” means, at any time, the Dollar Equivalent of the
aggregate of all liabilities at such time of the Borrower to all Issuers with
respect to Letters of Credit, whether or not any such liability is contingent,
including, without duplication, the sum of (a) the Reimbursement Obligations at
such time and (b) the Letter of Credit Undrawn Amounts at such time. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the International Standby Practices,
International Chamber of Commerce No. 590, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn. Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the stated amount of such Letter of Credit in effect at such
time; provided, that with respect to any Letter of Credit that, by its terms or
the terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

“Letter of Credit Reimbursement Agreement” has the meaning specified in
Section 2.4(a)(vi) (Letters of Credit).

 

38



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Letter of Credit Request” has the meaning specified in Section 2.4(c) (Letters
of Credit).

“Letter of Credit Sublimit” means $200,000,000.

“Letter of Credit Undrawn Amounts” means, at any time, the aggregate undrawn
face amount of all Letters of Credit outstanding at such time.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, lien (statutory or other), security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or the performance of any other obligation, including any
conditional sale or other title retention agreement, the interest of a lessor
under a Capital Lease and any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement authorized to be filed by the Borrower or any of its Subsidiaries
under the UCC or comparable law of any jurisdiction naming the owner of the
asset to which such Lien relates as debtor.

“Liquidity Event Period” means any period (a)(i) beginning on the third
consecutive Business Day on which the Designated Excess Availability is equal to
or less than the greater of (x) $150,000,000 and (y) 10.0% of the Maximum
Borrowing Amount and (ii) ending on the first Business Day on which the
Designated Excess Availability is greater than the greater of (x) $150,000,000
and (y) 10.0% of the Maximum Borrowing Amount, in either case, for more than 30
consecutive days or (b) during which a Specified Event of Default shall have
occurred and is continuing.

“Loan” means any loan made by any Lender pursuant to this Agreement.

“Loan Documents” means, collectively, this Agreement, Amendment No. 4, the
Revolving Credit Notes (if any), the Guaranty, any post-closing letter entered
into pursuant to Section 7.11(j) (Cash Management), the Fee Letter, each Letter
of Credit Reimbursement Agreement, each Hedging Contract between any Loan Party
and any Person that was a Lender or an Affiliate of a Lender at the time it
entered into such Hedging Contract, each Cash Management Document, the
Collateral Documents and each certificate, agreement or document executed by a
Loan Party and delivered to the Administrative Agent or any Lender in connection
with or pursuant to any of the foregoing.

“Loan Party” means each of the Borrower, each Guarantor and each other
Restricted Subsidiary of the Borrower that executes and delivers a Loan Document
(other than any such Subsidiary that subsequently becomes an Excluded Subsidiary
or is otherwise released from its obligations under all such Loan Documents in
accordance with the terms hereof or thereof).

“Material Adverse Change” means a material adverse change in any of (a) the
business, operations or financial condition of the Borrower and its Restricted
Subsidiaries taken as a whole, (b) the legality, validity or enforceability of
any Loan Document or any Related Document, (c) the ability of the Borrower to
repay the Obligations or of the other Loan Parties to perform their respective
obligations under the Loan Documents or (d) the rights and remedies of the
Administrative Agent, the Lenders or the Issuers under the Loan Documents.

 

39



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a Material Adverse Change.

“Maturity Reserve” means, at any time, a reserve in an amount equal to the
aggregate principal amount of each Applicable Series outstanding at such time.

“Maximum Borrowing Amount” means, at any time, the lesser of (a) the then
effective Revolving Credit Commitments minus the Availability Reserve and
(b) the Borrowing Base at such time.

“Maximum Credit” means, at any time, (a) the lesser of (i) the Revolving Credit
Commitments in effect at such time minus any Availability Reserve in effect at
such time and (ii) the Borrowing Base at such time minus (b) the aggregate
amount of any (i) Eligible Obligations Reserve in effect at such time, unless
Maximum Credit as calculated without deducting therefrom the amount of Eligible
Obligations Reserve as set forth in this clause (b) shall be greater than
$300,000,000 and (ii) any Maturity Reserve in effect at such time.

“Medicaid Accounts” means Accounts for which Medicaid is the Account Debtor.

“Medicaid Supplemental Payments” means all incentive payments, settlements or
funding payable to a Loan Party by Medicaid Supplemental Payors pursuant to or
in connection with Medicaid Supplemental Payment Programs. For the purpose of
calculating the Gross Borrowing Base, Medicaid Supplemental Payments shall not
be considered Accounts.

“Medicaid Supplemental Payment Programs” means any Medicaid programs in any
state under which a Loan Party is eligible to receive certain incentive
payments, settlements or funding pursuant to the specific terms and conditions
under such Medicaid programs, including (a) any state Medicaid programs that
allow the payment of disproportionate share hospital (“DSH”) payments to
qualifying hospitals that serve specific number of Medicaid-covered and
uninsured individuals in order to cover such hospitals uncompensated care costs
and expenses, (b) any state Medicaid programs that provide for supplemental
payments to support hospitals which operate approved medical residency training
programs, (c) any state Medicaid programs that waive any requirement that an
individual receiving long-term care must live in an institution, nursing home or
hospital to be covered by Medicaid, (d) any state Medicaid programs that allow
participating hospitals to draw down federal matching funds, (e) any state
Medicaid programs that support the funding under the delivery system reform
incentive plan (“DSRIP”) initiatives, which programs provide specific milestones
and metrics required to be met by the healthcare providers receiving such
funding and (f) any other programs initiated and implemented by any state
Governmental Authority to provide or allow for similar incentive payments,
settlements or funding as established from time to time, in each case,
acceptable to the Administrative Agent and the Requisite Lenders in their
Permitted Discretion (it being understood and agreed that such acceptance shall
not be unreasonably withheld, conditioned or delayed).

“Medicaid Supplemental Payors” means any Person required to make Medicaid
Supplemental Payments to a Loan Party under applicable Medicaid Supplemental
Payment Programs, including any Governmental Authority or any other Person
designated and authorized by such Governmental Authority pursuant to such
applicable Medicaid Supplemental Payment Programs, which designated and
authorized Person (other than a Governmental Authority) must be acceptable to
the Administrative Agent and the Requisite Lenders in their Permitted Discretion
(it being understood and agreed that such acceptance shall not be unreasonably
withheld, conditioned or delayed).

 

40



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Medicare Accounts” means Accounts for which Medicare is the Account Debtor.

“Minimum Threshold” shall mean (a) $5,000,000, or a whole multiple of $100,000,
in excess thereof in the case of Revolving Loans denominated in Dollars, (b)
£5,000,000, or a whole multiple of £1,000,000, in excess thereof for Revolving
Loans denominated in Sterling and (c) €5,000,000, or a whole multiple of
€1,000,000, in excess thereof in the case of Revolving Loans denominated in
Euros.

“Moody’s” means Moody’s Investors Services, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in Section 3(37) or
Section 4001(a)(3) of ERISA, to which any Group Member or any ERISA Affiliate
has or has had any obligation or liability, contingent or otherwise, since the
date which is six years immediately preceding the Effective Date.

“Net Cash Proceeds” means proceeds received by the Borrower or any of its
Subsidiaries after the Effective Date in cash or Cash Equivalents from any Asset
Sale consisting of Collateral, net of (a) the reasonable cash costs of sale,
assignment or other disposition, (b) taxes paid or reasonably estimated to be
payable as a result thereof and (c) any amount required to be paid or prepaid on
Indebtedness (other than the Obligations) secured by the assets subject to such
Asset Sale, provided, however, that evidence of each of clauses (a), (b and
(c) above is provided to the Administrative Agent in form and substance
satisfactory to it.

“Net Self-Pay Accounts” means, at any time of determination, the lesser of
(a) the product of (i) the aggregate outstanding amount of Self-Pay Accounts
that are Eligible Accounts as of such time, multiplied by (ii) the Self-Pay
Accounts Collection Rate as of the most recently ended calendar month for which
a Self-Pay Accounts Collection Analysis has been delivered pursuant to
Section 6.14 (Self-Pay Accounts Collection Analysis), and (b) the sum of (i) the
aggregate outstanding amount of Self-Pay Accounts that are Eligible Accounts as
of such time, minus (ii) the aggregate amount of allowances and reserves
established or maintained by any Group Member (in accordance with a Self-Pay
Accounts Collection Analysis or otherwise) with respect to such Self-Pay
Accounts.

“Non-Cash Interest Expense” means, with respect to the Group Members on a
Consolidated basis, the sum of the following amounts to the extent included in
the definition of Interest Expense; (a) the amount of debt discount and debt
issuance costs amortized, (b) charges relating to write-ups or write-downs in
the book or carrying value of existing Financial Covenant Debt, (c) interest
payable in evidences of Indebtedness or by addition to the principal of the
related Indebtedness and (d) other non-cash interest.

“Non-Consenting Lender” has the meaning specified in Section 11.1(c)
(Amendments, Waivers, Etc.).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

41



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Non-U.S. Lender” means each Lender or Issuer (or the Administrative Agent) that
is a Non-U.S. Person.

“Non-U.S. Person” means any Person that is not a Domestic Person.

“Notice of Borrowing” has the meaning specified in Section 2.2(a) (Borrowing
Procedures).

“Notice of Conversion or Continuation” has the meaning specified in Section 2.11
(Conversion/Continuation Option).

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.

“Obligations” means the Loans, the Letter of Credit Obligations and all other
amounts, obligations, covenants and duties owing by the Borrower to the
Administrative Agent, any Lender, any Issuer, any Affiliate of any of them or
any Indemnitee, of every type and description (whether by reason of an extension
of credit, opening or amendment of a letter of credit or payment of any draft
drawn or other payment thereunder, loan, guaranty, indemnification, foreign
exchange or currency swap transaction, interest rate hedging transaction or
otherwise), present or future, arising under this Agreement, any other Loan
Document (including Cash Management Documents and Hedging Contracts that are
Loan Documents; provided, that the obligations of the Borrower or any Loan Party
under any such Cash Management Document or Hedging Contract shall be secured and
guaranteed pursuant to the Collateral Documents only to the extent that, and for
so long as, the other Obligations are so secured and guaranteed and, in the case
of obligations under Hedging Contracts, Obligations of a Loan Party shall not
include its Excluded Swap Obligations), whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired and whether or not evidenced
by any note, guaranty or other instrument or for the payment of money, including
all letter of credit, cash management and other fees, interest, charges,
expenses, attorneys’ fees and disbursements, Cash Management Obligations and
other sums chargeable to the Borrower under this Agreement, any other Loan
Document (including Cash Management Documents and Hedging Contracts that are
Loan Documents) and all obligations of the Borrower under any Loan Document to
provide cash collateral for any Letter of Credit Obligation.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17 (Substitution of Lenders).

 

42



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, that is the direct or
indirect parent of such Lender, and/or any Person owning, beneficially or of
record, directly or indirectly, a majority of the Stock of such Lender.

“Participant Register” has the meaning specified in Section 2.7(a) (Evidence of
Debt).

“Patriot Act” means the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Permit” means any permit, approval, authorization, license, variance,
accreditation or permission required from a Governmental Authority under an
applicable Requirement of Law or any accrediting organization.

“Permitted Discretion” means the reasonable credit judgment (from the
perspective of a secured asset-based lender), exercised in good faith in
accordance with customary business practices, of the Administrative Agent for
comparable asset-based lending transactions, as to any factor, event, condition
or other circumstance arising after the Amendment No. 4 Effective Date or based
on facts not known to the Administrative Agent as of the Amendment No. 4
Effective Date (including as to factors, events, conditions or other
circumstances on which the Administrative Agent is conducting diligence as of
such date), which the Administrative Agent reasonably determines: (a) will or
reasonably could be expected to adversely affect in any material respect the
value of any Eligible Accounts, Eligible Inventory or Eligible Medicaid
Supplemental Payments, the enforceability or priority of the Administrative
Agent’s Liens thereon or the amount which the Administrative Agent, the Lenders
or the Issuer would be likely to receive (after giving consideration to delays
in payment and costs of enforcement) in the liquidation of such Eligible
Accounts or Eligible Inventory and the collection of such Eligible Medicaid
Supplemental Payments or (b) evidences that any collateral report or financial
information delivered to the Administrative Agent by any Person on behalf of the
Borrower is incomplete, inaccurate or misleading in any material respect. In
exercising such judgment, the Administrative Agent may consider, without
duplication, factors already included in or tested by the definitions of
Eligible Accounts, Eligible Inventory and Eligible Medicaid Supplemental
Payments, and any of the following: (i) changes after the Amendment No. 4
Effective Date in any material respect in any concentration of risk with respect
to Eligible Accounts, Eligible Inventory or Supplemental Medicaid Supplemental
Payments and (ii) any other factors arising after the Amendment No. 4 Effective
Date that change in any material respect the credit risk of lending to the
Borrower on the security of the Eligible Accounts, Eligible Inventory or
proceeds of Eligible Medicaid Supplemental Payments.

“Permitted Refinancing” means amendment to, or renewals, extensions,
refinancings and refundings of, Indebtedness permitted by Sections 8.1(b), (i),
(j), (k), (n), (o), (p) or (q) (Indebtedness) that (a) are in an aggregate
principal amount not greater than the principal amount of such Indebtedness then
outstanding plus a reasonable premium or other reasonable amount paid, and fees
and expenses, including in the form of original issue discounts, reasonably
incurred, in connection with any of the foregoing, (b) have a weighted average
maturity and final maturity (measured as of the date of such renewal,
refinancing, extension or refunding) no shorter than that of the Indebtedness
being refinanced, (c) with respect to any guarantee, security or

 

43



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

subordination provisions, shall have such provisions which are not materially
less favorable to the Lenders than those under the Indebtedness being
refinanced, and (d) in the case of any renewals, extensions, refinancings and
refundings of any such Secured Indebtedness, such Permitted Refinancing
Indebtedness may be secured only by assets securing such Secured Indebtedness
being refinanced.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity or a Governmental
Authority.

“Pro Forma Basis” means, with respect to any determination for any period, that
such determination shall be made giving pro forma effect to each acquisition
consummated during such period, together with all transactions relating thereto
consummated during such period (including any incurrence, assumption,
refinancing or repayment of Indebtedness), as if such acquisition and related
transactions had been consummated on the first day of such period, in each case
based on historical results accounted for in accordance with GAAP and, to the
extent applicable, reasonable assumptions that are specified in details in the
relevant Compliance Certificate, Financial Statement or other document provided
to the Administrative Agent or any Lender in connection herewith in accordance
with Regulation S-X of the Securities Act of 1933.

“Proceeds” has the meaning given to such term in the UCC.

“Program” has the meaning specified in Section 4.13(b).

“Program Accounts” shall mean Medicare Accounts, Medicaid Accounts and any other
Account with respect to which the obligor is the United States or any state of
the United States (or any agency thereof) including, for the avoidance of doubt,
receivables relating to Medicaid Supplemental Payments.

“Program Deposit Account” means a Deposit Account into which any Program
Accounts or the Proceeds thereof are paid or credited other than all Deposit
Accounts the close-of-day balance of which, in the aggregate, does not exceed
$10,000,000.

“Protective Advances” means all expenses, disbursements and advances incurred by
the Administrative Agent pursuant to the Loan Documents after the occurrence and
during the continuance of an Event of Default that the Administrative Agent, in
its sole discretion, deems necessary or desirable to preserve or protect the
Collateral or any portion thereof or to enhance the likelihood, or maximize the
amount, of repayment of the Obligations.

“Purchasing Lender” has the meaning specified in Section 11.7 (Sharing of
Payments, Etc.).

“QFC Credit Support” has the meaning specified in Section 11.23 (Acknowledgement
Regarding Any Supported QFCs).

“Qualified Eligible Obligations” means Eligible Obligations other than Last-Out
Eligible Obligations.

 

44



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Qualified Preferred Stock” means preferred Stock of the Borrower the proceeds
of the issuance and sale of which (net of brokers’ and advisors’ fees and other
costs incurred in connection with such transaction) are used solely to repay,
redeem, repurchase, defease or otherwise refinance outstanding Senior Notes;
provided, however, that, until any such proceeds are so used in full, (a) such
proceeds are held in cash and Cash Equivalents in a segregated Approved Deposit
Account and (b) the Borrower reports in each Compliance Certificate delivered
pursuant to Section 6.1(c) (Financial Statements) the aggregate amount of such
proceeds remaining unused on the last day of the period covered by the Financial
Statements delivered pursuant to Section 6.1(a) or (b) together with such
Compliance Certificate.

“Qualified Refinancing Indebtedness” means unsecured Indebtedness, the proceeds
of the issuance and sale of which (net of brokers’ and advisors’ fees and other
costs incurred in connection with such transaction) are used solely to repay,
redeem, repurchase, defease or otherwise refinance outstanding Senior Notes that
(a) has a weighted average maturity and final maturity (measured as of the date
of such renewal, refinancing, extension or refunding) no shorter than that of
such Senior Notes, (b) with respect to any guarantee or subordination
provisions, shall have such provisions which are not materially less favorable
to the Lenders than such Senior Notes and (c) the stated final maturity of such
Indebtedness shall not be prior to one year after the Scheduled Termination
Date; provided, however, that (i) any such proceeds in an aggregate amount in
excess of $75,000,000 that have not been used to repay, redeem, repurchase,
defease or otherwise refinance outstanding Senior Notes within sixty
(60) Business Days after receipt thereof shall be held in cash and Cash
Equivalents in a segregated Approved Deposit Account and (ii) the Borrower shall
report in each Compliance Certificate delivered pursuant to Section 6.1(c)
(Financial Statements) the aggregate amount of such proceeds remaining so unused
on the last day of the period covered by the Financial Statements delivered
pursuant to Section 6.1(a) or (b) together with such Compliance Certificate.

“Qualified Secured Refinancing Indebtedness” means Secured Indebtedness, secured
by assets other than Collateral, the proceeds of the issuance and sale of which
(net of brokers’ and advisors’ fees and other costs incurred in connection with
such transaction) are used solely to repay, redeem, repurchase, defease or
otherwise refinance outstanding Senior Notes that (a) has a weighted average
maturity and final maturity (measured as of the date of such renewal,
refinancing, extension or refunding) no shorter than that of such Senior Notes,
(b) the stated final maturity of such Indebtedness shall not be prior to one
year after the Scheduled Termination Date; provided, however, that (i) any such
proceeds in an aggregate amount in excess of $75,000,000 that have not been used
to repay, redeem, repurchase, defease or otherwise refinance outstanding Senior
Notes within sixty (60) Business Days after receipt thereof shall be held in
cash and Cash Equivalents in a segregated Approved Deposit Account and (ii) the
Borrower shall report in each Compliance Certificate delivered pursuant to
Section 6.1(c) (Financial Statements) the aggregate amount of such proceeds
remaining so unused on the last day of the period covered by the Financial
Statements delivered pursuant to Section 6.1(a) or (b) together with such
Compliance Certificate, and (c) if such Indebtedness is secured by any asset
other than Stock of the Borrower’s Subsidiaries and mortgages on the Borrower’s
and its Subsidiaries’ real property, improvements thereto and/or equipment (but
no other personal property) therein and fixtures thereon, the holders of such
Indebtedness and the agent therefor shall have entered into an intercreditor
agreement with the Administrative Agent in form and substance reasonably
acceptable to the Administrative Agent.

 

45



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Ratable Portion” or (other than in the expression “equally and ratably”)
“ratably” means, with respect to any Revolving Credit Lender, the percentage
obtained by dividing (a) the Revolving Credit Commitment of such Revolving
Credit Lender by (b) the aggregate Revolving Credit Commitments of all Revolving
Credit Lenders (or, at any time after the Revolving Credit Termination Date, the
percentage obtained by dividing the aggregate outstanding principal balance of
the Revolving Credit Outstandings owing to such Revolving Credit Lender by the
aggregate outstanding principal balance of the Revolving Credit Outstandings
owing to all Revolving Credit Lenders).

“Real Property” of any Person means the Land of such Person, together with the
right, title and interest of such Person, if any, in and to the streets, the
Land lying in the bed of any streets, roads or avenues, opened or proposed, in
front of, the air space and development rights pertaining to the Land and the
right to use such air space and development rights, all rights of way,
privileges, liberties, tenements, hereditaments and appurtenances belonging or
in any way appertaining thereto, all fixtures, all easements now or hereafter
benefiting the Land and all royalties and rights appertaining to the use and
enjoyment of the Land, including all alley, vault, drainage, mineral, water, oil
and gas rights, together with all of the buildings and other improvements now or
hereafter erected on the Land and any fixtures appurtenant thereto.

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuer, as applicable.

“Reference Bank” means the Lender (or any Affiliate thereof) that is then acting
as the Administrative Agent or an Affiliate of the Administrative Agent.

“Register” has the meaning specified in Section 2.7(b) (Evidence of Debt).

“Reimbursement Date” has the meaning specified in Section 2.4(h) (Letters of
Credit).

“Reimbursement Obligations” means, as and when matured, the obligation of the
Borrower to pay, on the date payment is made or scheduled to be made to the
beneficiary under each such Letter of Credit (or at such other date as may be
specified in the applicable Letter of Credit Reimbursement Agreement) and in the
currency drawn (or in such other currency as may be specified in the applicable
Letter of Credit Reimbursement Agreement), all amounts of each drafts and other
requests for payments drawn under Letters of Credit, and all other matured
reimbursement or repayment obligations of the Borrower to any Issuer with
respect to amounts drawn under Letters of Credit.

“Related Documents” means the Indentures and each other document and instrument
executed with respect thereof.

“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Contaminant into the indoor or outdoor
environment or into or out of any property owned, leased or operated by such
Person, including the movement of Contaminants through or in the air, soil,
surface water, ground water or property.

“Relevant Period” has the meaning specified in the definition of “Excess
Availability Condition”.

 

46



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Contaminant in the indoor or outdoor environment,
(b) prevent the Release or threat of Release or minimize the further Release so
that a Contaminant does not migrate or endanger or threaten to endanger public
health or welfare or the indoor or outdoor environment or (c) perform
pre-remedial studies and investigations and post-remedial monitoring and care.

“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, treaties, rules and regulations, orders,
judgments, decrees and other determinations of, concessions, grants, franchises,
licenses and other Contractual Obligations with, any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

“Requisite Lenders” means, collectively, Revolving Credit Lenders having more
than fifty percent (50%) of the aggregate outstanding amount of the Revolving
Credit Commitments or, after the Revolving Credit Termination Date, more than
fifty percent (50%) of the aggregate Dollar Equivalent of Revolving Credit
Outstandings; provided, that a Defaulting Lender shall not be included in the
calculation of “Requisite Lenders” in accordance with Section 11.1(d)
(Amendments, Waivers, Etc.).

“Responsible Officer” means, with respect to any Person, any of the principal
executive officers, managing members or general partners of such Person but, in
any event, with respect to financial matters, the chief financial officer,
treasurer or controller of such Person.

“Restricted Payment” means (a) any dividend, distribution or any other payment
whether direct or indirect, on account of any Stock or Stock Equivalent of the
Borrower or any of its Subsidiaries now or hereafter outstanding and (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Stock or Stock Equivalent of
the Borrower or any of its Subsidiaries now or hereafter outstanding.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Revolving Credit Lender to make Revolving Loans
and acquire interests in other Revolving Credit Outstandings in the aggregate
principal amount outstanding not to exceed the amount set forth opposite such
Revolving Credit Lender’s name on Schedule I (Revolving Credit Commitments)
under the caption “Revolving Credit Commitment”, as amended to reflect each
Assignment and Acceptance executed by such Revolving Credit Lender and as such
amount may be reduced pursuant to this Agreement, and each additional commitment
by a Lender (if any) that is included under the Facility as part of a Revolving
Credit Commitment Increase. As of the Amendment No. 4 Effective Date, the
aggregate Revolving Credit Commitment is $1,500,000,000.

“Revolving Credit Commitment Increase” has the meaning specified in Section 2.18
(Incremental Facility).

“Revolving Credit Lender” means each Lender that (a) has a Revolving Credit
Commitment, (b) holds a Revolving Loan or (c) participates in any Letter of
Credit.

 

47



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Revolving Credit Note” means a registered promissory note of the Borrower
payable to any Revolving Credit Lender or its registered assigns in a principal
amount equal to the amount of such Revolving Credit Lender’s Revolving Credit
Commitment evidencing the aggregate Indebtedness of the Borrower to such
Revolving Credit Lender resulting from the Revolving Loans owing to such
Revolving Credit Lender.

“Revolving Credit Outstandings” means, at any particular time, the Dollar
Equivalent of the sum of (a) the principal amount of the Revolving Loans
outstanding at such time, (b) the Letter of Credit Obligations outstanding at
such time and (c) the principal amount of the Swing Loans outstanding at such
time.

“Revolving Credit Termination Date” shall mean the earliest of (a) the Scheduled
Termination Date, (b) the Business Day (each, a “Springing Maturity Date”) that
is 45 Business Days prior to the maturity date of any Specified Senior Notes or
any Specified Senior Secured Notes (each, an “Applicable Series”) (unless
(i) prior to such applicable Springing Maturity Date, with respect to at least
80% of the aggregate principal amount of any Applicable Series outstanding as of
the Amendment No. 4 Effective Date, (A) its maturity date is extended to a date
not earlier than one year after the Scheduled Termination Date or (B) such
amount is repaid, defeased, discharged or is refinanced with Indebtedness
permitted to be incurred under the Facility or (ii) after giving effect, on a
Pro Forma Basis, to the full repayment of such Applicable Series, the Excess
Availability Condition shall have been satisfied on such Springing Maturity
Date; provided, that from and after such Springing Maturity Date, the
Administrative Agent shall implement the Maturity Reserve until such time that
the condition set forth in clause (i)(A) or (B) has been satisfied with respect
to such Applicable Series), (c) the date of termination of all of the Revolving
Credit Commitments pursuant to Section 2.5 (Reduction and Termination of the
Revolving Credit Commitments) and (d) the date on which the Obligations become
due and payable pursuant to Section 9.2 (Remedies).

“Revolving Loan” has the meaning specified in Section 2.1 (The Revolving Credit
Commitments).

“Sanctioned Country” means, at any time, a country, region or territory subject
to a sanctions program administered or enforced by OFAC, the U.S. Department of
State, the European Union, any European Union Member State, Canada, Her
Majesty’s Treasury of the United Kingdom or the United Nations Security Council.

“Sanctioned Person” means (a) a Person that is the target of sanctions
administered or enforced by OFAC, the U.S. Department of State, the European
Union, any European Union Member State, Canada, Her Majesty’s Treasury of the
United Kingdom or the United Nations Security Council, or (b) (i) an agency of
the government of a Sanctioned Country, (ii) an organization owned or controlled
by a Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to
the extent subject to a sanctions program administered by OFAC, the U.S.
Department of State, the European Union, any European Union Member State,
Canada, Her Majesty’s Treasury of the United Kingdom or the United Nations
Security Council.

“S&P” means Standard & Poor’s Rating Services.

“Sarbanes-Oxley Act” means the United States Sarbanes-Oxley Act of 2002.

“Scheduled Termination Date” means September 12, 2024.

 

48



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Scheduled Unavailability Date” has the meaning specified in Section 2.14(b)
(Successor Rate).

“Screen Rate” means, for any Interest Period, the rate per annum equal to the
ICE Benchmark Administration Limited LIBOR Rate (“ICE LIBOR”), as published by
Reuters (or another commercially available source providing quotations of ICE
LIBOR as designated by Administrative Agent from time to time, in each case,
subject to Section 2.14(b) (Successor Rate)).

“SEC” means the Securities and Exchange Commission.

“Secured Indebtedness” means Indebtedness of the type specified in clauses (a),
(b) or (g) (with respect to Indebtedness specified in clauses (a) or (b)) of the
definition of “Indebtedness” that is secured by a Lien upon the property or
assets of the Borrower or any of its direct or indirect Subsidiaries.

“Secured Leverage Ratio” means the ratio of (a) Secured Indebtedness of the
Group Members outstanding as of such date to (b) EBITDA for the Group Members
for the last four Fiscal Quarter period ending on or before such date.

“Secured Obligations” means, in the case of the Borrower, the Obligations, and,
in the case of any other Loan Party, the obligations of such Loan Party under
the Guaranty and the other Loan Documents to which it is a party.

“Secured Parties” means the Lenders, the Issuers, the Administrative Agent and
any other holder of any Secured Obligation.

“Securities Account” has the meaning given to such term in the UCC.

“Securities Account Control Agreement” has the meaning specified in the Security
Agreement.

“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, note or other evidence of Indebtedness, whether secured, unsecured,
convertible or subordinated, or any certificate of interest, share or
participation in, any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.

“Security Agreement” means a second amended and restated pledged and security
agreement, in substantially the form of Exhibit I (Form of Security Agreement),
as amended by Amendment No. 4, executed by the Borrower and each Guarantor.

“Self-Pay Account” means any Account for which a Third Party Payor is not the
Account Debtor other than Accounts for which the Account Debtor is a credit card
or debit card company or processor.

“Self-Pay Accounts Collection Analysis” means a Borrower’s analysis of
write-offs and collectability of Self-Pay Accounts of the Borrower and the
Guarantors as of the last day of each calendar month for the eighteen
(18) consecutive month period ending on such date in a form and level of detail
reasonably acceptable to the Administrative Agent.

 

49



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Self-Pay Accounts Collection Rate” means, as of any date of determination, the
percentage of collection of Self-Pay Accounts, net of any allowances and
write-offs, determined based on the Self-Pay Accounts Collection Analysis for
the eighteen (18) consecutive month period ending on such date of determination
or in another manner reasonably satisfactory to the Administrative Agent.

“Selling Lender” has the meaning specified in Section 11.7 (Sharing of Payments,
Etc.).

“Senior Debt” means with respect to any Person, any Indebtedness of such Person
that ranks in right of payment at least pari passu with the other unsecured
Indebtedness of such Person, and in the case of the Borrower, includes the
Senior Notes and Senior Secured Notes.

“Senior Notes” means the Specified Senior Notes and each of the Borrower’s
7.000% Senior Notes due 2025 and 6.875% Senior Notes due 2031.

“Senior Secured Notes” means the Specified Senior Secured Notes and each of the
Borrower’s 5.125% Senior Secured Second Lien Notes due 2025, 6.250% Senior
Secured Second Lien Notes due 2027, 4.875% Senior Secured First Lien Notes due
2026 and 5.125% Senior Secured First Lien Notes due 2027.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the fair value of the assets of such Person is
greater than the total amount of debt of such Person and the present fair
saleable value of the assets of such Person is greater than the total probable
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Special Purpose Vehicle” means any special purpose funding vehicle identified
as such in writing by any Lender to the Administrative Agent.

“Specific Medicaid Supplemental Payment Programs” means, collectively, (a) any
state Medicaid program initiated and implemented by the State of California that
allows participating hospitals to draw down federal matching funds, (b) any
state Medicaid program initiated and implemented by the State of Michigan that
allows participating hospitals to draw down federal matching funds, (c) any
state Medicaid program initiated and implemented by the State of Texas that
waives any requirement that an individual receiving long-term care must live in
an institution, nursing home or hospital to be covered by Medicaid, (d) any
state Medicaid program initiated and implemented by the State of Texas that
supports the funding under the DSRIP initiatives and provides specific
milestones and metrics required to be met by the healthcare providers receiving
such funding and (e) any other state Medicaid programs initiated and implemented
by any state Governmental Authority that are acceptable to and designated by the
Administrative Agent as a “Specific Medicaid Supplemental Payment Program”.

 

50



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Specified Event of Default” means any Event of Default pursuant to Section 9.1
(Events of Default) (a), (b), (c) (solely with respect to representations in the
most recent Borrowing Base Certificate), (d) (solely with respect to any failure
to comply with Article V (Financial Covenant), Section 6.9 (Borrowing Base
Determination) and Section 7.11 (Cash Management)) or (f).

“Specified Senior Notes” means each of the Borrower’s 8.125% Senior Notes due
2022 and 6.750% Senior Notes due 2023.

“Specified Senior Secured Notes” means the Borrower’s 4.625% Senior Secured
First Lien Notes due 2024.

“Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness, Restricted Payment,
Subsidiary designation or other event that by the terms of the Loan Documents
requires “Pro Forma Compliance” with a test or covenant hereunder or requires
such test or covenant to be calculated on a “Pro Forma Basis”.

“Standby Letter of Credit” means any Letter of Credit that is not a Documentary
Letter of Credit.

“Sterling” and “£” each means the lawful currency of the United Kingdom.

“Sterling Loan” means a Loan denominated in Sterling.

“Sterling Outstandings” means, at any particular time, the Dollar Equivalent of
the sum of (a) the principal amount of the Revolving Loans outstanding at such
time and (b) the Letter of Credit Obligations outstanding at such time, in each
case, denominated in Sterling.

“Sterling Sublimit” means the Dollar Equivalent of Sterling in an amount not to
exceed $100,000,000.

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

“Subordinated Debt” means any Indebtedness that is subordinated to the payment
in full of the Obligations on terms and conditions satisfactory to the
Administrative Agent.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other business entity of which an aggregate of more
than 50% of the outstanding Voting Stock is, at the time, directly or
indirectly, owned or controlled by such Person or one or more Subsidiaries of
such Person.

“Substitute Institution” has the meaning specified in Section 2.17 (Substitution
of Lenders).

 

51



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Substitution Notice” has the meaning specified in Section 2.17 (Substitution of
Lenders).

“Super-Majority Lenders” means, collectively, Revolving Credit Lenders having
(a)(i) with respect to any amendments to this Agreement for the purposes of
including eligible inventory, equipment and/or machinery in the Borrowing Base
(and such assets and properties becoming part of the Collateral), and (ii) for
the purpose of Section 2.13(g) (Payments and Computations) and with respect to
any amendments or modifications to Section 2.13(g) (Payments and Computations),
in each case, at least ninety percent (90%) of the aggregate outstanding amount
of the Revolving Credit Commitments or, after the Revolving Credit Termination
Date, at least ninety percent (90%) of the aggregate Revolving Credit
Outstandings; and (b) with respect to any amendments to this Agreement for the
purposes of modifying the advance rates on and criteria for Eligible Accounts,
Eligible Inventory or Eligible Medicaid Supplemental Payments to be included in
the Borrowing Base, at least seventy five percent (75%) of the aggregate
outstanding amount of the Revolving Credit Commitments or, after the Revolving
Credit Termination Date, at least seventy five (75%) of the aggregate Revolving
Credit Outstandings; provided, that in each case, a Defaulting Lender shall not
be included in the calculation of “Super-Majority Lenders” in accordance with
Section 11.1(d) (Amendments, Waivers, Etc.).

“Supported QFC” has the meaning specified in Section 11.23 (Acknowledgement
Regarding Any Supported QFCs).

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform any agreement, contract or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Loan” has the meaning specified in Section 2.3 (Swing Loans).

“Swing Loan Lender” means Citi or any other Revolving Credit Lender that becomes
the Administrative Agent or agrees, with the approval of the Administrative
Agent and the Borrower, to act as the Swing Loan Lender hereunder, in each case
in its capacity as the Swing Loan Lender hereunder.

“Swing Loan Request” has the meaning specified in Section 2.3(b) (Swing Loans).

“Swing Loan Sublimit” means $50,000,000.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of such
Person and (b) any Affiliate of such Person with which such Person files or is
eligible to file consolidated, combined or unitary tax returns.

“Tax Return” has the meaning specified in Section 4.8(a) (Taxes).

 

52



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Third Party Payor” means any governmental entity, insurance company, health
maintenance organization, professional provider organization or similar entity
that is obligated to make payment on any Account.

“Title IV Plan” means a Benefit Plan, other than a Multiemployer Plan, covered
by Title IV of ERISA and to which any ERISA Affiliate has any obligation or
liability, contingent or otherwise.

“UCC” has the meaning specified in the Security Agreement.

“Unbilled Account” means each Eligible Account that was not billed within 45
days following the Discharge Date.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided, that the Borrower shall only be permitted to so
designate an Unrestricted Subsidiary after the Amendment No. 4 Effective Date
and so long as (a) no Event of Default has occurred and is continuing or would
result therefrom, (b) such Unrestricted Subsidiary shall be capitalized (to the
extent capitalized by the Borrower or any Restricted Subsidiary) through
Investments as permitted by, and in compliance with, Section 8.3(h)
(Investments) and valued at its Fair Market Value at the time of such
designation, as reasonably determined by the Borrower, (c) without duplication
of clause (b), any assets owned by such Unrestricted Subsidiary at the time of
the initial designation thereof shall be treated as Investments pursuant to
Section 8.3(h) (Investments) and valued at their Fair Market Value at the time
of such designation, as reasonably determined by the Borrower, (d) such
Subsidiary shall not be a guarantor under the Indentures or any other debt
instrument of the Group Members with a principal or committed amount equal to or
greater than $75,000,000, (e) if, after giving effect to such designation,
Designated Excess Availability is less than the greater of (A) $187,500,000 and
(B) 12.5% of the Maximum Borrowing Amount, the Borrower would be in pro forma
compliance with the financial covenant contained in Section 5.1 (Minimum Fixed
Charge Coverage Ratio) (whether or not then tested) as at the end of the most
recently ended Fiscal Quarter for which Financial Statements have been delivered
pursuant to Section 6.1 (Financial Statements), (f) no Subsidiary may be
designated as an Unrestricted Subsidiary if the value of the Collateral held by
all such Subsidiaries so designated prior to such designation exceeds
$50,000,000 in any given calendar year, unless the Borrower shall have delivered
an updated Borrowing Base Certificate giving pro forma effect to such
designation on or prior to the date thereof and (g) to the extent applicable,
such Subsidiary shall have been or will promptly be designated an “unrestricted
subsidiary” (or otherwise not be subject to the covenants) under any
Indebtedness of the Loan Parties with an aggregate outstanding principal or
committed amount in excess of $75,000,000. The Borrower may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary for purposes of this
Agreement (each, a “Subsidiary Redesignation”); provided, that (i) no Event of
Default has occurred and is continuing or would result therefrom, (ii) any
Indebtedness of the applicable Subsidiary and any Liens encumbering its property
existing as of the time of such Subsidiary Redesignation shall be deemed newly
incurred or established, as applicable, at such time and (iii) the Borrower
shall have delivered to the Administrative Agent a certificate executed by a
Responsible Officer of the Borrower, certifying compliance with the requirements
of the preceding clause (i).

 

53



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Unused Commitment Fee” has the meaning specified in Section 2.12(a) (Fees).

“Unused Commitment Fee Rate” means (a) prior to the delivery of the first
Borrowing Base Certificate after the Amendment No. 4 Effective Date, 0.375% per
annum and (b) thereafter, a per annum rate equal to the rate set forth below
opposite the applicable Available Credit set forth below:

 

AVAILABLE CREDIT

   UNUSED COMMITMENT FEE
RATE  

Greater than or equal to $750,000,000

     0.375 % 

Less than $750,000,000

     0.250 % 

Changes in the Unused Commitment Fee Rate resulting from a change in the
Available Credit shall become effective as to all Revolving Loans and Swing
Loans upon delivery by the Borrower to the Administrative Agent of a new
Borrowing Base Certificate pursuant to Section 6.9(a) (Borrowing Base
Determination). Notwithstanding anything to the contrary set forth in this
Agreement (including the then effective Available Credit), if the Borrower shall
fail to deliver such Borrowing Base Certificate within any of the time periods
specified in Section 6.9(a) (Borrowing Base Determination), the Unused
Commitment Fee Rate from and including the 20th day after the end of such fiscal
month or, during a Liquidity Event Period, the 5th Business Day after the end of
such week, as the case may be, to but not including the date the Borrower
delivers to the Administrative Agent such Borrowing Base Certificate shall
remain equal to the Unused Commitment Fee Rate in effect immediately prior to
the 20th day after the end of such fiscal month or, during a Liquidity Event
Period, the 5th Business Day after the end of such week, as the case may be
“U.S. Lender” means each Lender or Issuer (or the Administrative Agent) that is
a Domestic Person.

“U.S. Special Resolution Regimes” has the meaning specified in Section 11.23
(Acknowledgement Regarding Any Supported QFCs).

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.16(g)
(Status of Lenders).

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than director’s qualifying shares, as may be
required by law) is owned by such Person, either directly or indirectly through
one or more Wholly-Owned Subsidiaries of such Person.

“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

 

54



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2 Computation of Time Periods

In this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding” and the word “through” means
“to and including”.

Section 1.3 Accounting Terms and Principles

(a) Except as set forth below, all accounting terms not specifically defined
herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto (including for purpose of
measuring compliance with Article V (Financial Covenant)) shall, unless
expressly otherwise provided herein, be made in conformity with GAAP.

(b) If any change in the accounting principles used in the preparation of the
most recent Financial Statements referred to in Section 6.1 (Financial
Statements) is hereafter required or permitted by the rules, regulations,
pronouncements and opinions of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or any successors thereto)
and such change is adopted by the Borrower with the agreement of the Group
Member’s Accountants and results in a change in any of the calculations required
by Article V (Financial Covenant) or VIII (Negative Covenants) that would not
have resulted had such accounting change not occurred, the parties hereto agree
to enter into negotiations in order to amend such provisions so as to equitably
reflect such change such that the criteria for evaluating compliance with such
covenants by the Borrower shall be the same after such change as if such change
had not been made; provided, however, that no change in GAAP, including proposed
or actual changes in GAAP with respect to the treatment of operating leases and
capital leases, that would affect a calculation or treatment that measures
compliance with any covenant contained in Article V (Financial Covenant) or VIII
(Negative Covenants) shall be given effect until such provisions are amended to
reflect such changes in GAAP.

(c) For purposes of making all financial calculations hereunder, including to
determine compliance with Article V (Financial Covenant), all components of such
calculations shall be adjusted to include or exclude, as the case may be,
without duplication, such components of such calculations attributable to any
business or assets that have been acquired by the Group Members (including
through Acquisitions) (i) on or after the first day of the applicable period of
determination and on or prior to the end of such period or (ii) subsequent to
the applicable period of determination and prior to, or simultaneously with, the
event for which the calculation of any such financial calculation shall be
calculated, as determined in good faith by the Borrower on a Pro Forma Basis.

 

55



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 1.4 Conversion of Foreign Currencies

(a) Financial Covenant Debt. Financial Covenant Debt denominated in any currency
other than Dollars shall be calculated using the Dollar Equivalent thereof as of
the date of the Financial Statements on which such Financial Covenant Debt is
reflected.

(b) Dollar Equivalents. The Administrative Agent shall determine the Dollar
Equivalent of any amount as required hereby, and a determination thereof by the
Administrative Agent shall be conclusive absent manifest error. The
Administrative Agent may, but shall not be obligated to, rely on any
determination made by any Loan Party in any document delivered to the
Administrative Agent. The Administrative Agent may determine or redetermine the
Dollar Equivalent of any amount on any date either in its own discretion or upon
the request of any Lender or Issuer.

(c) Rounding-Off. The Administrative Agent may set up appropriate rounding off
mechanisms or otherwise round-off amounts hereunder to the nearest higher or
lower amount in whole Dollar or cent to ensure amounts owing by any party
hereunder or that otherwise need to be calculated or converted hereunder are
expressed in whole Dollars or in whole cents, as may be necessary or
appropriate.

Section 1.5 Certain Terms

(a) The terms “herein”, “hereof”, “hereto” and “hereunder” and similar terms
refer to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in, this Agreement.

(b) Unless otherwise expressly indicated herein, (i) references in this
Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause refer
to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement and (ii) the words “above” and “below”, when
following a reference to a clause or a sub-clause of any Loan Document, refer to
a clause or sub-clause within, respectively, the same Section or clause.

(c) Each agreement defined in this Article I shall include all appendices,
exhibits and schedules thereto. Unless the prior written consent of the
Requisite Lenders is required hereunder for an amendment, restatement,
supplement or other modification to any such agreement and such consent is not
obtained, references in this Agreement to such agreement shall be to such
agreement as so amended, restated, supplemented or modified.

(d) References in this Agreement to any statute shall be to such statute as
amended or modified from time to time and to any successor legislation thereto,
in each case as in effect at the time any such reference is operative.

(e) The term “including” when used in any Loan Document means “including without
limitation” except when used in the computation of time periods.

(f) The terms “Lender”, “Issuer” and “Administrative Agent” include, without
limitation, their respective successors.

 

56



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(g) Upon the appointment of any successor Administrative Agent pursuant to
Section 10.7 (Successor Administrative Agent), references to Citi in
Section 10.4 (The Administrative Agent Individually) and to Citibank in the
definitions of Base Rate, Dollar Equivalent, and Eurocurrency Rate and Reference
Bank shall be deemed to refer to the financial institution then acting as the
Administrative Agent or one of its Affiliates if it so designates.

Section 1.6 Limited Liability Companies

Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, limited partnership or
trust, or an allocation of assets to a series of a limited liability company,
limited partnership or trust (or the unwinding of such a division or
allocation), as if it were a merger, transfer, amalgamation, consolidation,
assignment, sale or transfer, or similar term, as applicable, to, of or with a
separate Person. Any series of a limited liability company, limited partnership
or trust and any entity surviving or resulting from the division of a limited
liability company, limited partnership or trust shall constitute a separate
Person hereunder (and each series of a limited liability company or entity
surviving or resulting from the division of any limited liability company that
is a Loan Party, Subsidiary, joint venture or any other like term shall also
constitute such a Person or entity).

ARTICLE II

THE FACILITY

Section 2.1 The Revolving Credit Commitments

On the terms and subject to the conditions contained in this Agreement, each
Revolving Credit Lender severally agrees to make loans (each a “Revolving Loan”)
in Dollars or an Alternative Currency to the Borrower from time to time on any
Business Day during the period from the date hereof until the Revolving Credit
Termination Date in an aggregate principal amount at any time outstanding for
all such Revolving Loans by such Revolving Credit Lender, the Dollar Equivalent
of which shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment; provided, however, that at no time shall any Revolving Credit Lender
be obligated to make a Revolving Loan (i) in excess of such Revolving Credit
Lender’s Ratable Portion of the Available Credit and (ii) denominated in an
Alternative Currency to the extent that, after giving effect to such Revolving
Loan, (x) Euro Outstandings would exceed the Euro Sublimit or (y) Sterling
Outstandings would exceed the Sterling Sublimit. Within the limits of the
Revolving Credit Commitment of each Revolving Credit Lender, amounts of
Revolving Loans repaid may be reborrowed under this Section 2.1.

Section 2.2 Borrowing Procedures

(a) Each Borrowing shall be made on notice given by the Borrower to the
Administrative Agent not later than 12:00 p.m. (New York time) (i) on the
requested date of Borrowing, in the case of a Borrowing of Base Rate Loans,
(ii) three Business Days prior to the date of the proposed Borrowing, in the
case of a Borrowing of Eurocurrency Rate Loans denominated in Dollars; provided,
that the Borrower may instead give the Administrative Agent notice (prior to
1:00 p.m. New York time) one Business Day prior to the date of a proposed
Borrowing of Eurocurrency Rate Loans denominated in Dollars on the Amendment
No. 4 Effective Date (or such shorter notice as is approved by the
Administrative Agent in its reasonable discretion), and (iii) four Business Days
prior to the requested date of any Borrowing

 

57



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

in an Alternative Currency. Each such notice shall be in substantially the form
of Exhibit C (Form of Notice of Borrowing) (a “Notice of Borrowing”), specifying
(A) the date of such proposed Borrowing, (B) the aggregate amount of such
proposed Borrowing, (C) whether any portion of the proposed Borrowing will be of
Base Rate Loans, Eurocurrency Rate Loans or EURIBOR Rate Loans, (D) for each
Eurocurrency Rate Loan or EURIBOR Rate Loan, the initial Interest Period or
Periods thereof, (E) the Available Credit (after giving effect to (i) any
Availability Reserve then in effect, a notice with respect to which has been
provided to the Borrower prior to the delivery of such Notice of Borrowing, and
(ii) the proposed Borrowing) and (F) whether such Borrowing is to be made in
Dollars or an Alternative Currency. The Revolving Loans shall be made (i) in
Dollars and/or (ii) as Base Rate Loans unless, with respect to clause
(ii) subject to Section 2.14 (Special Provisions Governing Eurocurrency Rate
Loans), the Notice of Borrowing specifies that all or a portion thereof shall be
(i) in Alternative Currency and/or (ii) Eurocurrency Rate Loans or EURIBOR Rate
Loans. Notwithstanding anything to the contrary contained in Section 2.3(a)
(Swing Loans), if any Notice of Borrowing requests a Borrowing of Base Rate
Loans, the Administrative Agent may make a Swing Loan available to the Borrower
in an aggregate amount not to exceed such proposed Borrowing, and the aggregate
amount of the corresponding proposed Borrowing shall be reduced accordingly by
the principal amount of such Swing Loan. Each Borrowing shall be in an aggregate
amount of not less than the Minimum Threshold.

(b) The Administrative Agent shall give each Revolving Credit Lender a notice by
not later than 2:00 p.m. (New York time) (or 12:00 p.m. (New York time) with
respect to any Borrowing of Base Rate Loans) on the date a Notice of Borrowing
has been delivered to the Administrative Agent pursuant to Section 2.2(a) above
of the Administrative Agent’s receipt of such Notice of Borrowing and, if
Eurocurrency Rate Loans or EURIBOR Rate Loans are properly requested in such
Notice of Borrowing, the applicable interest rate determined pursuant to
Section 2.14(a) (Determination of Interest Rate). Each Revolving Credit Lender
shall, before (i) 1:00 p.m. (New York time) in the case of Loans denominated in
Dollars, (ii) 2:00 p.m. (London time) in the case of Loans denominated in
Sterling and (iii) 1:00 p.m. (London time) in the case of Loans denominated in
Euros, in each case, on the date of the proposed Borrowing, make available to
the Administrative Agent at its address referred to in Section 11.8 (Notices,
Etc.), in immediately available funds, such Revolving Credit Lender’s Ratable
Portion of such proposed Borrowing. Upon fulfillment (or due waiver in
accordance with Section 11.1 (Amendments, Waivers, Etc.)) at any time (including
the Effective Date), of the applicable conditions set forth in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit), and after the
Administrative Agent’s receipt of such funds, the Administrative Agent shall
make such funds available to the Borrower.

(c) Unless the Administrative Agent shall have received notice from a Revolving
Credit Lender prior to the date of any proposed Borrowing that such Revolving
Credit Lender will not make available to the Administrative Agent such Revolving
Credit Lender’s Ratable Portion of such Borrowing (or any portion thereof), the
Administrative Agent may assume that such Revolving Credit Lender has made such
Ratable Portion available to the Administrative Agent on the date of such
Borrowing in accordance with this Section 2.2 and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Revolving Credit Lender
shall not have so made such Ratable Portion available to the Administrative
Agent, such Revolving Credit Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date

 

58



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Revolving Credit Lender, the Interbank Rate for the
first Business Day and thereafter at the interest rate applicable at the time to
the Loans comprising such Borrowing. If such Revolving Credit Lender shall repay
to the Administrative Agent such corresponding amount, such corresponding amount
so repaid shall constitute such Revolving Credit Lender’s Loan as part of such
Borrowing for purposes of this Agreement. If the Borrower shall repay to the
Administrative Agent such corresponding amount, such payment shall not relieve
such Revolving Credit Lender of any obligation it may have hereunder to the
Borrower.

(d) The occurrence of any Revolving Credit Lender becoming a Defaulting Lender
shall not relieve any other Revolving Credit Lender of its obligations to make
such Loan or payment on such date but no such other Revolving Credit Lender
shall be responsible for the failure of any Defaulting Lender to make a Loan or
payment required under this Agreement.

Section 2.3 Swing Loans

(a) On the terms and subject to the conditions contained in this Agreement, the
Swing Loan Lender may, in its sole discretion, make, in Dollars, loans (each a
“Swing Loan”) otherwise available to the Borrower under the Facility from time
to time on any Business Day during the period from the date hereof until the
Revolving Credit Termination Date in an aggregate principal amount at any time
outstanding (together with the aggregate outstanding principal amount of any
other Swing Loan made by the Swing Loan Lender hereunder) not to exceed the
Swing Loan Sublimit; provided, however, that (i) the outstanding principal
amount of Swing Loans equal to the amount by which the aggregate outstanding
principal amount of Swing Loans exceeds $25,000,000 shall be deemed a
utilization of the Revolving Credit Commitment of the Swing Loan Lender (unless
otherwise agreed in writing by the Swing Loan Lender and prompt notice of such
agreement is given to the Administrative Agent) and (ii) at no time shall the
Swing Loan Lender make any Swing Loan to the extent that, after giving effect to
such Swing Loan, the aggregate Revolving Credit Outstandings would exceed the
Maximum Credit. Each Swing Loan shall be a Base Rate Loan and must be repaid in
full within fifteen days after its making or, if sooner, upon any Borrowing
hereunder and shall in any event mature no later than the Revolving Credit
Termination Date. Within the limits set forth in the first sentence of this
clause (a), amounts of Swing Loans repaid may be reborrowed under this
clause (a).

(b) In order to request a Swing Loan, the Borrower shall fax (or forward by
electronic mail or similar means) to the Administrative Agent a duly completed
request in substantially the form of Exhibit D (Form of Swing Loan Request),
setting forth the requested amount and date of such Swing Loan (a “Swing Loan
Request”), to be received by the Administrative Agent not later than 1:00 p.m.
(New York time) on the day of the proposed borrowing. The Administrative Agent
shall promptly notify the Swing Loan Lender of the details of the requested
Swing Loan. Subject to the terms of this Agreement, the Swing Loan Lender may
make a Swing Loan available to the Administrative Agent and, in turn, the
Administrative Agent shall make such amounts available to the Borrower on the
date of the relevant Swing Loan Request. The Swing Loan Lender shall not make
any Swing Loan in the period commencing on the first Business Day after it
receives written notice from the Administrative Agent or any Revolving Credit
Lender that one or more of the conditions precedent contained in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit) shall not on such date
be satisfied, and ending when such conditions are satisfied. The Swing Loan
Lender shall not otherwise be required to determine that, or take notice
whether, the conditions precedent set forth in Section 3.2 (Conditions Precedent
to Each Loan and Letter of Credit) have been satisfied in connection with the
making of any Swing Loan.

 

59



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(c) The Swing Loan Lender shall notify the Administrative Agent in writing
(which writing may be a fax or electronic mail) weekly, by no later than
10:00 a.m. (New York time) on the first Business Day of each week, of the
aggregate principal amount of its Swing Loans then outstanding.

(d) The Swing Loan Lender may demand at any time that each Revolving Credit
Lender pay to the Administrative Agent, for the account of the Swing Loan
Lender, in the manner provided in clause (e) below, such Revolving Credit
Lender’s Ratable Portion of all or a portion of the outstanding Swing Loans,
which demand shall be made through the Administrative Agent, shall be in writing
and shall specify the outstanding principal amount of Swing Loans demanded to be
paid.

(e) The Administrative Agent shall forward each notice referred to in clause (c)
above and each demand referred to in clause (d) above to each Revolving Credit
Lender on the day such notice or such demand is received by the Administrative
Agent (except that any such notice or demand received by the Administrative
Agent after 2:00 p.m. (New York time) on any Business Day or any such demand
received on a day that is not a Business Day shall not be required to be
forwarded to the Revolving Credit Lenders by the Administrative Agent until the
next succeeding Business Day), together with a statement prepared by the
Administrative Agent specifying the amount of each Revolving Credit Lender’s
Ratable Portion of the aggregate principal amount of the Swing Loans stated to
be outstanding in such notice or demanded to be paid pursuant to such demand,
and, notwithstanding whether or not the conditions precedent set forth in
Sections 3.2 (Conditions Precedent to Each Loan and Letter of Credit) and 2.1
(The Revolving Credit Commitments) shall have been satisfied (which conditions
precedent the Revolving Credit Lenders hereby irrevocably waive), each Revolving
Credit Lender shall, before 11:00 a.m. (New York time) on the Business Day next
succeeding the date of such Revolving Credit Lender’s receipt of such notice or
demand, make available to the Administrative Agent, in immediately available
funds, for the account of the Swing Loan Lender, the amount specified in such
statement. Upon such payment by a Revolving Credit Lender, such Revolving Credit
Lender shall, except as provided in clause (f) below, be deemed to have made a
Revolving Loan to the Borrower. The Administrative Agent shall use such funds to
repay the Swing Loans to the Swing Loan Lender. To the extent that any Revolving
Credit Lender fails to make such payment available to the Administrative Agent
for the account of the Swing Loan Lender, the Borrower shall repay such Swing
Loan on demand.

(f) Upon the occurrence of a Default under Section 9.1(f) (Events of Default),
each Revolving Credit Lender shall acquire, without recourse or warranty, an
undivided participation in each Swing Loan otherwise required to be repaid by
such Revolving Credit Lender pursuant to clause (e) above, which participation
shall be in a principal amount equal to such Revolving Credit Lender’s Ratable
Portion of such Swing Loan, by paying to the Swing Loan Lender on the date on
which such Revolving Credit Lender would otherwise have been required to make a
payment in respect of such Swing Loan pursuant to clause (e) above, in
immediately available funds, an amount equal to such Revolving Credit Lender’s
Ratable Portion of such Swing Loan. If all or part of such amount is not in fact
made available by such Revolving Credit Lender to the Swing Loan Lender on such
date, the Swing Loan Lender shall be entitled to recover any such unpaid amount
on demand from such Revolving Credit Lender together with interest accrued from
such date at the Interbank Rate for the first Business Day after such payment
was due and thereafter at the rate of interest then applicable to Base Rate
Loans.

 

60



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(g) From and after the date on which any Revolving Credit Lender (i) is deemed
to have made a Revolving Loan pursuant to clause (e) above with respect to any
Swing Loan or (ii) purchases an undivided participation interest in a Swing Loan
pursuant to clause (f) above, the Swing Loan Lender shall promptly distribute to
such Revolving Credit Lender such Revolving Credit Lender’s Ratable Portion of
all payments of principal of and interest received by the Swing Loan Lender on
account of such Swing Loan other than those received from a Revolving Credit
Lender pursuant to clause (e) or (f) above.

Section 2.4 Letters of Credit

(a) On the terms and subject to the conditions contained in this Agreement, each
Issuer agrees to Issue at the request of the Borrower and for the account of the
Borrower (or for the joint account of the Borrower and any of its Restricted
Subsidiaries) one or more Letters of Credit in Dollars or an Alternative
Currency from time to time on any Business Day during the period commencing on
the Effective Date and ending on the earlier of the Revolving Credit Termination
Date and 30 days prior to the Scheduled Termination Date; provided, however,
that no Issuer shall be under any obligation to Issue (and, upon the occurrence
of any of the events described in clauses (ii), (iii), (iv), (v) and to the
extent relating to any fees owing to the Issuer of such Letter of Credit or its
Affiliates, (vi)(A) below, shall not Issue) any Letter of Credit upon the
occurrence of any of the following:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuer from Issuing such
Letter of Credit or any Requirement of Law applicable to such Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the Amendment No. 3 Effective Date or result in any unreimbursed loss,
cost or expense that was not applicable, in effect or known to such Issuer as of
the Amendment No. 3 Effective Date and that such Issuer in good faith deems
material to it;

(ii) such Issuer shall have received any written notice of the type described in
clause (d) below;

(iii) after giving effect to the Issuance of such Letter of Credit, the
aggregate Revolving Credit Outstandings would exceed the Maximum Credit at such
time;

(iv) after giving effect to the Issuance of such Letter of Credit, (A) the sum
of (i) the Dollar Equivalents of the aggregate undrawn face amount of all
Letters of Credit Issued by such Issuer outstanding at such time and (ii) the
Dollar Equivalent of the Reimbursement Obligations owed to such Issuer at such
time exceeds such Issuer’s L/C Commitment or (B) the sum of (i) the Dollar
Equivalents of the Letter of Credit Undrawn Amounts at such time and (ii) the
Dollar Equivalents of the Reimbursement Obligations at such time exceeds the
Letter of Credit Sublimit;

 

61



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(v) (A) such Letter of Credit is requested to be denominated in any Alternative
Currency and such Issuer receives written notice from the Administrative Agent
at or before 11:00 a.m. (New York time) on the date of the proposed Issuance of
such Letter of Credit that, immediately after giving effect to the Issuance of
such Letter of Credit, the Dollar Equivalent of all Letter of Credit Obligations
at such time in respect of each Letter of Credit denominated in (x) Euros, would
exceed $25,000,000 or (y) Sterling, would exceed $25,000,000 or (B) such Letter
of Credit is requested to be denominated in any currency other than Dollars or
an Alternative Currency;

(vi) (A) any fees due in connection with a requested Issuance have not been
paid, (B) such Letter of Credit is requested to be Issued in a form that is not
acceptable to such Issuer or (C) the Issuer for such Letter of Credit shall not
have received, in form and substance reasonably acceptable to it and, if
applicable, duly executed by such Borrower, applications, agreements and other
documentation (collectively, a “Letter of Credit Reimbursement Agreement”) such
Issuer generally employs in the ordinary course of its business for the Issuance
of letters of credit of the type of such Letter of Credit.

None of the Lenders (other than the Issuers in their capacity as such) shall
have any obligation to Issue any Letter of Credit. None of the Issuers shall be
required to issue any Documentary Letter of Credit unless otherwise agreed in
writing by the relevant Issuer.

(b) In no event shall the expiration date of any Letter of Credit be (i) more
than one year after the date of issuance thereof or (ii) less than five days
prior to the Revolving Credit Termination Date, unless consented to by the
applicable Issuer in such Issuer’s sole discretion; provided, however, that any
Letter of Credit with a term less than or equal to one year may provide for the
automatic renewal thereof for additional periods less than or equal to one year,
as long as, on or before the expiration of each such term and each such period,
each of the Borrower and the Issuer of such Letter of Credit shall have the
option to prevent such automatic renewal; provided, further, that, for any
Letter of Credit having an expiration date after the Revolving Credit
Termination Date, the Borrowers agree to cash collateralize or backstopped
pursuant to arrangements reasonably acceptable to the relevant Issuer.

(c) In connection with the Issuance of each Letter of Credit, the Borrower shall
give the relevant Issuer and the Administrative Agent at least (x) two Business
Days’ prior written notice, in the case of any Letter of Credit to be
denominated in Dollars and (y) four Business Days’ prior written notice, in the
case of any Letter of Credit to be denominated in an Alternative Currency, in
substantially the form of Exhibit E (Form of Letter of Credit Request) (or in
such other written or electronic form as is acceptable to the Issuer), of the
requested Issuance of such Letter of Credit (a “Letter of Credit Request”). Such
notice shall be irrevocable and shall specify the Issuer of such Letter of
Credit, the currency of issuance and face amount of the Letter of Credit
requested, the date of Issuance of such requested Letter of Credit, the date on
which such Letter of Credit is to expire (which date shall be a Business Day)
and, in the case of an issuance, the Person for whose benefit the requested
Letter of Credit is to be issued. Such notice, to be effective, must be received
by the relevant Issuer and the Administrative Agent not later than 11:00 a.m.
(New York time) on the second Business Day prior to the requested date of
Issuance for any Letter of Credit to be Issued in Dollars and the fourth
Business Day prior to the requested date of Issuance for any Letter of Credit to
be Issued in an Alternative Currency.

 

62



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(d) Subject to the satisfaction of the conditions set forth in this Section 2.4,
the relevant Issuer shall, on the requested date, Issue a Letter of Credit on
behalf of the Borrower in accordance with such Issuer’s usual and customary
business practices. No Issuer shall Issue any Letter of Credit in the period
commencing on the first Business Day after it receives written notice from any
Revolving Credit Lender that one or more of the conditions precedent contained
in Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) or
clause (a) above (other than those conditions set forth in clauses (a)(i),
(a)(vi)(B) and (C) above and, to the extent such clause relates to fees owing to
the Issuer of such Letter of Credit and its Affiliates, clause (a)(vi)(A) above)
are not on such date satisfied or duly waived and ending when such conditions
are satisfied or duly waived. No Issuer shall otherwise be required to determine
that, or take notice whether, the conditions precedent set forth in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit) have been satisfied in
connection with the Issuance of any Letter of Credit.

(e) The Borrower agrees that, if requested by the Issuer of any Letter of
Credit, it shall execute a Letter of Credit Reimbursement Agreement in respect
to any Letter of Credit Issued hereunder. In the event of any conflict between
the terms of any Letter of Credit Reimbursement Agreement and this Agreement,
the terms of this Agreement shall govern.

(f) Each Issuer shall comply with the following:

(i) give the Administrative Agent written notice (or telephonic notice confirmed
promptly thereafter in writing), which writing may be a fax or electronic mail,
of the Issuance of any Letter of Credit Issued by it, of all drawings under any
Letter of Credit Issued by it and of the payment (or the failure to pay when
due) by the Borrower of any Reimbursement Obligation when due (which notice the
Administrative Agent shall promptly transmit by fax, electronic mail or similar
transmission to each Lender);

(ii) upon the request of any Revolving Credit Lender, furnish to such Revolving
Credit Lender copies of any Letter of Credit Reimbursement Agreement to which
such Issuer is a party and such other documentation as may reasonably be
requested by such Revolving Credit Lender; and

(iii) no later than 10 Business Days following the last day of each calendar
month, provide to the Administrative Agent (and the Administrative Agent shall
provide a copy to each Lender requesting the same) and the Borrower separate
schedules for Documentary Letters of Credit and Standby Letters of Credit issued
by it, in form and substance reasonably satisfactory to the Administrative
Agent, setting forth the aggregate Letter of Credit Obligations, in each case
outstanding at the end of each month, and any information requested by the
Borrower or the Administrative Agent relating thereto.

(g) Immediately upon the issuance by an Issuer of a Letter of Credit in
accordance with the terms and conditions of this Agreement, such Issuer shall be
deemed to have sold and transferred to each Revolving Credit Lender, and each
Revolving Credit Lender shall be deemed irrevocably and unconditionally to have
purchased and received from such Issuer, without recourse or warranty, an
undivided interest and participation, to the extent of such Revolving Credit
Lender’s Ratable Portion, in such Letter of Credit and the obligations of the
Borrower with respect thereto (including all Letter of Credit Obligations with
respect thereto) and any security therefor and guaranty pertaining thereto.

 

63



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(h) The Borrower agrees to pay to the Issuer of any Letter of Credit the amount
of all Reimbursement Obligations owing to such Issuer under any Letter of Credit
issued for its account no later than the date that is the next succeeding
Business Day after the Borrower receives written notice from such Issuer that
payment has been made under such Letter of Credit (the “Reimbursement Date”),
irrespective of any claim, set-off, defense or other right that the Borrower may
have at any time against such Issuer or any other Person. In the event that any
Issuer makes any payment under any Letter of Credit and the Borrower shall not
have repaid such amount to such Issuer pursuant to this clause (h) or any such
payment by the Borrower is rescinded or set aside for any reason, such
Reimbursement Obligation shall be payable on demand with interest thereon
computed (i) from the date on which such Reimbursement Obligation arose to the
Reimbursement Date, at the rate of interest applicable during such period to
Revolving Loans that are Base Rate Loans and (ii) from the Reimbursement Date
until the date of repayment in full, at the rate of interest applicable during
such period to past due Revolving Loans that are Base Rate Loans, and such
Issuer shall promptly notify the Administrative Agent, which shall promptly
notify each Revolving Credit Lender of such failure, and each Revolving Credit
Lender shall promptly and unconditionally pay to the Administrative Agent for
the account of such Issuer the amount of such Revolving Credit Lender’s Ratable
Portion of such payment (or the Dollar Equivalent thereof if such payment was
made in any currency other than Dollars) in immediately available Dollars. If
the Administrative Agent so notifies such Revolving Credit Lender prior to
11:00 a.m. (New York time) on any Business Day, such Revolving Credit Lender
shall make available to the Administrative Agent for the account of such Issuer
its Ratable Portion of the amount of such payment on such Business Day in
immediately available funds. Upon such payment by a Revolving Credit Lender,
such Revolving Credit Lender shall, except during the continuance of a Default
or Event of Default under Section 9.1(f) (Events of Default) and notwithstanding
whether or not the conditions precedent set forth in Section 3.2 (Conditions
Precedent to Each Loan and Letter of Credit) shall have been satisfied (which
conditions precedent the Revolving Credit Lenders hereby irrevocably waive), be
deemed to have made a Revolving Loan to the Borrower in the principal amount of
such payment. Whenever any Issuer receives from the Borrower a payment of a
Reimbursement Obligation as to which the Administrative Agent has received for
the account of such Issuer any payment from a Revolving Credit Lender pursuant
to this clause (h), such Issuer shall pay over to the Administrative Agent any
amount received in excess of such Reimbursement Obligation and, upon receipt of
such amount, the Administrative Agent shall promptly pay over to each Revolving
Credit Lender, in immediately available funds, an amount equal to such Revolving
Credit Lender’s Ratable Portion of the amount of such payment adjusted, if
necessary, to reflect the respective amounts the Revolving Credit Lenders have
paid in respect of such Reimbursement Obligation.

(i) If and to the extent such Revolving Credit Lender shall not have so made its
Ratable Portion of the amount of the payment required by clause (h) above
available to the Administrative Agent for the account of such Issuer, such
Revolving Credit Lender agrees to pay to the Administrative Agent for the
account of such Issuer forthwith on demand any such unpaid amount together with
interest thereon, for the first Business Day after payment was first due at the
Federal Funds Rate and, thereafter, until such amount is repaid to the
Administrative Agent for the account of such Issuer, at a rate per annum equal
to the rate applicable to Base Rate Loans under the Facility.

(j) The Borrower’s obligation to pay each Reimbursement Obligation and the
obligations of the Revolving Credit Lenders to make payments to the
Administrative Agent for the account of the Issuers with respect to Letters of
Credit shall be absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement, under any and all
circumstances whatsoever, including the occurrence of any Default or Event of
Default, and irrespective of any of the following:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

 

64



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, set off, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, any Issuer,
the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the Issuer under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit; and

(vi) any other act or omission to act or delay of any kind of the Issuer, the
Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.4, constitute a legal or
equitable discharge of the Borrower’s obligations hereunder.

Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not result in any liability of
such Issuer to the Borrower or any Lender. In determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof, the Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuer may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuer.

 

65



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 2.5 Reduction and Termination of the Revolving Credit Commitments

The Borrower may, upon at least three Business Days’ prior notice to the
Administrative Agent, terminate in whole or reduce in part ratably the unused
portions of the respective Revolving Credit Commitments of the Revolving Credit
Lenders; provided, however, that each partial reduction shall be in an aggregate
amount of not less than $5,000,000 or an integral multiple of $1,000,000 in
excess thereof. Any notice of termination or reduction delivered pursuant to
this Section 2.5 may state that it is conditioned upon the occurrence or
non-occurrence of any event specified therein, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified prepayment date) if such condition is not satisfied.

Section 2.6 Repayment of Loans

The Borrower promises to repay the entire unpaid principal amount of the
Revolving Loans and the Swing Loans on the Scheduled Termination Date or
earlier, if otherwise required by the terms hereof.

Section 2.7 Evidence of Debt

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and stated interest payable and paid to such Lender from time to time
under this Agreement. In addition, each Lender having sold a participation in
any of its Obligations or having identified a Special Purpose Vehicle as such to
the Administrative Agent, acting as a non-fiduciary agent of the Borrower solely
for this purpose, shall establish and maintain at its address referred to in
Section 11.8 (Notices, Etc.) a record of ownership in which such Lender shall
register by book entry (i) the name and address of each such participant and
Special Purpose Vehicle (and each change thereto, whether by assignment or
otherwise) and (ii) and the principal amounts (and stated interest) of each
participant’s or Special Purpose Vehicle’s interests in any Obligation, in any
Revolving Credit Commitment and in any right to receive payment hereunder (the
“Participant Register”); provided, that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any participant or any information relating to a participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person (other than the Borrower) except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(b) (i) The Administrative Agent, acting as agent of the Borrower solely for
this purpose, shall establish and maintain at its address referred to in
Section 11.8 (Notices, Etc.) a record of ownership (the “Register”) in which the
Administrative Agent agrees to register by book entry the Administrative
Agent’s, each Lender’s and each Issuer’s interest in each Loan, each Letter of
Credit and each Reimbursement Obligation,

 

66



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

and in the right to receive any payments hereunder and any assignment of any
such interest or rights. In addition, the Administrative Agent, acting as agent
of the Borrower solely for this purpose, shall establish and maintain accounts
in the Register in accordance with its usual practice in which it shall record
(i) the names and addresses of the Lenders and the Issuers, (ii) the Revolving
Credit Commitments of each Lender from time to time, (iii) the amount of each
Loan made and, if a Eurocurrency Rate Loan, the Interest Period applicable
thereto, (iv) the amount of any drawn Letters of Credit, (v) the amount of any
principal and stated interest due and payable, and paid, by the Borrower to, or
for the account of, each Lender hereunder, (vi) the amount that is due and
payable, and paid, by the Borrower to, or for the account of, each Issuer,
including the amount of Letter Credit Obligations (specifying the amount of any
Reimbursement Obligations) due and payable to an Issuer, and (vii) the amount of
any sum received by the Administrative Agent hereunder from the Borrower,
whether such sum constitutes principal or interest (and the type of Loan to
which it applies), fees, expenses or other amounts due under the Loan Documents
and each Lender’s and Issuer’s, as the case may be, share thereof, if
applicable.

(ii) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including the Revolving Credit Notes evidencing such Loans) and the drawn
Letters of Credit are registered obligations and the right, title, and interest
of the Lenders and the Issuers and their assignees in and to such Loans or drawn
Letters of Credit, as the case may be, shall be transferable only upon notation
of such transfer in the Register. A Revolving Credit Note shall only evidence
the Lender’s or a registered assignee’s right, title and interest in and to the
related Loan, and in no event is any such Revolving Credit Note to be considered
a bearer instrument or obligation. This Section 2.7(b) and Section 11.2
(Assignments and Participations) shall be construed so that the Loans and drawn
Letters of Credit are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
regulations (or any successor provisions of the Code or such regulations).

(c) The entries made in the Register and in the accounts therein maintained
pursuant to clauses (a) and (b) above shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms. In addition, the Loan Parties, the Administrative
Agent, the Lenders and the Issuers shall treat each Person whose name is
recorded in the Register as a Lender or as an Issuer, as applicable, for all
purposes of this Agreement. Information contained in the Register with respect
to any Lender or Issuer shall be available for inspection by the Borrower, the
Administrative Agent, such Lender or such Issuer at any reasonable time and from
time to time upon reasonable prior notice.

(d) Notwithstanding any other provision of the Agreement, in the event that any
Revolving Credit Lender requests that the Borrower execute and deliver a
registered promissory note or registered notes payable to such Revolving Credit
Lender in order to evidence the Indebtedness owing to such Revolving Credit
Lender by the Borrower hereunder, the Borrower shall promptly execute and
deliver a Revolving Credit Note or Revolving Credit Notes to such Revolving
Credit Lender evidencing the Revolving Loans of such Revolving Credit Lender,
substantially in the form of Exhibit B (Form of Revolving Credit Note).

 

67



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 2.8 Optional Prepayments

The Borrower may prepay the outstanding principal amount of the Revolving Loans
and Swing Loans in whole or in part at any time; provided, however, that if any
prepayment of any Eurocurrency Rate Loan is made by the Borrower other than on
the last day of an Interest Period for such Loan, the Borrower shall also pay
any amount owing pursuant to Section 2.14(e) (Breakage Costs); provided,
further, that the Administrative Agent shall receive notice of such prepayment
not later than 12:00 noon (New York time in the case of Loans denominated in
Dollars or London time in the case of Loans denominated in Alternative Currency)
(i) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Dollars, (ii) four Business Days prior to any date of
prepayment of Revolving Loans denominated in Alternative Currency and (iii) on
the date of prepayment of Base Rate Loans. Any notice of prepayment delivered
pursuant to this Section 2.8 may state that it is conditioned upon the
occurrence or non-occurrence of any event specified therein, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified prepayment date) if such condition is not satisfied.

Section 2.9 Mandatory Prepayments

(a) Upon receipt by any Group Member of Net Cash Proceeds arising from an Asset
Sale of any Collateral, the Borrower shall immediately prepay the Loans (or
provide cash collateral in respect of Letters of Credit) in an amount equal to
100% of such Net Cash Proceeds. Any such mandatory prepayment shall be applied
in accordance with clause (b) below.

(b) Subject to the provisions of Section 2.13(g) (Payments and Computations),
any prepayments made by the Borrower required to be applied in accordance with
this clause (b) shall be applied as follows: first, to repay the outstanding
principal balance of the Swing Loans until such Swing Loans shall have been
repaid in full; second, to repay the outstanding principal balance of the
Revolving Loans until such Revolving Loans shall have been paid in full; and
then, if an Event of Default has occurred and is continuing, to provide cash
collateral for any Letter of Credit Obligations in an amount equal to 103% of
such Letter of Credit Obligations in the manner set forth in Section 9.3
(Actions in Respect of Letters of Credit) until all such Letter of Credit
Obligations have been fully cash collateralized in the manner set forth therein.

(c) If at any time, the aggregate principal amount of Revolving Credit
Outstandings exceeds the aggregate Maximum Credit at such time, the Borrower
shall forthwith prepay the Swing Loans first and then the Revolving Loans then
outstanding in an amount equal to such excess. If any such excess remains after
repayment in full of the aggregate outstanding Swing Loans and Revolving Loans,
the Borrower shall provide cash collateral for the Letter of Credit Obligations
in the manner set forth in Section 9.3 (Actions in Respect of Letters of Credit)
in an amount equal to 103% of such excess.

(d) The Borrower hereby irrevocably waives the right to direct, during a
Liquidity Event Period, the application of all funds in the Cash Collateral
Account and agrees that the Administrative Agent may and, upon the written
direction of the Requisite Lenders given at any time during such Liquidity Event
Period, shall (i) deliver a Blockage Notice to each Deposit Account Bank for
each Approved Deposit Account and (ii) except, as provided in Section 2.13(g)
(Payments and Computations) and clause (b) above, following the occurrence and
during the

 

68



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

continuance of an Event of Default, apply all payments in respect of any
Obligations and all available funds in the Cash Collateral Account on a daily
basis as follows: first, to repay the outstanding principal amount of the Swing
Loans until such Swing Loans have been repaid in full; second, to repay the
outstanding principal balance of the Revolving Loans until such Revolving Loans
shall have been repaid in full; and then to any other Obligation then due and
payable. The Administrative Agent agrees to apply such funds and the Borrower
consents to such application. If (i) following such application, (ii) outside of
a Liquidity Event Period or (iii) after all Letters of Credit shall have expired
or be fully drawn and all Revolving Credit Commitments shall have been
terminated, there are no Loans outstanding and no other Obligations that are
then due and payable (and, if an Event of Default shall have occurred and be
continuing, cash collateral has been provided in an amount equal to 103% of the
Letter of Credit Obligations in the manner required in Section 9.3 (Actions in
Respect of Letters of Credit)), then the Administrative Agent shall cause any
remaining funds in the Cash Collateral Account to be paid at the written
direction of the Borrower (or, in the absence of such direction, to the Borrower
or another Person lawfully entitled thereto).

(e) At any time during a Liquidity Event Period, subject to Section 2.9(d) all
amounts collected in the Concentration Account pursuant to Section 7.11 (Cash
Management) shall be applied on each Business Day by the Administrative Agent
first, to prepay the Loans (including Swing Loans) and then, if an Event of
Default shall have occurred and be continuing, to provide cash collateral for
any Letter of Credit Obligations in an amount equal to 103% of such Letter of
Credit Obligations in the manner set forth in Section 9.3 (Actions in Respect of
Letters of Credit) until all such Letter of Credit Obligations have been fully
cash collateralized in the manner set forth therein. Following such application,
the Administrative Agent shall, subject to Section 2.9(d) cause any remaining
funds in the Concentration Account to be paid at the written direction of the
Borrower (or, in the absence of such direction, to the Borrower or another
Person lawfully entitled thereto).

(f) If, at any time, the aggregate amount of the Lenders’ Revolving Credit
Outstandings exceeds the aggregate Revolving Credit Commitments as then in
effect by greater than 5% for five consecutive Business Days solely due to
fluctuations in currency exchange rates, the Borrower shall within one Business
Day after the receipt of written notice thereof from the Administrative Agent
repay Loans (or provide cash collateral for the Letter of Credit Obligations in
the manner set forth in Section 9.3 (Actions in Respect of Letters of Credit) in
an amount equal to 103% of the Letter of Credit Obligations) in a principal
amount such that, after giving effect to such repayment, the Revolving Credit
Outstandings do not exceed the aggregate Revolving Credit Commitments.

Section 2.10 Interest

(a) Rate of Interest. All Loans and the outstanding amount of all other
Obligations (other than pursuant to Hedging Contracts or Cash Management
Obligations that are Loan Documents, to the extent such Hedging Contracts or
Cash Management Obligations, as applicable, provide for the accrual of interest
on unpaid obligations) shall bear interest, in the case of Loans, on the unpaid
principal amount thereof from the date such Loans are made and, in the case of
such other Obligations, from the date such other Obligations are due and payable
until, in all cases, paid in full, except as otherwise provided in clause (c)
below, as follows:

 

69



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Margin;

(ii) each EURIBOR Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the EURIBOR
Rate for such Interest Period plus the Applicable Margin; and

(iii) each Base Rate Loan and other Obligation (at such time as they become due
and payable) shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Margin.

For the avoidance of doubt, each Sterling Loan shall be a Eurocurrency Rate
Loan, and each Euro Loan shall be a EURIBOR Rate Loan.

(b) Interest Payments. (i) Interest accrued on each Base Rate Loan (other than
Swing Loans) shall be payable in arrears (A) on the first Business Day of each
calendar quarter, commencing on the first such day following the making of such
Base Rate Loan and (B) if not previously paid in full, at maturity (whether by
acceleration or otherwise) of such Base Rate Loan, (ii) interest accrued on
Swing Loans shall be payable in arrears on the first Business Day of the
immediately succeeding calendar month, (iii) interest accrued on each
Eurocurrency Rate Loan and EURIBOR Rate Loan shall be payable in arrears (A) on
the last day of each Interest Period applicable to such Loan and, if such
Interest Period has a duration of more than three months, on each date during
such Interest Period occurring every three months from the first day of such
Interest Period, (B) upon the payment or prepayment thereof in full or in part
and (C) if not previously paid in full, at maturity (whether by acceleration or
otherwise) of such Eurocurrency Rate Loan or EURIBOR Rate Loan and (iv) interest
accrued on the amount of all other Obligations shall be payable on demand from
and after the time such Obligation becomes due and payable (whether by
acceleration or otherwise).

(c) Default Interest. Notwithstanding the rates of interest specified in
clause (a) above or elsewhere herein, upon (i) the occurrence of an Event of
Default specified in Section 9.1(a), (b), or (f) (Events of Default) and
(ii) the election of the Administrative Agent or the Requisite Lenders (in their
sole discretion) with respect to any other Event of Default (and following
written notice thereof to the Borrower) and for as long thereafter as such Event
of Default shall be continuing, the principal balance of all Loans and the
amount of all other Obligations then due and payable shall, commencing, in the
case of clause (i) above, on the date when the applicable Event of Default first
occurred and, in the case of clause (ii) above, on the date of delivery of the
written notice as provided therein, bear interest at a rate that is two percent
per annum in excess of the rate of interest applicable to such Loans or other
Obligations from time to time. Such interest shall be payable on the date that
would otherwise be applicable to such interest pursuant to clause (b) above or
otherwise on demand.

Section 2.11 Conversion/Continuation Option

(a) The Borrower may elect (i) at any time on any Business Day, to convert Base
Rate Loans (other than Swing Loans) or any portion thereof to Eurocurrency Rate
Loans and (ii) at the end of any applicable Interest Period, to convert
Eurocurrency Rate Loans denominated in Dollars or any portion thereof into Base
Rate Loans or to continue any (x)

 

70



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Eurocurrency Rate Loans or (y) EURIBOR Rate Loans, or, in each case, any portion
thereof, for an additional Interest Period; provided, however, that the
aggregate amount of Eurocurrency Rate Loans or EURIBOR Rate Loans for each
Interest Period must be in the amount of the applicable Minimum Threshold. Each
conversion or continuation shall be allocated among the Loans of each Revolving
Credit Lender in accordance with such Revolving Credit Lender’s Ratable Portion.
Each such election shall be in substantially the form of Exhibit F (Form of
Notice of Conversion or Continuation) (a “Notice of Conversion or Continuation”)
and shall be made by giving the Administrative Agent at least three Business
Days’ prior written notice specifying (A) the amount and type of Loan being
converted or continued, (B) in the case of a conversion to or a continuation of
Eurocurrency Rate Loans or EURIBOR Rate Loans, as applicable, the applicable
Interest Period and (C) in the case of a conversion, the date of such
conversion.

(b) The Administrative Agent shall promptly notify each Lender of its receipt of
a Notice of Conversion or Continuation pursuant to Section 2.11(a) above and the
options selected therein. Notwithstanding the foregoing, (i) no conversion in
whole or in part of Base Rate Loans to Eurocurrency Rate Loans and no
continuation in whole or in part of Revolving Loans denominated in an
Alternative Currency (other than to Revolving Loans having an Interest Period of
one week or one month) upon the expiration of any applicable Interest Period
shall be permitted at any time at which (A) a Default or an Event of Default
shall have occurred and be continuing or (B) the continuation of, or conversion
into, a Eurocurrency Rate Loan would violate any provision of Section 2.14
(Special Provisions Governing Eurocurrency Rate Loans). If, within the time
period required under the terms of this Section 2.11, the Administrative Agent
does not receive a Notice of Conversion or Continuation from the Borrower
containing a permitted election to continue any Eurocurrency Rate Loans or
EURIBOR Rate Loans for an additional Interest Period or to convert any such
Loans, then, upon the expiration of the applicable Interest Period, (x) any
Dollar Loans shall be automatically converted to Base Rate Loans, (y) any
Sterling Loans shall be automatically continued as Eurocurrency Rate Loans with
an Interest Period of one month and (z) any Euro Loans shall be automatically
continued as EURIBOR Rate Loans with an Interest Period of one month. Each
Notice of Conversion or Continuation shall be irrevocable. During the existence
of an Event of Default, the Administrative Agent or the Requisite Lenders may
require that any Revolving Loans denominated in Alternative Currencies shall be
automatically continued as Eurocurrency Rate Loans or EURIBOR Rate Loans, as
applicable, with an Interest Period of one month on the last day of the then
current Interest Period with respect thereto.

Section 2.12 Fees

(a) Unused Commitment Fee. The Borrower agrees to pay in immediately available
Dollars to each Revolving Credit Lender a commitment fee on the actual daily
amount by which the Revolving Credit Commitment of such Revolving Credit Lender
exceeds such Revolving Credit Lender’s Ratable Portion of the sum of (i) the
aggregate outstanding principal amount of the Dollar Equivalent of Revolving
Loans and (ii) the outstanding amount of the Dollar Equivalent of the aggregate
Letter of Credit Obligations (the “Unused Commitment Fee”) from the date hereof
through the Revolving Credit Termination Date at the Unused Commitment Fee Rate,
payable in arrears (x) on the first Business Day of each calendar quarter,
commencing on the first such Business Day following the Effective Date and
(b) on the Revolving Credit Termination Date.

 

71



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(b) Letter of Credit Fees. The Borrower agrees to pay the following amounts with
respect to Letters of Credit issued by any Issuer:

(i) to the Administrative Agent for the account of each Issuer of a Letter of
Credit, with respect to each Letter of Credit issued by such Issuer, an issuance
fee equal to 0.125% per annum (or such lesser rate as agreed between the
Borrower and such Issuer) of the Dollar Equivalent of the maximum undrawn face
amount of such Letter of Credit, payable in arrears (A) on the first Business
Day of each calendar quarter, commencing on the first such Business Day
following the issuance of such Letter of Credit and (B) on the Revolving Credit
Termination Date;

(ii) to the Administrative Agent for the ratable benefit of the Revolving Credit
Lenders, with respect to each Letter of Credit, a fee accruing in Dollars at a
rate per annum equal to the Applicable Margin for Revolving Loans that are
Eurocurrency Rate Loans on the Dollar Equivalent of the maximum undrawn face
amount of such Letter of Credit, payable in arrears (A) on the first Business
Day of each calendar quarter, commencing on the first such Business Day
following the issuance of such Letter of Credit and (B) on the Revolving Credit
Termination Date; provided, however, that during the continuance of an Event of
Default (to the extent that additional interest accrues on the Loans or other
Obligations pursuant to Section 2.10(c) (Default Interest)), such fee shall be
increased by two percent per annum (instead of, and not in addition to, any
increase pursuant to Section 2.10(c) (Default Interest)) and shall be payable on
demand; and

(iii) to the Issuer of any Letter of Credit, with respect to the issuance,
amendment or transfer of each Letter of Credit and each drawing made thereunder,
documentary and processing charges in accordance with such Issuer’s standard
schedule for such charges in effect at the time of issuance, amendment, transfer
or drawing, as the case may be.

(c) Defaulting Lender Fees. Notwithstanding anything in this Agreement to the
contrary, during such period as a Lender is a Defaulting Lender, such Defaulting
Lender will not be entitled to any fees accruing during such period pursuant to
clauses (a) and (b) above (without prejudice to the rights of the Lenders other
than Defaulting Lenders in respect of such fees) and, subject to the immediately
following proviso, the Borrower shall not be required to pay any such fees that
otherwise would have been required to have been paid to that Defaulting Lender;
provided, that (i) to the extent that a Ratable Portion of the Letter of Credit
Obligations or Swing Loans of such Defaulting Lender has been reallocated in
accordance with Section 2.19(a)(i) (Reallocation of Defaulting Lender
Commitments) to the Non-Defaulting Lenders, the fee accruing during such period
pursuant to clause (b) above will instead accrue for the benefit of and be
payable to such Non-Defaulting Lenders, pro rata in accordance with their
respective Revolving Credit Commitments, and (ii) to the extent any portion of
such Letter of Credit Obligations or Swing Loans cannot be so reallocated to
such Non-Defaulting Lenders, such fees will instead accrue for the benefit of
and be payable to the Issuer and the Swing Loan Lender as their interests appear
(and the pro rata payment provisions of Section 2.13 (Payments and Computations)
will automatically be deemed adjusted to reflect the provisions of this
Section 2.12(c)).

(d) Additional Fees. The Borrower has agreed to pay to the Administrative Agent
additional fees, the amount and dates of payment of which are embodied in the
Fee Letter.

 

72



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 2.13 Payments and Computations

(a) The Borrower shall make each payment hereunder (including fees and expenses)
not later than 11:00 a.m. (New York time) on the day when due, in the currency
of the underlying Loan (in the case of payments of principal and interest) and
in Dollars (in the case of fees and all other amount) to the Administrative
Agent at its address referred to in Section 11.8 (Notices, Etc.) in immediately
available funds without set-off or counterclaim. The Administrative Agent shall
promptly thereafter cause to be distributed immediately available funds relating
to the payment of principal, interest or fees to the Lenders, in accordance with
the application of payments set forth in clause (f) or (g) below, as applicable,
for the account of their respective Applicable Lending Offices; provided,
however, that amounts payable pursuant to Section 2.15 (Capital Adequacy),
Section 2.16 (Taxes) or Section 2.14(c) or (d) (Special Provisions Governing
Eurocurrency Rate Loans) shall be paid only to the affected Lender or Lenders
and amounts payable with respect to Swing Loans shall be paid only to the Swing
Loan Lender. Payments received by the Administrative Agent after 11:00 a.m. (New
York time) shall be deemed to be received on the next Business Day.

(b) All computations of interest for Base Rate Loans determined by reference to
the rate of interest specified in clause (a) of the definition “Base Rate” shall
be made on the basis of a year of 365 days or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360 day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year) or, in the case of interest in respect of Loans denominated in
Euro as to which market practice differs from the foregoing, in accordance with
such market practice. Each determination by the Administrative Agent of a rate
of interest hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(c) Each payment by the Borrower of any Loan, Reimbursement Obligation
(including interest or fees in respect thereof) and each reimbursement of
various costs, expenses or other Obligation shall be made in the currency in
which such Loan was made, such Letter of Credit issued or such cost, expense or
other Obligation was incurred; provided, however, that (i) the Letter of Credit
Reimbursement Agreement for a Letter of Credit may specify another currency for
the Reimbursement Obligation in respect of such Letter of Credit and (ii) other
than for payments in respect of a Loan or Reimbursement Obligation, Loan
Documents duly executed by the Administrative Agent or any Hedging Contract may
specify other currencies of payment for Obligations created by or directly
related to such Loan Document or Hedging Contract.

(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of any Eurocurrency Rate Loan or EURIBOR Rate Loan to be made in the
next calendar month, such payment shall be made on the immediately preceding
Business Day. All repayments of any Revolving Loans shall be applied as follows:
first, to repay such Loans outstanding as Base Rate Loans and then, to repay
such Loans outstanding as Eurocurrency Rate Loans and EURIBOR Rate Loans,
ratably, with those Eurocurrency Rate Loans and EURIBOR Rate Loans having
earlier expiring Interest Periods being repaid prior to those having later
expiring Interest Periods.

 

73



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(e) Unless the Administrative Agent shall have received notice from the Borrower
to the Lenders prior to the date on which any payment is due hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that the Borrower shall not
have made such payment in full to the Administrative Agent, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon (at the Federal Funds Rate for the
first Business Day and thereafter at the rate applicable to Base Rate Loans) for
each day from the date such amount is distributed to such Lender until the date
such Lender repays such amount to the Administrative Agent.

(f) Except for payments and other amounts received by the Administrative Agent
and applied in accordance with the provisions of clause (g) below (or required
to be applied in accordance with Section 2.9(b) or (d) (Mandatory Prepayments)),
all payments and any other amounts received by the Administrative Agent from or
for the benefit of the Borrower shall be applied as follows: first, to pay
principal of, and interest on, any portion of the Loans the Administrative Agent
may have advanced pursuant to the express provisions of this Agreement on behalf
of any Lender, for which the Administrative Agent has not then been reimbursed
by such Lender or the Borrower, second, to pay all other Obligations then due
and payable and third, as the Borrower so designates. Payments in respect of
Swing Loans received by the Administrative Agent shall be distributed to the
Swing Loan Lender; payments in respect of Revolving Loans received by the
Administrative Agent shall be distributed to each Revolving Credit Lender in
accordance with such Revolving Credit Lender’s Ratable Portion; and all payments
of fees and all other payments in respect of any other Obligation shall be
allocated among such of the Lenders and Issuers as are entitled thereto and, for
such payments allocated to the Revolving Credit Lenders, in proportion to their
respective Ratable Portions.

(g) Notwithstanding the provisions of Section 2.9(d) (Mandatory Prepayments)
above, the Borrower hereby irrevocably waives the right to direct the
application of any and all payments in respect of the Obligations and any
proceeds of Collateral after the occurrence and during the continuance of an
Event of Default and agrees that, notwithstanding the provisions of
Section 2.9(b) (Mandatory Prepayments) and clause (f) above, the Administrative
Agent may, and, upon either (A) the written direction of the Requisite Lenders
or (B) the acceleration of the Obligations pursuant to Section 9.2 (Remedies),
shall, deliver a Blockage Notice to each Deposit Account Bank for each Approved
Deposit Account and apply all payments in respect of any Obligations and all
funds on deposit in any Cash Collateral Account and all other proceeds of
Collateral in the following order:

(i) first, to pay interest on and then principal of any portion of the Revolving
Loans that the Administrative Agent may have advanced on behalf of any Lender
for which the Administrative Agent has not then been reimbursed by such Lender
or the Borrower;

(ii) second, to pay Secured Obligations in respect of any expense reimbursements
or indemnities then due to the Administrative Agent;

(iii) third, to pay Secured Obligations in respect of any expense reimbursements
or indemnities then due to the Lenders and the Issuers;

 

74



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(iv) fourth, to pay Secured Obligations in respect of any fees then due to the
Administrative Agent, the Lenders and the Issuers;

(v) fifth, to pay interest then due and payable in respect of the Loans and
Reimbursement Obligations;

(vi) sixth, to pay or prepay principal amounts on the Loans and Reimbursement
Obligations, to provide cash collateral for outstanding Letter of Credit Undrawn
Amounts in the manner described in Section 9.3 (Actions in Respect of Letters of
Credit), and to pay the Qualified Eligible Obligations, ratably to the aggregate
principal amount of such Loans, Reimbursement Obligations and Letter of Credit
Undrawn Amounts, Cash Management Obligations, and Obligations owing with respect
to Hedging Contracts constituting Qualified Eligible Obligations;

(vii) seventh, to the ratable payment of all other Secured Obligations
(excluding the Last-Out Eligible Obligations); and

(viii) eighth, to pay the Last-Out Eligible Obligations;

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Secured Obligation described in any of
clauses (i), (ii), (iii), (iv), (v), (vi), (vii) and (viii) above the available
funds being applied with respect to any such Secured Obligation (unless
otherwise specified in such clause) shall be allocated to the payment of such
Secured Obligation ratably, based on the proportion of the Administrative
Agent’s and each Lender’s or Issuer’s interest in the aggregate outstanding
Secured Obligations described in such clauses; provided, however, that payments
that would otherwise be allocated to the Revolving Credit Lenders shall be
allocated first to repay Protective Advances and Swing Loans pro rata until such
Protective Advances and Swing Loans are paid in full and then to repay the
Revolving Loans. The order of priority set forth in clauses (i), (ii), (iii),
(iv), (v), (vi), (vii) and (viii) above may at any time and from time to time be
changed by the agreement of the Super-Majority Lenders without necessity of
notice to or consent of or approval by the Borrower, any Secured Party that is
not a Lender or Issuer or by any other Person that is not a Lender or Issuer.
The order of priority set forth in clauses (i), (ii), (iii) and (iv) above may
be changed only with the prior written consent of the Administrative Agent in
addition to that of the Super-Majority Lenders.

Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party.

(h) At the option of the Administrative Agent, principal on the Swing Loans,
Reimbursement Obligations, interest, fees, expenses and other sums due and
payable in respect of the Revolving Loans and Protective Advances may be paid
from the proceeds of Swing Loans or Revolving Loans. The Borrower hereby
authorizes the Swing Loan Lender to make such Swing Loans pursuant to
Section 2.3(a) (Swing Loans) and the Revolving Credit Lenders to make such
Revolving Loans pursuant to Section 2.2(a) (Borrowing Procedures) from time to
time in the amounts of any and all principal payable with respect to the Swing
Loans, Reimbursement Obligations, interest, fees, expenses and other sums
payable in respect of the Revolving Loans and Protective Advances, and further
authorizes the Administrative Agent to give the Lenders notice of any Borrowing
with respect to such Swing Loans and Revolving Loans and to distribute the
proceeds of such Swing Loans and Revolving Loans to pay such amounts. The
Borrower agrees that all such Swing Loans and Revolving Loans so made shall be
deemed to have been requested by it (irrespective of the satisfaction of the
conditions in Section 3.2 (Conditions Precedent to Each Loan and Letter of
Credit), which conditions the Lenders irrevocably waive) and directs that all
proceeds thereof shall be used to pay such amounts.

 

75



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(i) If any Lender is a Defaulting Lender, such Defaulting Lender shall be deemed
to have assigned any and all payments in respect of the Obligations and any
proceeds of Collateral due to it from and for the benefit of the Borrower to the
Non-Defaulting Lenders for application to, and reduction of, the Non-Defaulting
Lenders’ Ratable Portion of all Obligations until such Non-Defaulting Lenders
have been repaid in full. Each Defaulting Lender hereby authorizes the
Administrative Agent to distribute such payments to the Non-Defaulting Lenders
in accordance with Section 2.8 (Optional Prepayments), Section 2.9 (Mandatory
Prepayments) and this Section 2.13. This Section 2.13(i) shall (i) apply at any
time such Lender is a Defaulting Lender and be effective regardless of whether
an Event of Default has occurred or is continuing and notwithstanding (1) any
other provision of this Agreement to the contrary or (2) any instruction of the
Borrower as to its desired application of payments and (ii) not be deemed to
relieve or otherwise release the Borrower or any other Loan Party from any of
its Obligations due or owing to any Lender, including a Defaulting Lender.

(j) In the event that any Borrowing Base Certificate delivered pursuant to
Section 6.9(a) (Borrowing Base Determination) for any period (an “Applicable
Period”) is determined to be inaccurate in any material respect, then (i) the
Borrower shall immediately deliver to the Administrative Agent a corrected and
accurate Borrowing Base Certificate as required by Section 6.9(a) (Borrowing
Base Determination) for such Applicable Period, (ii) the Applicable Margin
(including for the purposes of Section 2.12(b)(ii) (Letter of Credit Fees) and
Unused Commitment Fee Rate for the relevant Applicable Period shall equal the
Applicable Margin and Unused Commitment Fee Rate calculated based upon such
corrected Borrowing Base Certificate, and (iii) the Borrower shall immediately
pay to the Administrative Agent the amount, if any, by which (x) the amount of
accrued interest, Unused Commitment Fees and fees due pursuant to
Section 2.12(b)(ii) (Letter of Credit Fees) for such Applicable Period,
determined based on such corrected Borrowing Base Certificate, exceeds (y) the
amount of interest, Unused Commitment Fee and fees due pursuant to
Section 2.12(b)(ii) (Letter of Credit Fees) paid to the Lenders for such
Applicable Period. Nothing in this Section 2.13(j) shall limit the right of the
Administrative Agent or any Lender under Section 2.10(c) (Default Interest) or
Article IX (Events of Default).

Section 2.14 Special Provisions Governing Eurocurrency Rate Loans and EURIBOR
Rate Loans

(a) Determination of Interest Rate

The Eurocurrency Rate and EURIBOR Rate for each Interest Period for Eurocurrency
Rate Loans and EURIBOR Rate Loans shall be determined by the Administrative
Agent pursuant to the procedures set forth in the definition of “Eurocurrency
Rate” and “EURIBOR Rate”, as applicable. The Administrative Agent’s
determination shall be presumed to be correct absent manifest error and shall be
binding on the Borrower.

(b) Successor Rate

 

76



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents (including Section 11.1 hereof), if prior to the commencement of any
Interest Period for a EURIBOR Borrowing or Eurocurrency Borrowing, the
Administrative Agent determines (which determination shall be conclusive absent
manifest error), or the Requisite Lenders notify the Administrative Agent (with
a copy to the Borrower) that the Requisite Lenders have determined, that:

(i) adequate and reasonable means do not exist for ascertaining EURIBOR Rate or
Eurocurrency Rate for the applicable currency for any requested Interest Period
because the Screen Rate for the applicable currency is not available or
published on a current basis and such circumstances are unlikely to be temporary

(ii) the administrator of the Screen Rate for the applicable currency or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which EURIBOR Rate or
Eurocurrency Rate for the applicable currency or the Screen Rate for the
applicable currency shall no longer be made available, or used for determining
the interest rate of loans denominated in the applicable currency (such specific
date, the “Scheduled Unavailability Date”); or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.14(b), are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
EURIBOR Rate or Eurocurrency Rate for the applicable currency;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace
EURIBOR Rate or Eurocurrency Rate for the applicable currency with an alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein), giving due consideration to any evolving or then
existing convention for similar syndicated credit facilities denominated in the
applicable currency for such alternative benchmarks (any such proposed rate, a
“EURIBOR/Eurocurrency Successor Rate”), together with any proposed
EURIBOR/Eurocurrency Successor Rate Conforming Changes and any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Requisite Lenders have delivered to the Administrative Agent written notice that
such Requisite Lenders do not accept such amendment. Such EURIBOR/Eurocurrency
Successor Rate shall be applied in a manner consistent with market practice;
provided that to the extent such market practice is not administratively
feasible for the Administrative Agent, such EURIBOR/Eurocurrency Successor Rate
shall be applied in a manner as mutually agreed between the Administrative Agent
and the Borrower.

If no EURIBOR/Eurocurrency Successor Rate has been determined and the
circumstances under clause (a) above exist or the Scheduled Unavailability Date
has occurred (as applicable), the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, the obligation of the Lenders to make
or maintain EURIBOR Rate Loans or Eurocurrency Rate Loans in the applicable
currency shall be suspended (to the extent of the affected EURIBOR Rate Loans,
Eurocurrency Rate Loans or Interest Periods). Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in the applicable currency
(to the extent of the affected Eurocurrency Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

77



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Notwithstanding anything else herein, any definition of EURIBOR/Eurocurrency
Successor Rate shall provide that in no event shall such EURIBOR/Eurocurrency
Successor Rate be less than zero for purposes of this Agreement.

(c) Increased Costs

If at any time any Revolving Credit Lender determines that any Change in Law
shall have the effect of increasing the cost to such Revolving Credit Lender of
agreeing to make or making, funding or maintaining any Eurocurrency Rate Loans
or EURIBOR Rate Loans (other than Indemnified Taxes and Excluded Taxes), then
the Borrower shall from time to time, upon demand by such Revolving Credit
Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Revolving Credit Lender additional
amounts sufficient to compensate such Revolving Credit Lender for such increased
cost. A certificate as to the amount of such increased cost, setting forth in
reasonable detail the basis for the amount so determined, submitted to the
Borrower and the Administrative Agent by such Revolving Credit Lender, shall be
conclusive and binding for all purposes, absent manifest error.

The Borrower shall pay to each Lender, as long as such Lender shall be required
to maintain reserves with respect to liabilities or assets consisting of or
including eurocurrency funds or deposits, additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan or EURIBOR Rate Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
in the absence of manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans or EURIBOR Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Revolving Credit
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided, however, the Borrower shall have received at least 10 days’
prior notice (with a copy to the Administrative Agent) of a request to be paid
such additional interest from such Lender. If a Lender fails to give notice 10
days prior to the relevant interest payment date, such additional interest shall
be due and payable 10 days from receipt of such notice.

The Borrower shall not be required to compensate a Lender pursuant to this
Section 2.14(c) for any such increased cost or reduction incurred more than one
hundred and eighty (180) days prior to the date that such Lender demands, or
notifies the Borrower of its intention to demand, compensation therefor;
provided, that, if the circumstance giving rise to such increased cost or
reduction is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

The Borrower’s obligations under this Section 2.14(c) (Increased Costs) shall
survive payment in full of the Obligations or the termination of this Agreement.

 

78



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(d) Illegality

Notwithstanding any other provision of this Agreement, if any Revolving Credit
Lender determines that any Change in Law shall make it unlawful, or any central
bank or other Governmental Authority shall assert that it is unlawful, for any
Revolving Credit Lender or its Eurocurrency Lending Office to make Eurocurrency
Rate Loans or its EURIBOR Lending Office to make EURIBOR Rate Loans or to
continue to fund or maintain Eurocurrency Rate Loans or EURIBOR Rate Loans, as
applicable, then, on notice thereof and demand therefor by such Revolving Credit
Lender to the Borrower through the Administrative Agent, (i) the obligation of
such Revolving Credit Lender to make or to continue Eurocurrency Rate Loans or
EURIBOR Rate Loans and to convert Base Rate Loans into Eurocurrency Rate Loans
shall be suspended, and each such Revolving Credit Lender shall make a Base Rate
Loan as part of any requested Borrowing of Eurocurrency Rate Loans denominated
in Dollars and (ii) if the affected Eurocurrency Rate Loans and EURIBOR Rate
Loans are then outstanding, the Borrower shall immediately convert each such
Loan into a Base Rate Loan. If, at any time after a Revolving Credit Lender
gives notice under this clause (d), such Revolving Credit Lender determines that
it may lawfully make Eurocurrency Rate Loans or EURIBOR Rate Loans, such
Revolving Credit Lender shall promptly give notice of that determination to the
Borrower and the Administrative Agent, and the Administrative Agent shall
promptly transmit the notice to each other Lender. The Borrower’s right to
request, and such Revolving Credit Lender’s obligation, if any, to make
Eurocurrency Rate Loans or EURIBOR Rate Loans shall thereupon be restored.

The Borrower shall not be required to compensate a Lender pursuant to this
Section 2.14(d) for any such increased cost or reduction incurred more than one
hundred and eighty (180) days prior to the date that such Lender demands, or
notifies the Borrower of its intention to demand, compensation therefor;
provided, that, if the circumstance giving rise to such increased cost or
reduction is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(e) Breakage Costs

In addition to all amounts required to be paid by the Borrower pursuant to
Section 2.10 (Interest), the Borrower shall compensate each Revolving Credit
Lender, upon demand, for all losses, expenses and liabilities (including any
loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Revolving Credit Lender to fund or
maintain such Revolving Credit Lender’s Eurocurrency Rate Loans or EURIBOR Rate
Loans to the Borrower but excluding any loss of the Applicable Margin on the
relevant Loans) that such Revolving Credit Lender may sustain (i) if for any
reason (other than solely by reason of such Lender being a Defaulting Lender) a
proposed Borrowing, conversion into or continuation of Eurocurrency Rate Loans
or EURIBOR Rate Loans does not occur on a date specified therefor in a Notice of
Borrowing or a Notice of Conversion or Continuation given by the Borrower or in
a telephonic request by it for borrowing or conversion or continuation or a
successive Interest Period does not commence after notice therefor is given
pursuant to Section 2.11 (Conversion/Continuation Option), (ii) if for any
reason any Eurocurrency Rate Loan or EURIBOR Rate Loans is prepaid (including
mandatorily pursuant to Section 2.9 (Mandatory Prepayments)) on a date that is
not the last day of the applicable Interest Period, (iii) as a consequence of a
required conversion of a Eurocurrency Rate Loan to a Base Rate Loan as a result
of any of the events indicated in clause (d) above or (iv) as a consequence of
any failure by the Borrower to repay Eurocurrency Rate Loans or EURIBOR Rate
Loans when required by the terms hereof. The Revolving Credit Lender making
demand for such

 

79



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

compensation shall deliver to the Borrower concurrently with such demand a
written statement setting forth in reasonable detail the basis for the amount so
determined as to such losses, expenses and liabilities, and this statement shall
be conclusive as to the amount of compensation due to such Revolving Credit
Lender, absent manifest error. The Borrower’s obligations under this
Section 2.14(e) (Breakage Costs) shall survive payment in full of the
Obligations or the termination of this Agreement.

Section 2.15 Capital Adequacy

If at any time any Lender determines that (a) the adoption of, or any Change in
Law after the Amendment No. 3 Effective Date regarding capital adequacy or
liquidity requirements, (b) compliance with any such law, treaty, rule,
regulation or order or (c) compliance with any guideline or request or directive
from any central bank or other Governmental Authority (whether or not having the
force of law) shall have the effect of reducing the rate of return on such
Lender’s (or any corporation controlling such Lender’s) capital as a consequence
of its obligations hereunder or under or in respect of any Letter of Credit to a
level below that which such Lender or such corporation could have achieved but
for such adoption, change, compliance or interpretation, then, upon demand from
time to time by such Lender (with a copy of such demand to the Administrative
Agent), the Borrower shall pay to the Administrative Agent for the account of
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender for such reduction. A certificate as to
such amounts submitted to the Borrower and the Administrative Agent by such
Lender shall be conclusive and binding for all purposes absent manifest error.
The Borrower’s obligations under this Section 2.15 (Capital Adequacy) shall
survive payment in full of the Obligations or the termination of this Agreement.

Section 2.16 Taxes

(a) Defined Terms. For purposes of this Section 2.16, the term “Lender” includes
any Issuer and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

80



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(d) Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.2(g) (Assignments and Participations) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.16, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

81



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a Domestic Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit L-2 or Exhibit
L-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided, that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit L-4 on behalf of
each such direct and indirect partner;

 

82



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the
Amendment No. 3 Effective Date.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable

 

83



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Credit Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

(j) FATCA Grandfathering. For purposes of determining withholding Taxes imposed
under FATCA, from and after the Amendment No. 3 Effective Date, the Borrower and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) all the Loans and Letters of Credit as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

Section 2.17 Substitution of Lenders

(a) In the event that (i) any Revolving Credit Lender makes a claim under
Section 2.14(c) (Increased Costs) or 2.15 (Capital Adequacy), (ii) it becomes
illegal for any Revolving Credit Lender to continue to fund or make any
Eurocurrency Rate Loan or EURIBOR Rate Loans and such Revolving Credit Lender
notifies the Borrower pursuant to Section 2.14(d) (Illegality), (iii) any Loan
Party is required to make any payment pursuant to Section 2.16 (Taxes) that is
attributable to a particular Revolving Credit Lender or (iv) any Revolving
Credit Lender becomes a Defaulting Lender (any such Lender, an “Affected
Lender”), the Borrower may substitute any Lender and, if reasonably acceptable
to the Administrative Agent, any other Eligible Assignee (a “Substitute
Institution”) for such Affected Lender hereunder, after delivery of a written
notice (a “Substitution Notice”) by the Borrower to the Administrative Agent and
the Affected Lender within a reasonable time (in any case not to exceed 90 days)
following the occurrence of any of the events described in clauses (i) through
(iv) above that the Borrower intends to make such substitution; provided,
however, that, if more than one Lender claims increased costs, illegality or
right to payment arising from the same act or condition and such claims are
received by the Borrower within 30 days of each other, then the Borrower may
substitute all, but not (except to the extent the Borrower has already
substituted one of such Affected Lenders before the Borrower’s receipt of the
other Affected Lenders’ claim) less than all, Lenders making such claims.

(b) If the Substitution Notice was properly issued under this Section 2.17, the
Affected Lender shall sell, and the Substitute Institution shall purchase, all
rights and claims of such Affected Lender under the Loan Documents, and the
Substitute Institution shall assume, and the Affected Lender shall be relieved
of, the Affected Lender’s Revolving Credit Commitments and all other prior
unperformed obligations of the Affected Lender under the Loan Documents (other
than in respect of any damages(which, pursuant to Section 11.5 (Limitation of
Liability), do not include exemplary or punitive damages, to the extent
permitted by applicable law) in respect of any such unperformed obligations).
Such purchase and sale (and the corresponding assignment of all rights and
claims hereunder) shall be recorded in the Register maintained by the
Administrative Agent and shall be effective on (and not earlier than) the later
of (i) the receipt by the Affected Lender of its Ratable Portion of the
Revolving Credit

 

84



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Outstandings, together with any other Obligations owing to it, (ii) the receipt
by the Administrative Agent of an agreement in form and substance satisfactory
to it and the Borrower whereby the Substitute Institution shall agree to be
bound by the terms hereof and (iii) the payment in full to the Affected Lender
in cash of all fees, unreimbursed costs and expenses and indemnities accrued and
unpaid through such effective date. Upon the effectiveness of such sale,
purchase and assumption, the Substitute Institution shall become a “Lender”
hereunder for all purposes of this Agreement having a Revolving Credit
Commitment in the amount of such Affected Lender’s Revolving Credit Commitment
assumed by it and such Revolving Credit Commitment of the Affected Lender shall
be terminated; provided, however, that all indemnities under the Loan Documents
shall continue in favor of such Affected Lender.

Each Revolving Credit Lender agrees that, if it becomes an Affected Lender and
its rights and claims are assigned hereunder to a Substitute Institution
pursuant to this Section 2.17, it shall execute and deliver to the
Administrative Agent an Assignment and Acceptance to evidence such assignment,
together with any Revolving Credit Note (if such Loans are evidenced by a
Revolving Credit Note) evidencing the Loans subject to such Assignment and
Acceptance; provided, however, that the failure of any Affected Lender to
execute an Assignment and Acceptance shall not render such assignment invalid.

Section 2.18 Incremental Facility

(a) The Borrower may from time to time after the Amendment No. 4 Effective Date
request one or more increases in the Revolving Credit Commitments (each, a
“Revolving Credit Commitment Increase”); provided, however, that (i) the
aggregate amount of all Revolving Credit Commitment Increases shall not exceed
$500,000,000, (ii) no Revolving Credit Commitment Increases shall be requested
later than six months prior to the Scheduled Termination Date, (iii) each
Revolving Credit Commitment Increase shall be in an amount not less than
$25,000,000 and (iv) any Revolving Credit Commitment Increase shall be permitted
by the terms of the Senior Notes and the Senior Secured Notes. Nothing in this
Agreement shall be construed to obligate the Administrative Agent, any Arranger
or any Lender to negotiate for, solicit, provide or commit to provide any
Revolving Credit Commitment Increase. Following the receipt by the
Administrative Agent of the Borrower’s request to obtain a Revolving Credit
Commitment Increase, the Administrative Agent shall promptly notify each Lender
of such proposed Revolving Credit Commitment Increase and of the proposed terms
and conditions therefor as provided in the Borrower’s notice with respect
thereto. Each such Lender (and each of their Affiliates and Approved Funds) may,
in its sole discretion, commit to participate in such Revolving Credit
Commitment Increases by forwarding its commitment therefor to the Administrative
Agent in form and substance satisfactory to the Administrative Agent. The
Administrative Agent and the Borrower shall allocate the commitment under such
Revolving Credit Commitment Increase among the Lenders and other Eligible
Assignees from which the Administrative Agent has received written commitments
with respect thereto. Each Revolving Credit Commitment Increase shall become
effective on a date agreed by the Borrower and the Administrative Agent (each,
an “Incremental Credit Extension Date”), which shall be in any case on or after
the date of satisfaction of the conditions precedent set forth in Section 3.5
(Conditions Precedent to Each Incremental Credit Extension Date). The
Administrative Agent shall notify the Lenders and the Borrower, on or before
11:00 a.m., New York City time, on the Business Day following an Incremental
Credit Extension Date of the effectiveness of a Revolving Credit Commitment
Increase and shall record in the Register all applicable additional information
in respect of such Revolving Credit Commitment Increase.

 

85



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(b) (i) The commitments under each Revolving Credit Commitment Increase shall be
deemed for all purposes part of the Revolving Credit Commitments, (ii) each
Lender or Eligible Assignee participating in such Revolving Credit Commitment
Increase shall become a Revolving Credit Lender with respect to the Revolving
Credit Commitments and all matters relating thereto and (iii) the commitments
under each Revolving Credit Commitment Increase shall have the same terms and
conditions as the Revolving Credit Commitments. On the Incremental Credit
Extension Date for any Revolving Credit Commitment Increase, each Lender or
Eligible Assignee participating in such Revolving Credit Commitment Increase
shall purchase and assume from each existing Revolving Credit Lender having
Revolving Loans and participations in Letters of Credit and Swing Loans
outstanding on such Incremental Credit Extension Date, without recourse or
warranty, an undivided interest and participation, to the extent of such
Lender’s Ratable Portion of the new Revolving Credit Commitments (after giving
effect to such Revolving Credit Commitment Increase), in the aggregate
outstanding Revolving Loans and participations in Letters of Credit and Swing
Loans, so as to ensure that, on the Incremental Credit Extension Date after
giving effect to such Revolving Credit Commitment Increase, each Revolving
Lender is owed only its Ratable Portion of the Revolving Loans and
participations in Letters of Credit and Swing Loans outstanding on such
Incremental Credit Extension Date.

Section 2.19 Defaulting Lender.

(a) Reallocation of Defaulting Lender Commitments. If a Lender becomes, and
during the period it remains, a Defaulting Lender, the following provisions
shall apply with respect to any outstanding and future Letter of Credit
Obligations and Swing Loans:

(i) in the case of each Defaulting Lender, the Ratable Portion of such
Defaulting Lender with respect to any such outstanding and future Letter of
Credit Obligations and Swing Loans will, subject to the limitation in the first
proviso below, automatically be reallocated (effective on the date such Lender
becomes a Defaulting Lender) among the Revolving Credit Lenders that are
Non-Defaulting Lenders pro rata in accordance with such Non-Defaulting Lenders’
respective Revolving Credit Commitments; provided, that (A) no Default or Event
of Default shall be continuing at the time of such reallocation, (B) the sum of
each Non-Defaulting Lender’s Ratable Portion of the Revolving Credit
Outstandings may not in any event exceed the Revolving Credit Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation, (C) neither
such reallocation nor any payment by a Non-Defaulting Lender pursuant thereto
will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, any Issuer, any Swing Loan Lender or any other Lender may
have against such Defaulting Lender, or cause such Defaulting Lender to be a
Non-Defaulting Lender and (D) the conditions set forth in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit) are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time);

(ii) in the case of each Defaulting Lender, to the extent that any portion (the
“unreallocated portion”) of the Ratable Portion of such Defaulting Lender with
respect to any such outstanding and future Letter of Credit Obligations and
Swing Loans cannot be so reallocated, whether by reason of the first proviso in
clause (i) above or otherwise, the Borrower will, not later than 5 Business Days
after demand by the

 

86



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Administrative Agent (at the direction of the Issuer and/or the Swing Loan
Lender, as the case may be), (A) Cash Collateralize the obligations of the
Borrower to the Issuer and the Swing Loan Lender in respect of such Letter of
Credit Obligations or Swing Loans, or (B) in the case of Swing Loans, prepay
(subject to clause (iii) below) and/or Cash Collateralize in full the
unreallocated portion thereof, or (C) make other arrangements reasonably
satisfactory to the Administrative Agent, and to the Issuer and the Swing Loan
Lender, as the case may be, in their reasonable discretion, to protect them
against the risk of non-payment by such Defaulting Lender; and

(iii) in the case of each Defaulting Lender, any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX (Events of Default) or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 11.6 (Right of Set-Off) shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent under this Agreement; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to any Issuer
or any Swing Loan lender hereunder; third, to Cash Collateralize the Lenders’
Letters of Credit with respect to such Defaulting Lender; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuer’s
future Letters of Credit with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement; sixth, to the payment of
any amounts owing to the Lenders, the Issuers or Swing Loan Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuers or Swing Loan Lenders against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or Letter of Credit Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 3.2 (Conditions to Each Loan and Letter
of Credit) were satisfied or waived, such payment shall be applied solely to pay
the Loans of, and Letter of Credit Obligations owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or Letter of Credit Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in Letter of Credit
Obligations and Swing Loans are held by the Lenders pro rata in accordance with
the Revolving Credit Commitments without giving effect to this Section 2.19. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.19(a)(iii) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

87



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(b) Right to Give Drawdown Notices. In furtherance of the foregoing, if any
Lender becomes, and during the period it remains, a Defaulting Lender and the
Borrower fails to Cash Collateralize or prepay its obligations in respect of
Letter of Credit Obligations or Swing Loans within 5 Business Days after demand
by the Administrative Agent pursuant to Sections 2.19(a)(ii) (Defaulting
Lender), any Issuer or Swing Loan Lender is hereby authorized by the Borrower
(which authorization is irrevocable and coupled with an interest) to give, in
its discretion, through the Administrative Agent, Notices of Borrowing pursuant
to Section 2.2 (Borrowing Procedures) in such amounts and in such times as may
be required to (i) pay matured Reimbursement Obligations, (ii) repay an
outstanding Swing Loan, and/or (iii) Cash Collateralize the obligations of the
Borrower in respect of Letters of Credit Obligations or Swing Loans in an amount
at least equal to the aggregate amount of the obligations (contingent or
otherwise) of such Defaulting Lender in respect of such Letter of Credit or
Swing Loan.

(c) Termination of Defaulting Lender Commitments. The Borrower may terminate the
unused amount of the Commitment of a Defaulting Lender upon not less than 10
Business Days’ prior notice to the Administrative Agent (who will promptly
notify the Lenders thereof), and in such event the provisions of Section 2.13
(Payments and Computations) will apply to all amounts thereafter paid by the
Borrower for the account of such Defaulting Lender under this Agreement (whether
on account of principal, interest, fees, indemnity or other amounts); provided,
that such termination will not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent, the Issuer, the Swing Loan Lenders or
any Lender may have against such Defaulting Lender.

(d) Cure. If the Borrower, Administrative Agent, the Issuer and the Swing Loan
Lenders, as applicable, agree in writing in their discretion that a Lender that
is a Defaulting Lender should no longer be deemed to be a Defaulting Lender, as
the case may be, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
amounts then held in the segregated account referred to in Section 2.19(a)
(Defaulting Lender)), such Lender will, to the extent applicable, purchase such
portion of outstanding Loans of the other Lenders at par and/or make such other
adjustments as the Administrative Agent may determine to be necessary to cause
such Lender’s Ratable Portion to be on a pro rata basis in accordance with their
respective Commitment, whereupon such Lender will cease to be a Defaulting
Lender and will become a Non-Defaulting Lender; provided, that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while such Lender was a Defaulting Lender and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties and subject to Section 11.22 (Acknowledgement and Consent to
Bail-In of EEA Financial Institutions), no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender having been a Defaulting Lender.

 

88



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

ARTICLE III

CONDITIONS PRECEDENT

Section 3.1 [Reserved]

Section 3.2 Conditions Precedent to Each Loan and Letter of Credit

The obligation of each Revolving Credit Lender on any date (including the
Effective Date) to make any Loan and of each Issuer on any date (including the
Effective Date) to Issue any Letter of Credit is subject to the satisfaction of
each of the following conditions precedent:

(a) Request for Borrowing or Issuance of Letter of Credit. With respect to any
Loan, the Administrative Agent shall have received a duly executed Notice of
Borrowing (or, in the case of Swing Loans, a duly executed Swing Loan Request),
and, with respect to any Letter of Credit, the Administrative Agent and the
Issuer shall have received a duly executed Letter of Credit Request.

(b) Representations and Warranties; No Defaults. The following statements shall
be true on the date of such Loan or Issuance, both before and after giving
effect thereto and, in the case of any Loan, to the application of the proceeds
thereof:

(i) the representations and warranties set forth in Article IV (Representations
and Warranties) and in the other Loan Documents shall be true and correct on and
as of the Effective Date and shall be true and correct in all material respects
on and as of any such date after the Effective Date with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date; and

(ii) no Default or Event of Default shall have occurred and be continuing.

(c) Borrowing Base. The Borrower shall have delivered the Borrowing Base
Certificate required to be delivered by Section 6.9(a) (Borrowing Base
Determination). After giving effect to the Loans or Letters of Credit requested
to be made or Issued on any such date and the use of proceeds thereof, the
Revolving Credit Outstandings shall not exceed the Maximum Credit at such time.

(d) No Legal Impediments. The making of the Loans or the Issuance of such Letter
of Credit on such date does not violate any Requirement of Law on the date of or
immediately following such Loan or Issuance of such Letter of Credit and is not
enjoined, temporarily, preliminarily or permanently.

Each submission by the Borrower to the Administrative Agent of a Notice of
Borrowing or a Swing Loan Request and the acceptance by the Borrower of the
proceeds of each Loan requested therein, and each submission by the Borrower to
an Issuer of a Letter of Credit Request, and the Issuance of each Letter of
Credit requested therein, shall be deemed to constitute a representation and
warranty by the Borrower as to the matters specified in clause (b) above on the
date of the making of such Loan or the Issuance of such Letter of Credit.

 

89



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 3.3 Additional Conditions to Issuances of Letters of Credit and Swing
Loans

In addition to the other conditions precedent herein set forth, if any Lender
becomes, and during the period it remains, a Defaulting Lender, the Issuer will
not be required to Issue any Letter of Credit or to amend any outstanding Letter
of Credit to increase the face amount thereof, alter the drawing terms
thereunder or extend the expiry date thereof, and the Swing Loan Lender will not
agree to make any Swing Loan, unless the Administrative Agent and the Swing Loan
Lender or the Issuer, as the case may be, is satisfied that any exposure that
would result therefrom is eliminated or fully covered by the Revolving Credit
Commitments of the Non-Defaulting Lenders or by Cash Collateralization or a
combination thereof, in accordance with the following:

(a) in the case of each Defaulting Lender, the Ratable Portion of such
Defaulting Lender with respect to any Letters of Credit Obligations and any
Swing Loans is reallocated, as to outstanding and future Letters of Credit and
Swing Loans, to the Non-Defaulting Lenders as provided in clause (i) of
Section 2.19(a) (Reallocation of Defaulting Lender Commitment);

(b) in the case of each Defaulting Lender, the Borrower Cash Collateralizes the
obligations of the Borrower in respect of such Letter of Credit or Swing Loan in
an amount at least equal to the aggregate amount of the unreallocated
obligations (contingent or otherwise) of such Defaulting Lender in respect of
such Letter of Credit or Swing Loan, or makes other arrangements satisfactory to
the Administrative Agent, the Issuer and the Swing Loan Lender in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender; and

(c) in the case of each Defaulting Lender, in the case of a proposed issuance of
a Letter of Credit or making of a Swing Loan, the Borrower agrees by an
instrument or instruments in form and substance satisfactory to the
Administrative Agent, and the Issuer and the Swing Loan Lender, as the case may
be, that the face amount of such requested Letter of Credit or the principal
amount of such requested Swing Loan will be reduced by an amount equal to the
unreallocated, non-Cash Collateralized portion thereof as to which such
Defaulting Lender would otherwise be liable, in which case the obligations of
the Non-Defaulting Lenders in respect of such Letter of Credit or Swing Loan
will, subject to the first proviso below, be on a pro rata basis in accordance
with the Revolving Credit Commitments of the Non-Defaulting Lenders, and the pro
rata payment provisions of Section 2.13 (Payments and Computations) will be
deemed adjusted to reflect this provision;

provided, that (i) the sum of each Non-Defaulting Lender’s Ratable Portion of
the Obligations may not in any event exceed the Commitment of such
Non-Defaulting Lender, and (ii) neither any such reallocation nor any payment by
a Non-Defaulting Lender pursuant thereto nor any such Cash Collateralization or
reduction will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuer, the Swing Loan Lender or any other Lender may
have against such Defaulting Lender, or cause such Defaulting Lender to be a
Non-Defaulting Lender.

 

90



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 3.4 [Reserved]

Section 3.5 Conditions Precedent to Each Incremental Credit Extension Date

Each Revolving Credit Commitment Increase shall not become effective prior to
the satisfaction of all of the following conditions precedent:

(a) The Administrative Agent shall have received on or prior to the Incremental
Credit Extension Date each of the following, each dated as of such Incremental
Credit Extension Date unless otherwise indicated or agreed to by the
Administrative Agent and each in form and substance satisfactory to the
Administrative Agent:

(i) written commitments duly executed by existing Lenders (or their Affiliates
or Approved Funds) or Eligible Assignees in an aggregate amount equal to the
amount of the proposed Revolving Credit Commitment Increase (as agreed between
the Borrower and the Administrative Agent but in any case not to exceed, in the
aggregate, the maximum amount set forth in Section 2.18 (Incremental Facility))
and, in the case of each such Eligible Assignee that is not an existing Lender,
an assumption agreement in form and substance satisfactory to the Administrative
Agent and duly executed by the Borrower, the Administrative Agent and such
Eligible Assignee;

(ii) an amendment to this Agreement (including to Schedule I (Revolving Credit
Commitments)), effective as of such Incremental Credit Extension Date and
executed by the Borrower and the Administrative Agent, to the extent necessary
to implement terms and conditions of such Revolving Credit Commitment Increase
as agreed by the Borrower and the Administrative Agent;

(iii) certified copies of resolutions of the Board of Directors of the Borrower
and each Guarantor approving the consummation of such Revolving Credit
Commitment Increase and the execution, delivery and performance of the
corresponding amendments to this Agreement and the other documents to be
executed in connection therewith;

(iv) a favorable opinion of counsel for the Borrower and each Guarantor,
addressed to the Administrative Agent, the Lenders and the Issuers and in form
and substance and from counsel reasonably satisfactory to the Administrative
Agent;

(v) such other documents as the Administrative Agent may reasonably request or
as any Lender participating in such Revolving Credit Commitment Increase may
require as a condition to its commitment therein; and

(vi) a certificate from a Responsible Officer of the Borrower certifying that to
the extent the Revolving Credit Commitments were fully funded (after giving
effect to such Revolving Credit Commitment Increase), the aggregate outstanding
amount of Indebtedness under the Loan Documents would not violate any applicable
debt limitations in the Indentures or any other Indebtedness of the Borrower or
its Restricted Subsidiaries for borrowed money having a principal or committed
amount of $50,000,000 or more.

 

91



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(b) a certificate from a Responsible Officer of the Borrower, certifying that on
the Incremental Credit Extension Date and immediately after giving effect to the
Revolving Credit Commitment Increase the Borrower shall be in compliance with
the financial covenant contained in Article V (Financial Covenant), in each case
determined on a Pro Forma Basis after giving effect to such Revolving Credit
Commitment Increase (and assuming the borrowing of the entire commitments under
such Revolving Credit Commitment Increase), as of (i) the Incremental Credit
Extension Date and (ii) the last day of the most recently ended fiscal quarter
of the Borrower for which Financial Statements have been delivered to the
Administrative Agent pursuant to Sections 5.1(a) or (b), as applicable, in each
case in form and substance and with supporting documentation reasonably
satisfactory to the Administrative Agent.

(c) There shall have been paid to the Administrative Agent, for the account of
itself and the Lenders, as applicable, all fees and expenses (including
reasonable fees and expenses of counsel) due and payable on or before such
Incremental Credit Extension Date.

(d) The conditions precedent set forth in Section 3.2 shall have been satisfied
both before and after giving effect to such Revolving Credit Commitment
Increase.

Such Revolving Credit Commitment Increase shall have been made on the terms and
conditions set forth in Section 2.18 (Incremental Facility).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the Issuers and the Administrative Agent to enter into
this Agreement, the Borrower represents and warrants each of the following to
the Lenders, the Issuers and the Administrative Agent, on and as of the
Effective Date and after giving effect to the making of the Loans and the other
financial accommodations on the Effective Date and on and as of each date as
required by Section 3.2(b)(i) (Conditions Precedent to Each Loan and Letter of
Credit):

Section 4.1 Corporate Existence; Compliance with Law

Each Group Member (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) is duly qualified to
do business as a foreign entity and in good standing under the laws of each
jurisdiction where such qualification is necessary, except where the failure to
be so qualified or in good standing would not, in the aggregate, have a Material
Adverse Effect, (c) has all requisite power and authority and the legal right to
own, pledge, mortgage and operate its properties, to lease the property it
operates under lease and to conduct its business as now or currently proposed to
be conducted, (d) is in compliance with its Constituent Documents, (e) is in
compliance with all applicable Requirements of Law (including all Health Care
Laws) except where the failure to be in compliance would not, in the aggregate,
have a Material Adverse Effect, (f) has all necessary Permits from or by, has
made all necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, operation and conduct, except for Permits or filings that can be
obtained or made by the taking of ministerial action to secure the grant or
transfer thereof or the failure to obtain or make would not, in the aggregate,
have a Material Adverse Effect, and (g) is in compliance in all materials
respects with all laws relating to terrorism or money laundering, including the
Patriot Act.

 

92



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 4.2 Corporate Power; Authorization; Enforceable Obligations

(a) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party and the consummation of the transactions
contemplated thereby:

(i) are within such Loan Party’s corporate, limited liability company,
partnership or other powers;

(ii) have been or, at the time of delivery thereof pursuant to Article III
(Conditions Precedent) will have been duly authorized by all necessary action,
including the consent of shareholders, partners and members where required;

(iii) do not and will not (A) contravene or violate such Loan Party’s or any of
its Restricted Subsidiaries’ respective Constituent Documents, (B) violate any
other Requirement of Law applicable to such Loan Party (including Regulations T,
U and X of the Federal Reserve Board), or any order or decree of any
Governmental Authority or arbitrator applicable to such Loan Party, (C) conflict
with or result in the breach of, or constitute a default under, or result in or
permit the termination or acceleration of, any Related Document or any other
material Contractual Obligation of such Loan Party or any of its Restricted
Subsidiaries or (D) result in the creation or imposition of any Lien upon any
property of such Loan Party or any of its Restricted Subsidiaries, other than
those in favor of the Secured Parties pursuant to the Collateral Documents; and

(iv) do not require the consent of, authorization by, approval of, notice to, or
filing or registration with, any Governmental Authority or any other Person,
other than those listed on Schedule 4.2 (Consents) and that have been or will
be, prior to the Amendment No. 3 Effective Date, obtained or made, copies of
which have been or will be delivered to the Administrative Agent, and each of
which on the Amendment No. 3 Effective Date will be in full force and effect
and, with respect to the Collateral, filings required to perfect the Liens
created by the Collateral Documents.

(b) This Agreement has been, and each of the other Loan Documents will have been
upon delivery thereof pursuant to the terms of this Agreement, duly executed and
delivered by each Loan Party party thereto. This Agreement is, and the other
Loan Documents will be, when delivered hereunder, the legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan Party
in accordance with its terms.

Section 4.3 Subsidiaries; Borrower Information

(a) Set forth on Schedule 4.3(a) (Ownership of Subsidiaries) is a complete and
accurate list showing, as of the Amendment No. 4 Effective Date, all
Subsidiaries of the Borrower and, as to each Loan Party, the jurisdiction of its
organization. No Stock of any Guarantor is subject to any outstanding option,
warrant, right of conversion or purchase of any similar right. All of the
outstanding Stock of each Guarantor owned (directly or indirectly) by the
Borrower has been validly issued, is fully paid and non-assessable (to the
extent applicable) and is owned by the Borrower or a Guarantor, free and clear
of all Liens (other than Liens permitted pursuant to Section 8.2 (Liens, Etc.)),
options, warrants, rights of conversion or purchase or any similar rights. The
Borrower does not own or hold, directly or indirectly, any Stock of any Person
other than such Subsidiaries and Investments permitted by Section 8.3
(Investments).

 

93



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(b) Schedule 4.3(b) (Borrower Information) sets forth as of the Amendment No. 4
Effective Date the name, address of principal place of business and tax
identification number of the Borrower.

Section 4.4 Financial Statements

(a) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2018, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended,
certified by Deloitte & Touche LLP, and the Consolidated balance sheets of the
Borrower and its Subsidiaries as at June 30, 2019, and the related Consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for the
six months then ended, copies of which have been furnished to each Lender,
fairly present, subject, in the case of said balance sheets as at June 30, 2019,
and said statements of income and cash flows for the six months then ended, to
the absence of footnote disclosure and normal recurring year-end audit
adjustments, the Consolidated financial condition of the Borrower and its
Subsidiaries as at such dates and the Consolidated results of the operations of
the Borrower and its Subsidiaries for the period ended on such dates, all in
conformity with GAAP.

(b) The Borrower’s projections (the “Projections”), delivered to the Lenders in
the Lender presentation dated August 22, 2019, are based upon estimates and
assumptions stated therein, all of which the Borrower believed to be reasonable
and fair in light of current conditions and facts known to the Borrower as of
the date the Projections were submitted to the Administrative Agent and, as of
the Amendment No. 4 Effective Date, reflect the Borrower’s good faith and
reasonable estimates of the future financial performance of the Borrower and its
Subsidiaries and of the other information projected therein for the periods set
forth therein.

Section 4.5 Material Adverse Change

Since December 31, 2018, there has been no Material Adverse Change and there
have been no events or developments that, in the aggregate, have had a Material
Adverse Effect.

Section 4.6 Solvency

Both before and after giving effect to (a) the Loans and Letter of Credit
Obligations to be made or extended on the Effective Date or such other date as
Loans and Letter of Credit Obligations requested hereunder are made or extended,
(b) the disbursement of the proceeds of such Loans pursuant to the instructions
of the Borrower and (c) the payment and accrual of all transaction costs in
connection with the foregoing, the Loan Parties, taken as a whole, are Solvent.

 

94



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 4.7 Litigation

Except as set forth on Schedule 4.7 (Litigation), there are no pending or, to
the knowledge of any Group Member, threatened actions, investigations,
litigations, or proceedings affecting any Group Member before any court,
Governmental Authority or arbitrator other than those that, in the aggregate,
(x) could not have a Material Adverse Effect or (y) do not restrain, prevent or
impose or can reasonably be expected to impose materially adverse conditions
upon the Facility or the transactions contemplated hereby. The performance of
any action by any Loan Party required or contemplated by any Loan Document or
any Related Document is not restrained or enjoined (either temporarily,
preliminarily or permanently).

Section 4.8 Taxes

(a) All U.S. federal income, and other material state, local and foreign tax
returns, reports and statements (collectively, the “Tax Returns”) required to be
filed by the Borrower or any of its Tax Affiliates have been filed with the
appropriate Governmental Authorities in all jurisdictions in which such Tax
Returns are required to be filed, all such Tax Returns are true and correct in
all material respects, and all material taxes, charges and other impositions
reflected therein or otherwise due and payable have been paid except where
contested in good faith and by appropriate proceedings if adequate reserves
therefor have been established on the books of the Borrower or such Tax
Affiliate in conformity with GAAP. Except as disclosed on Schedule 4.8 (Taxes),
no Tax Return is under audit or examination by any Governmental Authority and no
notice of such an audit or examination or any assertion of any claim for taxes
has been given or made by any Governmental Authority. The Borrower and each of
its Tax Affiliates have complied in all material respects with all withholding
provisions under applicable Requirements of Law and all withholdings have been
timely paid to the respective Governmental Authorities.

(b) Except as disclosed on Schedule 4.8 (Taxes), none of the Borrower or any of
its Tax Affiliates has (i) executed or filed with the IRS or any other
Governmental Authority any agreement or other document extending, or having the
effect of extending, the period for the filing of any Tax Return or the
assessment or collection of any charges, (ii) incurred any obligation under any
tax sharing agreement or arrangement other than those of which the
Administrative Agent has received a copy prior to the date hereof or (iii) been
a member of an affiliated, combined or unitary group other than the group of
which the Borrower (or its Tax Affiliate) is the common parent.

Section 4.9 Full Disclosure

(a) The information prepared or furnished by or on behalf of any Group Member in
connection with this Agreement or the consummation of the transactions
contemplated hereunder and thereunder taken as a whole, does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein or herein not materially misleading in
light of the circumstances under which such statements were made.

(b) As of the Amendment No.4 Effective Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.

Section 4.10 Margin Regulations

The Borrower is not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U of
the Federal Reserve Board), and no proceeds of any Loan will be used to purchase
or carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock in contravention of Regulation T, U
or X of the Federal Reserve Board.

 

95



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 4.11 No Burdensome Restrictions; No Defaults

(a) No Group Member (i) is a party to any Contractual Obligation the compliance
with one or more of which would have, in the aggregate, a Material Adverse
Effect or the performance of which by any thereof, either unconditionally or
upon the happening of an event, would result in the creation of a Lien (other
than a Lien permitted under Section 8.2 (Liens, Etc.)) on the assets of any
thereof or (ii) is subject to one or more charter or corporate restrictions that
would, in the aggregate, have a Material Adverse Effect.

(b) No Group Member is in default under or with respect to any Contractual
Obligation owed by it and, to the knowledge of the Borrower, no other party is
in default under or with respect to any Contractual Obligation owed to any Loan
Party or to any Restricted Subsidiary of any Loan Party, other than, in either
case, those defaults that, in the aggregate, would not have a Material Adverse
Effect.

(c) No Default or Event of Default has occurred and is continuing.

(d) To the best knowledge of the Borrower, there are no Requirements of Law
applicable to any Loan Party or any Restricted Subsidiary of any Loan Party the
compliance with which by such Loan Party or such Restricted Subsidiary, as the
case may be, would, in the aggregate, have a Material Adverse Effect.

Section 4.12 Investment Company Act

No Group Member is an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended.

Section 4.13 Compliance with Health Care Laws

(a) As of the Amendment No. 4 Effective Date, except as set forth on Schedule
4.13(a) (Compliance with Health Care Laws), each of the Group Members has not
received notice and has no knowledge that any Governmental Authority or
accreditation organization is considering limiting, suspending, terminating, or
revoking any such Permit which limitation, suspension, termination or revocation
could have a Material Adverse Effect. All such Permits are valid and in full
force and effect, except as could not have a Material Adverse Effect.

(b) To the extent it participates in a particular Program, each of the Group
Members meets all of the requirements of participation and payment of Medicare,
Medicaid, any other state or federal government health care programs, and any
other public or private third party payor programs (each, a “Program”) and is a
party to valid participation agreements for payment by such Programs, except in
each case as could not have a Material Adverse Effect. There is no
investigation, audit, claim review, or other action pending or, to the knowledge
of the Borrower, threatened which could result in a revocation, suspension,
termination, probation, material restriction, material limitation, or
non-renewal of any Program participation agreement or result in any Group
Member’s exclusion from any Program, except as would not have a Material Adverse
Effect. Schedule 4.13(b) (Health Care Programs) sets forth, as of the Amendment
No.

 

96



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

4 Effective Date, an accurate, complete and current list of (i) all Medicaid and
other state and federal government health care program participation agreements,
or, in the case of Medicare, each provider number, and (ii) the top twenty-five
(25) payors, by revenue, in each case, of the Loan Parties, on a Consolidated
basis.

(c) Except as set forth on Schedule 4.13(c) (Exclusion From Government Health
Care Programs), as of the Amendment No. 4 Effective Date, no Group Member, or
their respective officers and directors has been or is currently excluded from
participation in government health care programs pursuant to 42 U.S.C. § 1320a-7
where such exclusion would have a Material Adverse Effect.

(d) Except as set forth on Schedule 4.13(d) (Integrity Agreements, Settlement
Agreements, Etc.) as of the Amendment No. 4 Effective Date, no Group Member
(i) is a party to a corporate integrity agreement, (ii) has failed to comply
with any reporting obligations pursuant to a settlement agreement, plan of
correction, or other remedial measure entered into with any Governmental
Authority, or (iii) has been served with or received any search warrant,
subpoena, civil investigative demand or contact letter from any Governmental
Agency related to its business operations, where, in the case of clause (ii),
the failure to comply with such reporting obligations, or, in the case of clause
(iii), the consequence of the receipt of such search warrant, subpoena, demand
or contact letter, would have a Material Adverse Effect. Each Group Member, as
applicable, has complied with the terms and conditions of any corporate
integrity agreements, settlement agreements, plans of correction, other remedial
measures, search warrants, subpoenas, civil investigative demands, or contract
letters set forth on Schedule 4.13(d) (Integrity Agreements, Settlement
Agreements, Etc.) except where such exclusion would not result in a Material
Adverse Effect.

Section 4.14 Use of Proceeds

The proceeds of the Loans and the Letters of Credit are being used by the
Borrower (and, to the extent distributed to them by the Borrower, each other
Loan Party) solely (a) for working capital and general corporate purposes and
(b) for the payment of transaction costs, fees and expenses incurred in
connection with this Agreement and the transactions contemplated hereby.

Section 4.15 Insurance

All policies of insurance of any kind or nature of the Group Members, including
policies of life, fire, theft, product liability, public liability, property
damage, other casualty, employee fidelity, workers’ compensation and employee
health and welfare insurance, are in full force and effect and are of a nature
and provide such coverage as is sufficient and as is customarily carried by
businesses of the size and character of such Person. No Group Member has been
refused insurance for any material coverage for which it had applied or had any
policy of insurance terminated (other than at its request).

Section 4.16 Labor Matters

(a) There are no strikes, work stoppages, slowdowns or lockouts pending or
threatened against or involving any Group Member, other than those that, in the
aggregate, would not have a Material Adverse Effect.

 

97



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(b) There are no unfair labor practices, grievances, complaints or arbitrations
pending, or, to any Group Member’s knowledge, threatened, against or involving
any Group Member, nor are there any arbitrations or grievances threatened
involving any Group Member, other than those that, in the aggregate, would not
have a Material Adverse Effect.

(c) Except as set forth on Schedule 4.16 (Labor Matters), as of the Amendment
No. 4 Effective Date, there is no collective bargaining agreement covering any
employee of any Loan Party.

Section 4.17 ERISA

(a) Schedule 4.17 (List of Plans) separately identifies as of the Amendment
No. 3 Effective Date all Title IV Plans, all Multiemployer Plans and all
material Benefit Plans.

(b) Each Benefit Plan, and each trust thereunder, intended to qualify for tax
exempt status under Section 401 or 501 of the Code or other Requirements of Law
so qualifies, except where such failures, in the aggregate, would not have a
Material Adverse Effect.

(c) Except for those that would not, in the aggregate, have a Material Adverse
Effect, (i) each Benefit Plan is in compliance in all material respects with
applicable provisions of ERISA, the Code and other Requirements of Law,
(ii) there are no existing or pending (or, to the knowledge of any Group Member,
threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any Group Member incurs or otherwise has or
could have an obligation or any liability and (iii) no ERISA Event is reasonably
expected to occur.

(d) On the Amendment No. 3 Effective Date, no ERISA Event has occurred in
connection with which obligations and liabilities (contingent or otherwise)
remain outstanding.

(e) Except to the extent set forth on Schedule 4.17 (List of Plans), no ERISA
Affiliate would have any Withdrawal Liability as a result of a complete
withdrawal from any Multiemployer Plan on the date this representation is made.

Section 4.18 Environmental Matters

(a) The operations of each Group Member have been and are in compliance with all
Environmental Laws, including obtaining and complying with all required
environmental, health and safety Permits, other than non-compliances that, in
the aggregate, would not have a Material Adverse Effect.

(b) No Group Member or any Real Property currently or, to the knowledge of any
Group Member, previously owned, operated or leased by or for any Group Member is
subject to any pending or, to the knowledge of any Group Member, threatened,
claim, order, agreement, notice of violation, notice of potential liability or
is the subject of any pending or threatened proceeding or governmental
investigation under or pursuant to Environmental Laws other than those that, in
the aggregate, would not have a Material Adverse Effect.

 

98



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(c) Except as disclosed on Schedule 4.18 (Environmental Matters), as of the
Amendment No. 3 Effective Date, no Real Property owned, operated or leased by
any Group Member is a treatment, storage or disposal facility requiring a Permit
under the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the
regulations thereunder or any state analog.

(d) There are no facts, circumstances or conditions arising out of or relating
to the operations or ownership of the Borrower or of Real Property owned,
operated or leased by any Group Member that are not specifically included in the
financial information furnished to the Lenders other than those that, in the
aggregate, would not result in a Material Adverse Effect.

Section 4.19 Intellectual Property

Each Group Member owns or licenses or otherwise has the right to use all
licenses, permits, patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, copyright applications,
Internet domain names, franchises, authorizations and other intellectual
property rights that are necessary for the operations of its respective
businesses, without infringement upon or conflict with the rights of any other
Person with respect thereto, including all trade names associated with any
private label brands of any Group Member, that would result in a Material
Adverse Effect. To the knowledge of each Group Member, no license, permit,
patent, patent application, trademark, trademark application, service mark,
trade name, copyright, copyright application, Internet domain name, franchise,
authorization, other intellectual property right, slogan or other advertising
device, product, process, method, substance, part or component, or other
material now employed, or now contemplated to be employed, by any Group Member
infringes upon or conflicts with any rights owned by any other Person that would
result in a Material Adverse Effect, and no claim or litigation regarding any of
the foregoing is pending or threatened.

Section 4.20 Eligible Obligations

Set forth on Schedule 4.20 (Eligible Obligations) is a complete and accurate
list showing, as of the Amendment No. 4 Effective Date, (a) each Hedging
Contract between a Loan Party and any Person that is Lender or an Affiliate of a
Lender and (b) the Cash Management Obligations of the Loan Parties.

Section 4.21 OFAC.

The Borrower and each of its Subsidiaries is in compliance with regulations and
executive orders administered by OFAC or other similar economic sanctions
administered or enforced by the U.S, Department of State, the European Union,
any European Union Member State, Her Majesty’s Treasury of the United Kingdom or
the United Nations Security Council to the extent applicable to such Person.
Nether the Borrower nor any of its Subsidiaries, nor to the knowledge of the
Borrower, any of its directors, officers or employees, is a Sanctioned Person or
located, organized, or resident in any country or territory subject to
comprehensive territorial sanctions, currently Cuba, Crimea, Iran, North Korea,
Sudan, or Syria. The Letters of Credit and the proceeds of any Loan will not be
used and have not been used, directly or to the knowledge of the Borrower,
indirectly, (a) to fund any operations in or with, finance any investments or
activities in or with, or make any payments to, a Sanctioned Person or a
Sanctioned Country to the extent in violation of any applicable Requirement of
Law or (b) in any other manner that would result in a violation by any Person of
any regulations or executive orders administered by OFAC or other similar
economic sanctions administered or enforced by the U.S. Department of State, the
European Union, any European Union Member State, Her Majesty’s Treasury of the
United Kingdom or the United Nations Security Council.

 

99



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 4.22 Anti-Corruption Laws; Anti-Money Laundering Laws.

The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower and its Subsidiaries and their
respective directors, officers and employees with Anti-Corruption Laws and
Anti-Money Laundering Laws, and the Borrower and each of its Subsidiaries, and
to the knowledge of the Borrower, each of their respective directors, officers
and employees, is in compliance with Anti-Corruption Laws and Anti-Money
Laundering Laws in all material respects. No part of any Letter of Credit,
Borrowing, the use of proceeds therefrom or any other transaction contemplated
by this Agreement will violate Anti-Corruption Laws or Anti-Money Laundering
Laws.

Section 4.23 EEA Financial Institutions.

No Loan Party is an EEA Financial Institution.

ARTICLE V

FINANCIAL COVENANT

The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to the following as long as any Obligation or any Revolving Credit Commitment
remains outstanding and, in each case, unless the Requisite Lenders otherwise
consent in writing:

Section 5.1 Minimum Fixed Charge Coverage Ratio

If, on any day in any Fiscal Quarter, Designated Excess Availability is less
than or equal to the greater of (a) $150,000,000 and (b) 10.0% of the Maximum
Borrowing Amount, the Borrower shall maintain a Fixed Charge Coverage Ratio, as
determined as of the last day of the Fiscal Quarter most recently ended on or
prior to such day for which Financial Statements have been (or were required to
have been) delivered pursuant to Section 6.1(a) or (b) (Financial Statements),
for the four Fiscal Quarter period ending on the last day of such most recently
ended Fiscal Quarter, of at least 1.5:1.0.

ARTICLE VI

REPORTING COVENANTS

The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following, as long as any Obligation or any Revolving Credit
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

 

100



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 6.1 Financial Statements

The Borrower shall furnish to the Administrative Agent (unless delivered
electronically, with sufficient copies for each of the Lenders) each of the
following:

(a) Quarterly Reports. Within 45 days after the end of each of the first three
Fiscal Quarters of each Fiscal Year, financial information regarding the
Borrower and its Subsidiaries consisting of Consolidated unaudited balance
sheets as of the close of such quarter and the related statements of income and
cash flow for such quarter and that portion of the Fiscal Year ending as of the
close of such quarter, setting forth in comparative form (i) the figures of its
Consolidated statement of income for the corresponding period in the prior year
and (ii) the figures of its Consolidated statement of income and cash flow for
that portion of the prior Fiscal Year ending as of the close of such quarter in
the prior Fiscal Year, in each case certified by a Responsible Officer of the
Borrower as fairly presenting the Consolidated financial condition of the
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in accordance with GAAP
(subject to the absence of footnote disclosure and normal year-end audit
adjustments).

(b) Annual Reports. Within 90 days after the end of each Fiscal Year, financial
information regarding the Borrower and its Subsidiaries consisting of
Consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such year and related statements of income and cash flows of the Borrower and
its Subsidiaries for such Fiscal Year, all prepared in conformity with GAAP and
certified, in the case of such Consolidated Financial Statements, without
qualification as to the scope of the audit or as to the Borrower being a going
concern by the Group Member’s Accountants, together with the report of such
accounting firm stating that (i) such Financial Statements fairly present the
Consolidated financial condition of the Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and cash flow for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except for changes with which the Group Member’s Accountants shall
concur and that shall have been disclosed in the notes to the Financial
Statements) and (ii) the examination by the Group Member’s Accountants in
connection with such Consolidated Financial Statements has been made in
accordance with generally accepted auditing standards, and accompanied by a
certificate stating that in the course of the regular audit of the financial
statements of the Borrower and its Subsidiaries such accounting firm has
obtained no knowledge that a Default or Event of Default in respect of the
financial covenant contained in Article V (Financial Covenant) has occurred and
is continuing, or, if in the opinion of such accounting firm, a Default or Event
of Default has occurred and is continuing in respect of such financial covenant,
a statement as to the nature thereof.

(c) Compliance Certificate. Together with each delivery of any Financial
Statement pursuant to clause (a) or (b) above, a certificate of a Responsible
Officer of the Borrower (each, a “Compliance Certificate”) (i) showing in
reasonable detail the calculations used in determining (1) the Fixed Charge
Coverage Ratio for the last four Fiscal Quarter period ending on or before such
date and (2) demonstrating, to the extent required, compliance with the
financial covenant contained in Article V (Financial Covenant) that is tested on
a quarterly basis and (ii) stating that no Default or Event of Default has
occurred and is continuing or, if a Default or an Event of Default has occurred
and is continuing, stating the nature thereof and the action that the Borrower
proposes to take with respect thereto.

(d) Corporate Chart and Other Collateral Updates. Together with each delivery of
any Financial Statement pursuant to clause (a) or (b) (i) a certificate of a
Responsible Officer of the Borrower certifying that the Corporate Chart attached
thereto (or the last Corporate Chart delivered pursuant to this clause (d)) is
true, correct, complete and current as of the date of such Financial Statement
and (ii) above, a certificate of a Responsible Officer of the Borrower in

 

101



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

form and substance satisfactory to the Administrative Agent that all statements,
updates and other documents (including updated schedules) required to be
delivered pursuant to the Security Agreement by any Loan Party in the preceding
Fiscal Quarter have been delivered thereunder (or such delivery requirement was
otherwise duly waived or extended). The reporting requirements set forth in this
clause (d) are in addition to, and are not intended to and shall not replace or
otherwise modify, any obligation of any Loan Party under any Loan Document
(including other notice or reporting requirements). Compliance with the
reporting obligations in this clause (d) shall only provide notice to the
Administrative Agent and shall not, by itself, modify any obligation of any Loan
Party under any Loan Document, update any Schedule to this Agreement or any
schedule to any other Loan Document or cure, or otherwise modify in any way, any
failure to comply with any covenant, or any breach of any representation or
warranty, contained in any Loan Document or any other Default or Event of
Default.

(e) Operating Budget. Within 75 days after the end of each Fiscal Year, a copy
of the Consolidated operating budget of the Borrower and its Subsidiaries for
each fiscal month in such Fiscal Year.

(f) Acquisitions. After the consummation of any Acquisition for an aggregate
consideration of $100,000,000 or more, (i) within five Business Days after the
consummation of such Acquisition, a certificate of a Responsible Officer or the
Borrower describing such Acquisition in reasonable detail and (ii) promptly
after the Administrative Agent’s reasonable request, but in any event no later
than ten Business Days after delivery of such request, such other financial
information, financial analysis, documentation or other information relating to
such Acquisition as the Administrative Agent or any Lender shall reasonably
request.

(g) Deemed Delivery. Information required to be delivered pursuant to clauses
(a) and (b) of this Section shall be deemed to have been delivered on the date
on which the Borrower posts such information on the Borrower’s website on the
Internet at http://investor.tenethealth.com/, at www.sec.gov/edgar/searchedgar/
webusers.htm or at another website identified in a written notice to the
Administrative Agent and the Lenders and accessible by the Administrative Agent
and the Lenders without charge; provided, however, that the Borrower shall
deliver electronic or paper copies of the information required to be delivered
pursuant to clauses (a) and (b) to the Administrative Agent promptly thereafter.

(h) Unrestricted Subsidiaries. Concurrently with the delivery of any financial
statements pursuant to clauses (a) and (b) above, the related consolidating
financial statements reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) from such consolidated financial
statements.

Section 6.2 Default Notices

As soon as practicable, and in any event within five Business Days after a
Responsible Officer of any Loan Party has actual knowledge of the existence of
any Default, Event of Default or other event having had a Material Adverse
Effect or having any reasonable likelihood of causing or resulting in a Material
Adverse Change, the Borrower shall give the Administrative Agent notice
specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given by telephone,
shall be promptly confirmed in writing on the next Business Day.

 

102



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 6.3 Litigation

Promptly after the commencement thereof, the Borrower shall give the
Administrative Agent written notice of the commencement of all actions, suits
and proceedings before any domestic or foreign Governmental Authority or
arbitrator affecting any Group Member that in the reasonable judgment of the
Borrower, would have a Material Adverse Effect.

Section 6.4 [Reserved.]

Section 6.5 [Reserved.]

Section 6.6 Labor Relations

Promptly after becoming aware of the same, the Borrower shall give the
Administrative Agent written notice of (a) any labor dispute to which any Group
Member is or may become a party, including any strikes, lockouts or other
disputes relating to any of such Person’s plants and other facilities, that
would result in a Material Adverse Effect and (b) any material Worker Adjustment
and Retraining Notification Act or related liability incurred with respect to
the closing of any plant or other facility of any such Person that would result
in a Material Adverse Effect.

Section 6.7 ERISA Matters

The Borrower shall furnish the Administrative Agent (with sufficient copies for
each of the Lenders) each of the following:

(a) promptly and in any event within 30 days after any Group Member or any ERISA
Affiliate knows or has reason to know that any ERISA Event has occurred that
would result in a Material Adverse Effect, written notice describing such event;
and

(b) promptly and in any event within 10 days after any ERISA Affiliate knows or
has reason to know that a request for a minimum funding waiver under Section 412
of the Code has been filed with respect to any Title IV Plan or Multiemployer
Plan, a written statement of a Responsible Officer of the Borrower describing
such event or waiver request and any action, that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto, in each case, to the extent the occurrence
of such a request for a minimum funding waiver under Section 412 of the Code
would result in a Material Adverse Effect.

Section 6.8 Environmental Matters

The Borrower shall provide the Administrative Agent promptly and in any event
within 10 days after any Group Member learning of any of the following, written
notice of each of the following:

(a) that any Loan Party is or may be liable to any Person as a result of a
Release or threatened Release that would result in a Material Adverse Effect;

(b) the receipt by any Loan Party of any notice of violation of or potential
liability under, or knowledge by such Loan Party that there exists a condition
that could reasonably be expected to result in a violation of or liability
under, any Environmental Law, except for violations and liabilities the
consequence of which, in the aggregate, would not result a Material Adverse
Effect; and

 

103



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(c) the commencement of any judicial or administrative proceeding or
investigation alleging a violation of or liability under any Environmental Law,
that, in the aggregate, would result in a Material Adverse Effect.

Section 6.9 Borrowing Base Determination

(a) The Borrower shall deliver, as soon as available and in any event not later
than twenty days after the end of each fiscal month, a Borrowing Base
Certificate as of the end of such fiscal month executed by a Responsible Officer
of the Borrower. During a Liquidity Event Period, the Borrower shall deliver, as
soon as available and in any event not later than five Business Days after the
end the last day of each week, an additional Borrowing Base Certificate as of
the end of such period (containing available updated figures for Eligible
Accounts, Eligible Inventory and Eligible Medicaid Supplemental Payments)
executed by a Responsible Officer of the Borrower.

(b) The Borrower shall promptly notify the Administrative Agent in writing in
the event that at any time the Borrower receives or otherwise gains knowledge
that (i) the Borrowing Base is less than 90% of the Borrowing Base reflected in
the most recent Borrowing Base Certificate delivered pursuant to clause (a)
above, (ii) the outstanding Revolving Credit Outstandings exceed the Borrowing
Base as a result of a decrease therein, in which case such notice shall also
include the amount of such excess or (iii) a Liquidity Event Period has begun.

(c) The Borrower shall furnish to the Administrative Agent any information that
the Administrative Agent may reasonably request regarding the determination and
calculation of the Borrowing Base or in relation to any field examination
(including any appraisal, evaluation and other diligence as applicable) or any
updates thereof with respect to the Inventory and Accounts (for the purpose of
this Section 6.09, including any Accounts relating to the Medicaid Supplemental
Payments). The Administrative Agent may, at the Borrower’s sole cost and
expense, conduct any field examination (including any appraisal, evaluation and
other diligence as applicable) of the Inventory and Accounts (for the purpose of
this Section 6.09, including any Accounts relating to the Medicaid Supplemental
Payments) in any manner and through any medium that the Administrative Agent
considers advisable, and the Borrower shall furnish all such assistance and
information as the Administrative Agent may require in connection therewith;
provided, however, that unless a Liquidity Event Period shall then be in effect
or an Event of Default shall have occurred and is continuing, no more than one
such field examination shall be performed during any calendar year. If a
Liquidity Event Period shall then be in effect, the Administrative Agent may
conduct two (in the aggregate) such field examinations during such calendar year
and if an Event of Default shall have occurred and is continuing, there shall be
no limitation on the number of field examinations during such calendar year. If
a Liquidity Event Period shall then be in effect, and, upon the Administrative
Agent’s request and at the expense of the Borrower, the Borrower shall cause
independent public accountants or others satisfactory to the Administrative
Agent to furnish to the Administrative Agent reports showing reconciliations,
aging and test verifications of, and trial balances for, the Accounts (including
any Accounts relating to the Medicaid Supplemental Payments) and the appraisals
and evaluations for the Inventory; provided, however, that unless an Event of
Default shall be continuing, the Administrative Agent shall request no more than
one such report during any calendar year.

 

104



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 6.10 Tax Reporting

If the Borrower determines that it intends to treat the Loans and the Letters of
Credit and the related transactions contemplated hereby as a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4, the
Borrower shall give the Administrative Agent written notice thereof and shall
deliver to the Administrative Agent all IRS forms required in connection
therewith.

Section 6.11 Health Care Reportable Event

Promptly after any Loan Party becoming aware of the same, the Borrower shall
give the Administrative Agent written notice of any Health Care Reportable Event
that would result in a Material Adverse Effect.

Section 6.12 Other Information

The Borrower shall provide the Administrative Agent or any Lender with such
other information respecting the business, properties, condition, financial or
otherwise, or operations of the Group Members as the Administrative Agent or
such Lender through the Administrative Agent may from time to time reasonably
request, including with respect to “know your customer”, the Beneficial
Ownership Regulation or similar requirements from time to time.

Section 6.13 Eligible Obligations

On any date on which the Borrower is required to deliver a Borrowing Base
Certificate in accordance with Section 6.9(a) (Borrowing Base Determination),
the Borrower shall deliver to the Administrative Agent a certificate executed by
a Responsible Officer of the Borrower, setting forth the aggregate amount of all
Qualified Eligible Obligations and all Last-Out Eligible Obligations, in each
case as of the date of such certificate.

Section 6.14 Self-Pay Accounts Collection Analysis

On any date on which the Borrower is required to deliver a Borrowing Base
Certificate in accordance with Section 6.9(a) (Borrowing Base Determination),
the Borrower shall deliver to the Administrative Agent a Self-Pay Accounts
Collection Analysis with respect to the eighteen (18) consecutive month period
ending on the last day of the calendar month most recently ended, together with
a certificate of a Responsible Officer of the Borrower certifying as to the
accuracy and completeness of the information provided thereby; provided, that
during a Liquidity Event Period, the Borrower shall deliver to the
Administrative Agent a Self-Pay Accounts Collection Analysis reflecting all
information that is available to, or can be obtained by, any Group Member in
respect of collection of Self-Pay Accounts from the end of the period covered by
the most recently delivered Self-Pay Accounts Collection Analysis to the end of
the week covered by such Borrowing Base Certificate.

 

105



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

ARTICLE VII

AFFIRMATIVE COVENANTS

The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following, as long as any Obligation (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) or any Revolving Credit Commitment remains outstanding and, in each
case, unless the Requisite Lenders otherwise consent in writing:

Section 7.1 Preservation of Corporate Existence, Etc.

Each Loan Party shall preserve and maintain its legal existence, rights (charter
and statutory) and franchises, except as permitted by Sections 8.4 (Sale of
Assets) and 8.7 (Restriction on Fundamental Changes; Acquisitions).

Section 7.2 Compliance with Laws, Etc.

Each Group Member shall comply with all applicable Requirements of Law,
Contractual Obligations and Permits, except where the failure so to comply would
not, in the aggregate, have a Material Adverse Effect.

Section 7.3 Conduct of Business

Each Group Member shall (a) conduct its business in the ordinary course and
(b) use its reasonable efforts, in the ordinary course of business, to preserve
its business and the goodwill and business of the customers, advertisers,
suppliers and others having business relations with any Group Member, except in
each case where the failure to comply with the covenants in each of clauses (a)
and (b) above would not, in the aggregate, have a Material Adverse Effect.

Section 7.4 Payment of Taxes, Etc.

The Borrower and each of its Tax Affiliates shall file all Tax Returns required
to be filed by it before such returns are delinquent and will pay all taxes,
charges and other impositions reflected therein when due and payable, except
where contested in good faith, by proper proceedings and adequate reserves
therefor have been established on the books of such Group Member in conformity
with GAAP.

Section 7.5 Maintenance of Insurance

Each Group Member shall (a) maintain or cause to be maintained insurance with
responsible and reputable insurance companies or associations in such amounts
and covering such risks as is usually carried by companies engaged in similar
businesses and owning similar properties in the same general areas in which the
Group Member operates, and, in any event, all insurance required by any
Collateral Documents and (b) cause all applicable insurance relating to any Loan
Party to name the Administrative Agent on behalf of the Secured Parties as
additional insured or loss payee, as appropriate, and to provide that no
cancellation, material addition in amount or material change in coverage shall
be effective until after 30 days’ written notice thereof to the Administrative
Agent. Additionally, each Group Member shall maintain flood insurance on all
Real Property constituting Collateral, from such providers, in amounts and on
terms in accordance with the Flood Laws or as otherwise satisfactory to all
Lenders.

 

106



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 7.6 Access

Each Group Member shall from time to time permit the Administrative Agent and
the Lenders, or any agents or representatives thereof, within five Business Days
(or such longer period as agreed to by the Administrative Agent) after written
notification of the same (except that during the continuance of an Event of
Default, no such notice shall be required) to (a) examine and make copies of and
abstracts from the records and books of account of each Group Member, (b) visit
the properties of each Group Member, (c) discuss the affairs, finances and
accounts of each Group Member with any officer or director of any Group Member,
(d) communicate directly with any certified public accountants (including the
Group Member’s Accountants). Each Group Member shall authorize its certified
public accountants (including the Group Members’ Accountants) of any Group
Member to disclose to the Administrative Agent or any Lender any and all
financial statements and other information of any kind, as the Administrative
Agent or any Lender reasonably requests and that such accountants may have with
respect to the business, financial condition, results of operations or other
affairs of any Group Member.

Section 7.7 Keeping of Books

Each Group Member shall keep proper books of record and account in which full
and correct entries shall be made in conformity with GAAP of all financial
transactions and the assets and business of each Group Member.

Section 7.8 Maintenance of Properties, Etc.

Each Group Member shall maintain and preserve (a) in good working order and
condition all of its properties necessary in the conduct of its business,
(b) all rights, permits, licenses, approvals and privileges (including all
Permits) used or useful or necessary in the conduct of its business and (c) all
registered patents, trademarks, trade names, copyrights and service marks with
respect to its business, except where failure to so maintain and preserve the
items set forth in clauses (a), (b) and (c) above would not, in the aggregate,
have a Material Adverse Effect.

Section 7.9 Application of Proceeds

The Borrower (and, to the extent distributed to them by the Borrower, each of
its Subsidiaries) shall use the entire amount of the proceeds of the Loans as
provided in Section 4.14 (Use of Proceeds). The Borrower shall not request any
Borrowing or Letter of Credit, nor use (and the Borrower shall procure that its
Subsidiaries shall not use) the proceeds of any Borrowing or Letter of Credit
(a) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or Anti-Money Laundering Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country to
the extent in violation of any applicable Requirement of Law or (c) in any other
manner that would result in the violation by any Person of any regulations,
executive orders, economic or financial sanctions or trade embargoes imposed,
administered or enforced by OFAC or other similar economic sanctions
administered or enforced by the U.S. Department of State, the European Union,
any European Union Member State, Her Majesty’s Treasury of the United Kingdom or
the United Nations Security Council.

 

107



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 7.10 Additional Collateral and Guaranties

To the extent not delivered to the Administrative Agent on or before the
Amendment No. 4 Effective Date (including in respect of after-acquired
Collateral and Persons that become a Subsidiary (other than an Excluded
Subsidiary) of any Loan Party after the Amendment No. 4 Effective Date), such
Loan Party shall within 30 days of the Amendment No. 4 Effective Date or 30 days
of formation or acquisition of such Subsidiary, as applicable, do each of the
following, unless otherwise agreed by the Administrative Agent:

(a) deliver to the Administrative Agent such duly-executed supplements and
amendments to the Guaranty, in each case in form and substance reasonably
satisfactory to the Administrative Agent and as the Administrative Agent deems
necessary or advisable in order to ensure that any such Subsidiary of such Loan
Party (i) the designation of which as an Excluded Subsidiary has been revoked or
(ii) that has granted a security interest in the Collateral pursuant to
Section 7.10(b) below, guaranties, as primary obligor and not as surety, the
full and punctual payment when due of the Obligations or any part thereof;

(b) deliver to the Administrative Agent such duly-executed joinder and
amendments to the Security Agreement and, if applicable, other Collateral
Documents, in each case in form and substance reasonably satisfactory to the
Administrative Agent and as the Administrative Agent deems necessary or
advisable in order to effectively grant to the Administrative Agent, for the
benefit of the Secured Parties, a valid, perfected and enforceable
first-priority security interest in the Collateral;

(c) to take such other actions necessary or advisable to ensure the validity or
continuing validity of the guaranties required to be given pursuant to
clause (a) above or to create, maintain or perfect the security interest
required to be granted pursuant to clause (b) above, including the filing of UCC
financing statements in such jurisdictions as may be required by the Collateral
Documents or by law or as may be reasonably requested by the Administrative
Agent; and

(d) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

Section 7.11 Cash Management

(a) Subject to clauses (c) and (d) below, the Proceeds of the Accounts
(including any Medicaid Supplemental Payments) of a Loan Party received from any
Account Debtor or other Person obligated to make a payment with respect thereto
shall be paid into any Approved Deposit Account or Collection Deposit Account as
required by clause (b) below; provided, however, that proceeds of the Accounts
(including Program Accounts) may be paid into Deposit Accounts that are neither
an Approved Deposit Account nor a Collection Deposit Account, so long as the
amount of Proceeds contained in all such Deposit Accounts does not exceed
$10,000,000 in the aggregate at the end of any Business Day.

 

108



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(b) Each Loan Party shall (i) instruct each Account Debtor or other Person
obligated to make a payment to any of them (x) under any Account (other than
Program Accounts) to make payment, or to continue to make payment, to an
Approved Deposit Account or a Collection Deposit Account and (y) under any
Program Account to make payment, or to continue to make payment, to a Collection
Deposit Account and (ii) deposit in an Approved Deposit Account or a Collection
Deposit Account, as applicable, promptly upon receipt all Proceeds of such
Accounts received by any Loan Party from any other Person; provided, however,
that, at any time (including after the occurrence and during the continuance of
an Event of Default, and including after the exercise by the Administrative
Agent of its remedies provided under the Loan Documents), any amount identified
(with reasonably detailed written support) to the Administrative Agent as (x) an
“account” or “payment intangible” (as defined in the UCC) or (y) Proceeds of any
“account” or “payment intangible” (as defined in the UCC) in each case not
constituting Proceeds of any Account (as defined herein) or “payment intangible”
(as defined in the UCC) pertaining to any Account (as defined herein) will be
promptly (an in no event later than two Business Days after such written support
is delivered) distributed to any Deposit Account as directed by the Borrower or
the Administrative Agent as requested by the Borrower, as applicable.

(c) The Borrower will, or will cause each of the Loan Parties to, maintain a
Deposit Account Control Agreement in favor of the Administrative Agent with
respect to each Deposit Account of the Borrower or such Loan Party which is to
serve as an Approved Deposit Account.

(d) The Borrower will, or will cause each of the Loan Parties to, maintain a
Collection Deposit Account Agreement in favor of the Administrative Agent with
respect of each Collection Deposit Account. Each such Collection Deposit Account
Agreement shall provide, among other things, that from and after the date
thereof the financial institution at which any Collection Deposits Accounts are
maintained, agrees to transfer on each Business Day all amounts in each such
Collection Deposit Account to an Approved Deposit Account.

(e) The Borrower will, or will cause each of the Loan Parties to, deliver to the
Administrative Agent, with respect to each Securities Account used during a
Liquidity Event Period to facilitate the investment of Proceeds of Accounts that
are required to be deposited or maintained in an Approved Deposit Account or
Collection Deposit Account pursuant to clause (a) above, a Securities Account
Control Agreement in favor of the Administrative Agent.

(f) In the event (i) any Loan Party or any Deposit Account Bank shall, after the
date hereof, terminate an agreement with respect to the maintenance of an
Approved Deposit Account for any reason, (ii) the Administrative Agent shall
demand such termination as a result of the failure of a Deposit Account Bank to
comply with the terms of the applicable Deposit Account Control Agreement or
(iii) the Administrative Agent determines in its sole discretion that the
financial condition of a Deposit Account Bank has materially deteriorated, each
Group Member notify all of their respective obligors that were making payments
to such terminated Approved Deposit Account to make all future payments to
another Approved Deposit Account.

(g) The Administrative Agent may establish one or more Cash Collateral Accounts
with such depositaries as it in its sole discretion shall determine. The
Borrower agrees that each such Cash Collateral Account shall meet the
requirements of the definition of “Cash Collateral Account”. Without limiting
the foregoing, funds on deposit in any Cash Collateral Account may be invested
(but the Administrative Agent shall be under no obligation to make any

 

109



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

such investment) in Cash Equivalents at the direction of the Administrative
Agent and, except during the continuance of an Event of Default, the
Administrative Agent agrees with the Borrower to issue Entitlement Orders for
such investments in Cash Equivalents as requested by the Borrower; provided,
however, that the Administrative Agent shall not have any responsibility for, or
bear any risk of loss of, any such investment or income thereon. No Group Member
and no Person claiming on behalf of or through any Group Member shall have any
right to demand payment of any funds held in any Cash Collateral Account at any
time prior to the termination of all outstanding Letters of Credit and the
payment in full of all then outstanding and payable monetary Obligations. The
Administrative Agent shall apply all funds on deposit in a Cash Collateral
Account as provided in Section 2.9(d) (Mandatory Prepayments).

(h) The Administrative Agent shall establish a Concentration Account with such
depositary as it in its sole discretion shall determine. During any Liquidity
Event Period, any amounts in any Approved Deposit Account shall be transferred
on each Business Day to a Concentration Account for payments in respect of the
Loans and as Cash Collateral for Letter of Credit Obligations on each Business
Day pursuant to Section 2.9(e)(Mandatory Prepayments).

(i) Each Loan Party shall deposit in an Approved Deposit Account or a Collection
Deposit Account, as applicable, promptly upon receipt all Proceeds of sales or
other dispositions of Inventory received by any Loan Party from any other
Person; provided, however, that such Proceeds of sales or other dispositions of
Inventory received by any Loan Party from any other Person may be deposited into
Deposit Accounts that are neither an Approved Deposit Account nor a Collection
Deposit Account so long as the amount of such Proceeds contained in all such
Deposit Accounts does not exceed $1,000,000 in the aggregate at the end of any
Business Day.

(j) The requirements of this Section 7.11 (Cash Management) shall not apply to
any Group Member that is not a Loan Party.

Section 7.12 Sanctions, Etc.

The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower and its Subsidiaries and their
respective directors, officers and employees with Anti-Corruption Laws,
Anti-Money Laundering Laws and regulations and executive orders administered by
OFAC or other similar economic sanctions administered or enforced by the U.S.
Department of State, the European Union, any European Union Member State, Her
Majesty’s Treasury of the United Kingdom or the United Nations Security Council
to the extent applicable to such Person.

ARTICLE VIII

NEGATIVE COVENANTS

The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following, as long as any Obligation (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) or any Revolving Credit Commitment remains outstanding and, in each
case, unless the Requisite Lenders otherwise consent in writing:

 

110



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 8.1 Indebtedness

No Group Member shall, directly or indirectly, create, incur, assume or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness except for the following:

(a) the Secured Obligations (other than in respect of Hedging Contracts not
permitted to be incurred pursuant to clause (h) below) and Guaranty Obligations
in respect thereto;

(b) Indebtedness existing on the Amendment No. 4 Effective Date and set forth on
Schedule 8.1 (Existing Indebtedness), together with any Permitted Refinancing of
any Indebtedness permitted by this clause (b);

(c) Guaranty Obligations incurred by any Group Member in respect of Indebtedness
of any Group Member that is otherwise permitted by this Section 8.1 (other than
clause (a) above);

(d) (i) to the extent the Excess Availability Condition has been satisfied,
Capital Lease Obligations, purchase money and mortgage financings Indebtedness
incurred by any Group Member to finance the acquisition of fixed assets or real
property, (ii) any of the foregoing to the extent acquired or assumed in a
Permitted Acquisition or other Investment permitted by Section 8.3 (Investments)
and, (iii) in each case, Permitted Refinancings of any Indebtedness permitted by
this clause (d); provided, that to the extent the Excess Availability Condition
has not been satisfied, in lieu of (i) above, Capital Lease Obligations,
purchase money and mortgage financings Indebtedness incurred by any Group Member
to finance the acquisition of fixed assets or real property in an amount not to
exceed (x) 6.0% of Consolidated Total Assets as of the most recently ended
period for which Financial Statements were delivered pursuant to Section 6.1(a)
or (b) (Financial Statements) minus (y) the aggregate outstanding principal
amount of all Capital Lease Obligations, purchase money Indebtedness and
mortgage financings then outstanding;

(e) a sale and leaseback transaction to the extent such transaction would
constitute Indebtedness;

(f) Indebtedness arising from intercompany loans owing to any Group Member and
constituting an Investment permitted under Section 8.3 (Investments);

(g) Indebtedness arising under any performance or surety bond entered into in
the ordinary course of business;

(h) Obligations under Hedging Contracts permitted under Section 8.13 (No
Speculative Transactions);

(i) unsecured Indebtedness not otherwise permitted under this Section 8.1 and
Permitted Refinancings thereof; provided, however, that the Dollar Equivalent of
the aggregate outstanding principal amount of all such unsecured Indebtedness
shall not exceed the greater of $100,000,000 and 0.432% of Consolidated Total
Assets as of the most recently ended period for which Financial Statements were
delivered pursuant to Section 6.1(a) or (b) (Financial Statements), at any time;

 

111



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(j) unsecured Indebtedness of the Borrower that is subordinated to the payment
in full of the Obligations on terms satisfactory to the Administrative Agent and
Permitted Refinancings thereof; provided, however, that (i) the aggregate Dollar
Equivalent of the principal amount of all such unsecured Indebtedness shall not
exceed the greater of $200,000,000 and 0.863% of Consolidated Total Assets as of
the most recently ended period for which Financial Statements were delivered
pursuant to Section 6.1(a) or (b) (Financial Statements), at any time and
(ii) the terms of any such Indebtedness shall not provide for any scheduled
repayment, mandatory prepayment or redemption or sinking fund obligation prior
to six months after the Scheduled Termination Date;

(k) Indebtedness of a Person, or in respect of assets, acquired pursuant to an
Acquisition and existing at the time of such Acquisition, including Permitted
Refinancings thereof; provided, however, that any such Indebtedness that has
been incurred or issued in contemplation of such Acquisition shall only be
secured by the assets acquired in such Acquisition;

(l) Guaranty Obligations in respect of customary indemnification and purchase
price adjustment obligations incurred in connection with Asset Sales permitted
hereby;

(m) Guaranty Obligations granted in favor of title insurers; provided, however,
that any such Guaranty Obligations entered into by any Group Member thereof
shall apply to real property assets of the Group Members;

(n) other unsecured Indebtedness; provided, however, that at the time of
incurrence of such Indebtedness and after giving effect thereto, (i) no Event of
Default shall have occurred and be continuing (or was continuing immediately
prior to the time of such incurrence) and (ii) the Borrower would be in
compliance with the financial covenant contained in Section 5.1 (Minimum Fixed
Charge Coverage Ratio) (whether or not then tested) as at the end of the most
recently ended Fiscal Quarter for which Financial Statements have been delivered
pursuant to Section 6.1 (Financial Statements), determined on a Pro Forma Basis
after giving effect to such Indebtedness as if such Indebtedness had been
incurred on the first day of such Fiscal Quarter, and any Permitted Refinancing
thereof;

(o) Indebtedness secured by assets other than Collateral; provided, however,
that at the time of incurrence of such Indebtedness and after giving effect
thereto, (i) no Event of Default shall have occurred and be continuing (or was
continuing immediately prior to the time of such incurrence) and (ii) (x) the
Secured Leverage Ratio would be less than 4.0 to 1.0 as at the end of the most
recently ended Fiscal Quarter for which Financial Statements have been delivered
pursuant to Section 6.1 (Financial Statements) and (y) the Borrower would be in
compliance with the financial covenant contained in Section 5.1 (Minimum Fixed
Charge Coverage Ratio) (whether or not then tested) as at the end of the most
recently ended Fiscal Quarter for which financial statements have been delivered
pursuant to Section 6.1 (Financial Statements), in each case of (x) and (y)
above, determined on a Pro Forma Basis after giving effect to such Indebtedness
as if such Indebtedness had been incurred on the first day of the four
consecutive Fiscal Quarters ending on the last day of such Fiscal Quarter, and
any Permitted Refinancing thereof;

(p) Qualified Refinancing Indebtedness of the Borrower, together with any
Permitted Refinancing thereof; provided, however, that at the time of incurrence
of such Qualified Refinancing Indebtedness and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing; and

 

112



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(q) Qualified Secured Refinancing Indebtedness, together with any Permitted
Refinancing thereof; provided, however, that at the time of incurrence of such
Qualified Secured Refinancing Indebtedness and after giving effect thereto,
(i) no Default or Event of Default shall have occurred and be continuing (or was
continuing immediately prior to the time of such incurrence) and (ii) to the
extent such Qualified Secured Refinancing Indebtedness is secured by any assets
not constituting collateral for the Senior Notes being repaid, redeemed,
repurchased, defeased or otherwise refinanced with the proceeds of such
Qualified Secured Refinancing Indebtedness, the Secured Leverage Ratio would be
less than 4.0 to 1.0 as at the end of the most recently ended Fiscal Quarter for
which Financial Statements have been delivered pursuant to Section 6.1
(Financial Statements), determined on a Pro Forma Basis after giving effect to
such Qualified Secured Refinancing Indebtedness as if such Qualified Secured
Refinancing Indebtedness had been incurred on the first day of the four
consecutive Fiscal Quarters ending on the last day of such Fiscal Quarter.

Section 8.2 Liens, Etc.

No Group Member shall create or suffer to exist, any Lien upon or with respect
to any of their respective properties or assets, whether now owned or hereafter
acquired, or assign any right to receive income or profits, except for the
following:

(a) Liens created pursuant to the Loan Documents;

(b) Liens existing on the Amendment No. 4 Effective Date and disclosed on
Schedule 8.2 (Existing Liens);

(c) Customary Permitted Liens on the assets of Group Members;

(d) purchase money or mortgage Liens granted by any Group Member (including the
interest of a lessor under a Capital Lease and purchase money Liens to which any
property is subject at the time, on or after the date hereof, of such Group
Member’s acquisition thereof) securing Indebtedness permitted under
Section 8.1(d) or Section 8.1(k) (Indebtedness) and limited in each case to the
property purchased with the proceeds of such purchase money or mortgage
Indebtedness or subject to such Capital Lease or assumed in connection with the
Acquisition;

(e) any Lien securing the renewal, extension, refinancing or refunding of any
Indebtedness secured by any Lien permitted by clause (b) or (d) above or this
clause (e) without any change in the assets subject to such Lien;

(f) Liens in favor of lessors securing operating leases (to the extent such
operating leases are permitted hereunder) or, to the extent such transactions
create a Lien hereunder, sale and leaseback transactions;

(g) Liens not otherwise permitted by the foregoing clauses of this Section 8.2
securing obligations or other liabilities (other than Indebtedness) of any Loan
Party; provided, however, that the Dollar Equivalent of the aggregate
outstanding amount of all such obligations and liabilities shall not exceed the
greater of $100,000,000 and 0.432% of Consolidated Total Assets as of the most
recently ended period for which Financial Statements were delivered pursuant to
Section 6.1(a) or (b) (Financial Statements);

 

113



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(h) any Lien in respect of Indebtedness permitted under Section 8.1(k)
(Indebtedness), limited in each case to the property of the Person or the assets
acquired with the proceeds of such Indebtedness;

(i) Liens arising in connection with the sale or disposition of Accounts
permitted under Section 8.4(a) (Sale of Assets);

(j) Liens securing Indebtedness incurred pursuant to Section 8.1(o)
(Indebtedness), limited in each case to property other than Collateral;

(k) any Lien on hospital facilities securing obligations not constituting
Indebtedness provided, however, that the aggregate appraised value of all
hospital facilities that are subject to Liens permitted by this clause (k) shall
not exceed the greater of $150,000,000 and 0.647% of Consolidated Total Assets
as of the most recently ended period for which Financial Statements were
delivered pursuant to Section 6.1(a) or (b) (Financial Statements) at any time;

(l) Liens on inventory not constituting Collateral, securing trade payables
incurred in the ordinary course of business; provided, however, that the
aggregate book value of all such inventory that is subject to Liens permitted by
this clause (l) shall not exceed the greater of $60,000,000 and 0.259% of
Consolidated Total Assets as of the most recently ended period for which
Financial Statements were delivered pursuant to Section 6.1(a) or (b) (Financial
Statements) at any time;

(m) Liens securing Indebtedness incurred pursuant to Section 8.1(q)
(Indebtedness), limited in each case to property other than Collateral; and

(n) Liens in favor of the Borrower or any Guarantor securing Indebtedness
permitted by Section 8.1(f) (Indebtedness), limited in each case to property
other than Collateral.

Section 8.3 Investments

No Group Member shall make or maintain, directly or indirectly, any Investment
except for the following:

(a) Investments existing on the Amendment No. 4 Effective Date and disclosed on
Schedule 8.3 (Existing Investments);

(b) (i) Investments made with proceeds of Collateral in cash and Cash
Equivalents held in a Deposit Account in compliance with Section 7.11(a) (Cash
Management) and (ii) Investments of any asset or property not constituting
Collateral or proceeds thereof in cash and Cash Equivalents;

(c) Investments by Group Members that are captive insurance companies in
connection with treasury operations of such companies;

 

114



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(d) Investments in payment intangibles, chattel paper (each as defined in the
UCC) and Accounts, notes receivable and similar items arising or acquired in the
ordinary course of business of the Group Members;

(e) (i) Investments received in settlement of amounts due to any Group Member
effected in the ordinary course of business and (ii) solely in connection with
ordinary course settlement of unsecured intercompany obligations owing by one
Loan Party to another Loan Party, Investments consisting of the contribution of
such unsecured intercompany obligations to any Group Member; provided, that any
such Investments shall (A) constitute part of a series of substantially
simultaneous intercompany transactions resulting in such unsecured intercompany
obligations being held by the Loan Party liable thereunder no later than the end
of the Business Day on which such Investment is made, and (B) at the time of any
such Investment, no Default or Event of Default shall have occurred and be
continuing;

(f) loans or advances to employees of any Group Member in the ordinary course of
business other than any loans or advances that would be in violation of
Section 402 of the Sarbanes-Oxley Act; provided, however, that the Dollar
Equivalent of the aggregate principal amount of all loans and advances permitted
pursuant to this clause (f) shall not exceed the greater of $2,000,000 and
0.009% of Consolidated Total Assets as of the most recently ended period for
which Financial Statements were delivered pursuant to Section 6.1(a) or (b)
(Financial Statements), at any time;

(g) Guaranty Obligations permitted by Section 8.1 (Indebtedness);

(h) Investments by (i) any Loan Party in any other Loan Party, (ii) any Group
Member that is not a Loan Party in any Group Member, (iii) Investments
constituting Acquisitions, Investments in joint ventures, and Investments in
Subsidiaries (other than Loan Parties) or (iv) any other Investments not
otherwise permitted pursuant to this Section 8.3; provided, however, that at the
time of making an Investment pursuant to clauses (iii) or (iv) above and after
giving effect thereto, (A) if the Excess Availability Condition is not
satisfied, any such Investment shall be permitted only if, or to the extent
that, the Dollar Equivalent of the aggregate amount of all such Investments made
following the Amendment No. 4 Effective Date at any time when the Excess
Availability Condition is not satisfied immediately after giving effect to such
Investments would not exceed the greater of $200,000,000 and 0.863% of
Consolidated Total Assets as of the most recently ended period for which
Financial Statements were delivered pursuant to Section 6.1(a) or (b) (Financial
Statements) (for the avoidance of doubt, such threshold shall not apply to any
such permitted Investments if the Excess Availability Condition is satisfied
immediately after giving effect to such Investments) and (B) if such Investment
is an Acquisition or an Investment pursuant to clause (iv) above, in each case
(1) no Default or Event of Default shall have occurred and be continuing or
result therefrom and (2) the Borrower is in pro forma compliance with
Section 5.1 (Minimum Fixed Charge Coverage Ratio) as at the end of the last day
of the four consecutive Fiscal Quarters most recently ended for which Financial
Statements have been delivered to the Administrative Agent, calculated on a Pro
Forma Basis after giving effect to such Acquisition or other Investment as if
such Acquisition or other Investment had been consummated on the first day of
such four consecutive Fiscal Quarters;

(i) Investments constituting non-cash consideration received by any Group Member
in connection with Asset Sales permitted hereby, to the extent such non-cash
consideration is permitted to be received hereunder;

 

115



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(j) Investments in an aggregate amount that does not exceed the aggregate
Available Contributions Amount at the time of making such Investments; provided,
that immediately before and after giving effect thereto no Default or Event of
Default has occurred and is continuing;

(k) Investments consisting of intercompany Investments incurred in the ordinary
course of business and consistent with past practice in connection with the cash
management operations (including with respect to intercompany self-insurance
arrangements) among the Group Members; provided that no Default or Event of
Default shall have occurred and be continuing or result therefrom; and

(l) Investments in an aggregate principal amount at any time not to exceed the
greater of $100,000,000 and 0.432% of Consolidated Total Assets as of the most
recently ended period for which Financial Statements were delivered pursuant to
Section 6.1(a) or (b) (Financial Statements).

Section 8.4 Sale of Assets

No Loan Party shall sell, convey, transfer, lease or otherwise dispose of, any
of their respective assets or any interest therein (including the sale or
factoring at maturity or collection of any accounts) to any Person, or permit or
suffer any other Person to acquire any interest in any of their respective
assets or (except in the case of the Borrower) issue or sell any shares of their
Stock or any Stock Equivalents (any such disposition being an “Asset Sale”),
except for the following:

(a) the sale or disposition of Cash Equivalents or Inventory, in each case in
the ordinary course of business, and the sale or disposition of private or
self-pay Accounts that are more than 270 days past the Discharge Date;

(b) the sale or disposition of Equipment that has become obsolete, worn-out
surplus or is no longer used or useful in the business of such Loan Party or is
replaced in the ordinary course of business;

(c) (i) a true lease or sublease of Real Property not constituting Indebtedness
and not constituting a sale and leaseback transaction and (ii) a sale of assets
pursuant to a sale and leaseback transaction;

(d) assignments and licenses of intellectual property of the Loan Parties in the
ordinary course of business;

(e) any Asset Sale to the Borrower or any Guarantor;

(f) any Group Member can issue or sell any shares of its Stock or any Stock
Equivalents thereof in connection with any bona fide joint venture arrangement;

(g) any Asset Sale, including the sale or disposition of hospital facilities
owned by any Loan Party, disclosed on Schedule 8.4 (Asset Sales);

 

116



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(h) as long as no Default or Event of Default is continuing or would result
therefrom, any other Asset Sale not otherwise permitted under clauses
(a) through (g) above; provided, however, that with respect to any such Asset
Sale pursuant to this clause (h), (i) such Asset Sale is made for Fair Market
Value, as determined at the earlier of (x) at the time the legally binding
commitment for such Asset Sale was entered into and (y) if no legally binding
commitment was entered into, the date of such Asset Sale, in each case without
giving effect to subsequent change in value and (ii) a Group Member shall either
(x) receive not less than 75% of the consideration in excess of $37,500,000 in
the form of cash or Cash Equivalents or (y) the aggregate non-cash consideration
received for all other Asset Sales consummated after the Amendment No. 4
Effective Date does not exceed the greater of $500,000,000 and 2.16% of
Consolidated Total Assets as of the most recently ended period for which
Financial Statements were delivered pursuant to Section 6.1(a) or (b) (Financial
Statements at any time (provided, that for purposes of this clause (ii), (A)
secured notes issued by the buyer of such assets that are secured by the assets
being sold and evidencing obligations to pay up to 20% of the cash consideration
for any such Asset Sale, (B) any securities received by any Group Member from
such Asset Sale that are converted by such Group Member into cash or Cash
Equivalents within 180 days following the closing of the applicable Asset Sale
and (C) any liability assumed by the buyer of such assets in connection with any
such Asset Sale, in each case shall be considered cash and Cash Equivalents);
provided, further, that if Collateral with a value in excess of $30,000,000 is
the subject of any one or more Asset Sales pursuant to this clause (h) in any
given calendar year, the Borrower shall deliver an updated Borrowing Base
Certificate giving pro forma effect thereto on or prior to the date of
consummation of such Asset Sale;

(i) the sale or disposition of Stock or Stock Equivalents of any Unrestricted
Subsidiary or Immaterial Subsidiary;

(j) any Investment permitted by Section 8.3 (Investments) and (ii) any
Restricted Payment permitted by Section 8.5 (Restricted Payments); and

(k) the sale or disposition of any assets not constituting Collateral if prior
to and after giving effect to any such sale of assets the Excess Availability
Condition shall be satisfied.

Section 8.5 Restricted Payments

No Group Member shall, directly or indirectly, declare, order, pay, make or set
apart any sum for any Restricted Payment except for the following:

(a) Restricted Payments by any (i) Restricted Subsidiary of the Borrower to
(x) the Borrower or any Guarantor or (y) to any other Restricted Subsidiary of
the Borrower; provided, in the case of this clause (y) that an amount equal to
such Restricted Payment is substantially simultaneously (and in any event on the
same day) is paid in a form of a Restricted Payment by such Restricted
Subsidiary or its direct or indirect parent to the Borrower or any Guarantor,
and (ii) Restricted Subsidiary of the Borrower that is not a Loan Party to the
holders of its equity interests on a pro rata basis in accordance with their
holdings in such Restricted Subsidiary;

(b) dividends and distributions declared and paid on the common Stock of the
Borrower and payable only in common Stock of the Borrower;

 

117



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(c) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the repurchase of shares of, or options to purchase
shares of, Stock or Stock Equivalents issued by the Borrower from employees,
officers or directors of the Borrower or any Restricted Subsidiary thereof in
any aggregate amount not to exceed the greater of $5,000,000 and 0.022% of
Consolidated Total Assets as of the most recently ended period for which
Financial Statements were delivered pursuant to Section 6.1(a) or (b) (Financial
Statements) in any calendar year or the greater of $20,000,000 and 0.087% of
Consolidated Total Assets as of the most recently ended period for which
Financial Statements were delivered pursuant to Section 6.1(a) or (b) (Financial
Statements) in the aggregate;

(d) Restricted Payments not otherwise permitted by this Section 8.5 in an
aggregate amount not to exceed the greater of $20,000,000 and 0.087% of
Consolidated Total Assets as of the most recently ended period for which
Financial Statements were delivered pursuant to Section 6.1(a) or (b) (Financial
Statements) in the aggregate;

(e) (i) payments in cash upon conversion, redemption, repayment, prepayment or
repurchase of any Stock or Stock Equivalent to the extent such payments would be
permitted under Section 8.6 (Prepayment and Cancellation of Indebtedness), (ii)
deliveries of common Stock of the Borrower upon conversion or exchange of any
Indebtedness permitted under Section 8.1 (Indebtedness) to equity or upon the
conversion or exchange of any Stock or Stock Equivalent; (iii) payments in cash
with respect to any partial units of common Stock of the Borrower required to be
paid in cash in connection with the conversion of any Indebtedness permitted
under Section 8.1 (Indebtedness) to such units of common Stock, (iv) payments in
cash of interest payments due on any Indebtedness incurred in accordance with
Section 8.1 (Indebtedness) and (v) dividends and distributions declared on any
Qualified Preferred Stock;

(f) Restricted Payments in an aggregate amount that does not exceed the
aggregate Available Contributions Amount at the time of making such Restricted
Payment; provided, that immediately before and after giving effect thereto no
Default or Event of Default has occurred and is continuing; and

(g) any Restricted Payments if prior to and after giving effect to any such
Restricted Payment the Excess Availability Condition shall be satisfied.

Section 8.6 Prepayment and Cancellation of Indebtedness

No Group Member shall prepay, redeem, purchase, defease or otherwise satisfy
prior to the scheduled maturity thereof in any manner, or make any payment in
violation of any subordination terms of, any (1) Subordinated Debt or (2) Senior
Debt with an aggregate principal amount of the greater of $100,000,000 and
0.432% of Consolidated Total Assets as of the most recently ended period for
which Financial Statements were delivered pursuant to Section 6.1(a) or (b)
(Financial Statements); provided, however, that each Group Member may (i) prepay
the Obligations in accordance with the terms of this Agreement, (ii) make
regularly scheduled or otherwise required repayments or redemptions of
Indebtedness, (iii) prepay any Indebtedness payable to the Group Members,
(iv) renew, extend, refinance and refund Indebtedness, as long as such renewal,
extension, refinancing or refunding is permitted under Section 8.1
(Indebtedness), (v) satisfy any outstanding Indebtedness that is convertible
into or exchangeable for Stock by issuing the Stock into which such Indebtedness
is convertible or exchangeable upon conversion thereof or in exchange therefor,
(vi) prepay, redeem, repurchase, defease or otherwise satisfy any outstanding
Senior Notes with the proceeds of a Qualified Refinancing Indebtedness,
Qualified Secured Refinancing Indebtedness or Qualified Preferred Stock,
(vii) if prior to and after giving effect to any such prepayment, redemption,
repurchase, defeasance or other satisfaction of any

 

118



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

such Indebtedness, the Excess Availability Condition shall be satisfied, such
Group Member shall be permitted to prepay, redeem, repurchase, defease or
otherwise satisfy any Indebtedness without limitation, and (viii) prepay,
redeem, repurchase, defease or otherwise satisfy any Indebtedness in an
aggregate amount that does not exceed the aggregate Available Contributions
Amount at the time of such prepayment, redemption, repurchase, defeasance or
other satisfaction of such Indebtedness, provided, that in the case of this
clause (viii), immediately before and after giving effect thereto no Default or
Event of Default has occurred and is continuing.

Section 8.7 Restriction on Fundamental Changes; Acquisitions

No Loan Party shall, (a) except in connection with an Acquisition or an
Investment permitted pursuant to Section 8.3 (Investments), (i) merge with any
Person other than any other Loan Party, (ii) consolidate with any Person other
than any other Loan Party; provided, that in any such merger or consolidation
involving the Borrower, the Borrower shall be the surviving Person and, at all
times, the Borrower shall be organized under the laws of a state of the United
States or the District of Columbia, (iii) acquire all or substantially all of
the Stock or Stock Equivalents of any Person, (iv) acquire all or substantially
all of the assets of any Person or all or substantially all of the assets
constituting the business of a division, branch or other unit operation of any
Person or (v) enter into any joint venture or partnership with any Person or
(b) acquire or create any Subsidiary unless, after giving effect to such
creation or acquisition, the Borrower is in compliance with Section 7.10
(Additional Collateral and Guaranties).

Section 8.8 Change in Nature of Business

No Loan Party shall make any material change in the nature or conduct of its
business as carried on at the date hereof, whether in connection with an
Acquisition or otherwise.

Section 8.9 Transactions with Affiliates

No Group Member shall enter into any transaction directly or indirectly with or
for the benefit of any Affiliate of the Borrower that is not a Guarantor
(including guaranties and assumptions of obligations of any such Affiliate),
except for (i) transactions on a basis no less favorable to the Group Member as
could be reasonably obtained in a comparable arm’s length transaction with a
Person not an Affiliate thereof, (ii) salaries and other director or employee
compensation to officers or directors of the Group Members commensurate with
current compensation levels and (iii) Asset Sales, Investments and Restricted
Payments permitted pursuant to this Agreement.

Section 8.10 Limitations on Restrictions on Subsidiary Distributions; No New
Negative Pledge

Except pursuant to the Loan Documents and any agreements governing Indebtedness
permitted by Section 8.1(b), (d), (e) or (k) (Indebtedness) (in the case of
agreements permitted by such clauses, any prohibition or limitation referred to
in clause (b) below shall only be effective against the assets permitted
hereunder to secure such permitted Indebtedness), (a) no Loan Party shall suffer
to exist or become effective any consensual encumbrance or restriction of any
kind on the ability of such Loan Party to pay dividends or make any other
distribution or transfer of funds or assets or make loans or advances to or
other Investments in, or pay any Indebtedness owed to, any other Loan Party and
(b) no Loan Party shall enter into or suffer to exist or become effective any
agreement prohibiting or limiting the ability of any Loan Party to

 

119



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, to secure the
Obligations, including any agreement requiring any other Indebtedness or
Contractual Obligation to be equally and ratably secured with the Obligations,
except for the following:

(i) restrictions imposed by other permitted Indebtedness ranking pari passu with
the Obligations; provided, however, that such restrictions are on customary or
otherwise market terms;

(ii) restrictions or limitations with respect to matters referred to in clause
(b) above pursuant to agreements governing Indebtedness permitted by
Section 8.1(o) or (q) (Indebtedness); provided, that such restrictions or
limitations shall only be effective against the assets securing such permitted
Indebtedness and shall not extend to any of the Collateral;

(iii) restrictions with respect solely to any Restricted Subsidiary imposed
pursuant to a binding agreement which has been entered into for the sale of all
or substantially all of the Stock or assets of such Restricted Subsidiary;
provided, however, that such restrictions apply solely to the Stock or assets of
such Restricted Subsidiary which are being sold;

(iv) in connection with any permitted lease of property entered into in the
ordinary course of business, customary provisions restricting the subletting or
assignment of, or Liens on, the property subject to such lease; and

(v) by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, licenses, joint venture agreements and
similar agreements.

Section 8.11 Modification of Constituent Documents

No Group Member shall change its capital structure (including in the terms of
its outstanding Stock) or otherwise amend its Constituent Documents, except for
changes and amendments that could not reasonably be expected to result in a
Default or Event of Default.

Section 8.12 Margin Regulations

No Group Member shall use all or any portion of the proceeds of any credit
extended hereunder to purchase or carry margin stock (within the meaning of
Regulation U of the Federal Reserve Board) in contravention of Regulation U of
the Federal Reserve Board.

Section 8.13 No Speculative Transactions

No Group Member shall engage in any speculative transaction or in any
transaction involving Hedging Contracts except for the sole purpose of hedging
in the normal course of business and consistent with industry practices.

 

120



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 8.14 Compliance with ERISA

No ERISA Affiliate shall cause or suffer to exist any ERISA Event that
individually or in the aggregate would have a Material Adverse Effect.

Section 8.15 Environmental

No Group Member shall allow a Release of any Contaminant in violation of any
Environmental Law; provided, however, that the Borrower shall not be deemed in
violation of this Section 8.15 if all Environmental Liabilities and Costs
incurred or reasonably expected to be incurred by the Loan Parties as the
consequence of all such Releases would not result in a Material Adverse Effect.

ARTICLE IX

EVENTS OF DEFAULT

Section 9.1 Events of Default

Each of the following events shall be an Event of Default:

(a) the Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when the same becomes due and payable; or

(b) the Borrower shall fail to pay any interest on any Loan, any fee under any
of the Loan Documents or any other Obligation (other than one referred to in
clause (a) above) and such non-payment continues for a period of five Business
Days after the due date therefor; or

(c) any representation or warranty made or deemed made by any Loan Party in any
Loan Document or by any Loan Party (or any of its officers) in connection with
any Loan Document shall prove to have been incorrect in any material respect
when made or deemed made; or

(d) any Loan Party shall fail to perform or observe (i) any term, covenant or
agreement contained in Article V (Financial Covenant), 6.2 (Default Notices),
Section 7.1 (Preservation of Corporate Existence, Etc.), solely with respect to
the Borrower, Section 7.9 (Application of Proceeds) or Article VIII (Negative
Covenants), (ii) any term, covenant or agreement contained in Section 6.1
(Financial Statements), Section 6.9 (Borrowing Base Determination), Section 6.13
(Eligible Obligations), Section 6.14 (Self-Pay Accounts Collection Analysis),
Section 7.10 (Additional Collateral and Guarantees) or Section 7.11 (Cash
Management) if such failure under this clause (ii) shall remain unremedied for
three Business Days after the occurrence thereof, or (iii) any other term,
covenant or agreement contained in this Agreement or in any other Loan Document
if such failure under this clause (iii) shall remain unremedied for 30 days
after the earlier of (A) the date on which a Responsible Officer of the Borrower
becomes aware of such failure and (B) the date on which written notice thereof
shall have been given to the Borrower by the Administrative Agent or any Lender;
or

 

121



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(e) (i) Any Group Member shall fail to make any payment on any Indebtedness of
such Group Member (other than the Obligations) or any Guaranty Obligation in
respect of Indebtedness of any other Person, and, in each case, such failure
relates to Indebtedness having an aggregate principal amount of $100,000,000 or
more, when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
agreement governing such Indebtedness, (ii) any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Indebtedness, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Indebtedness or (iii) any such
Indebtedness shall become or be declared to be due and payable, or be required
to be prepaid or repurchased (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; or

(f) (i) Any Loan Party shall generally not pay its debts as such debts become
due, shall admit in writing its inability to pay its debts generally or shall
make a general assignment for the benefit of creditors, (ii) any proceeding
shall be instituted by or against any Loan Party seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts,
under any Requirement of Law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a custodian, receiver, trustee or other similar official
for it or for any substantial part of its property; provided, however, that, in
the case of any such proceedings instituted against any Loan Party (but not
instituted by any Loan Party), either such proceedings shall remain undismissed
or unstayed for a period of 60 days or more or any action sought in such
proceedings shall occur or (iii) any Loan Party shall take any corporate action
to authorize any action set forth in clauses (i) and (ii) above; or

(g) one or more judgments or orders (or other similar process) involving, (i) in
the case of money judgments, an aggregate amount whose Dollar Equivalent exceeds
$100,000,000, and (ii) in the case of non-monetary judgments, such judgments, in
the aggregate, that would result in a Material Adverse Effect, in each case, to
the extent not covered by insurance (excluding insurance where the applicable
insurer has disputed its obligations to pay thereunder), shall be rendered
against one or more of the Borrower and its Subsidiaries and such judgment,
order or similar process shall continue unsatisfied and unstayed for a period of
60 days; or

(h) an ERISA Event shall have occurred that, individually or when taken together
with all other ERISA Events existing at that time, would reasonably be expected
to result in a Material Adverse Effect; or

(i) any provision of any Loan Document after delivery thereof shall for any
reason fail or cease to be valid and binding on, or enforceable against, any
Loan Party party thereto, or any Loan Party shall so state in writing; or

(j) the Collateral Documents shall for any reason fail or cease to create a
valid and enforceable Lien on any Collateral purported to be covered thereby in
an aggregate amount in excess of $37,500,000 or, except as permitted by the Loan
Documents, such Lien shall fail or cease to be a perfected and first priority
Lien, or any Loan Party shall so state in writing; or

(k) there shall occur any Change of Control.

 

122



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 9.2 Remedies

During the continuance of any Event of Default, the Administrative Agent
(a) may, and, at the request of the Requisite Lenders, shall, by notice to the
Borrower declare that all or any portion of the Revolving Credit Commitments be
terminated, whereupon the obligation of each Revolving Credit Lender to make any
Loan and each Issuer to Issue any Letter of Credit shall immediately terminate
and (b) may, and, at the request of the Requisite Lenders, shall, by notice to
the Borrower, declare the Loans, all interest thereon and all other amounts and
Obligations payable under this Agreement to be forthwith due and payable,
whereupon the Loans, all such interest and all such amounts and Obligations
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower; provided, however, that upon the occurrence of the Events of
Default specified in Section 9.1(f) (Events of Default), (x) the Revolving
Credit Commitments of each Revolving Credit Lender to make Loans and the
commitments of each Revolving Credit Lender and Issuer to Issue or participate
in Letters of Credit shall each automatically be terminated and (y) the Loans,
all such interest and all such amounts and Obligations shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower. In
addition to the remedies set forth above, the Administrative Agent may exercise
any remedies provided for by the Collateral Documents in accordance with the
terms thereof or any other remedies provided by applicable law.

Section 9.3 Actions in Respect of Letters of Credit

At any time (i) upon the Revolving Credit Termination Date, (ii) after the
Revolving Credit Termination Date when the aggregate funds on deposit in Cash
Collateral Accounts shall be less than 103% of the Letter of Credit Obligations,
(iii) as may be required by Section 2.9 (Mandatory Prepayments), the Borrower
shall pay to the Administrative Agent in immediately available funds at the
Administrative Agent’s office referred to in Section 11.8 (Notices, Etc.), for
deposit in a Cash Collateral Account, (x) in the case of clauses (i) and
(ii) above, the amount required to that, after such payment, the aggregate funds
on deposit in the Cash Collateral Accounts equals or exceeds 103% of the sum of
all outstanding Letter of Credit Obligations and (y) in the case of clause (iii)
above, the amount required by Section 2.9 (Mandatory Prepayments). The
Administrative Agent may, from time to time after funds are deposited in any
Cash Collateral Account, apply funds then held in such Cash Collateral Account
to the payment of any amounts, in accordance with Section 2.9(d) (Mandatory
Prepayments) and Section 2.13(g) (Payments and Computations), as shall have
become or shall become due and payable by the Borrower to the Issuers or Lenders
in respect of the Letter of Credit Obligations. The Administrative Agent shall
promptly give written notice of any such application; provided, however, that
the failure to give such written notice shall not invalidate any such
application.

Section 9.4 Rescission

If at any time after termination of the Revolving Credit Commitments or
acceleration of the maturity of the Loans, the Borrower shall pay all arrears of
interest and all payments on account of principal of the Loans and Reimbursement
Obligations that shall have become due otherwise than by acceleration (with
interest on principal and, to the extent permitted by law, on overdue interest,
at the rates specified herein) and all Events of Default and Defaults (other
than non-payment of principal of and accrued interest on the Loans due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant
to Section 11.1 (Amendments,

 

123



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Waivers, Etc.), then upon the written consent of the Requisite Lenders and
written notice to the Borrower, the termination of the Revolving Credit
Commitments or the acceleration and their consequences may be rescinded and
annulled; provided, however, that such action shall not affect any subsequent
Event of Default or Default or impair any right or remedy consequent thereon.
The provisions of the preceding sentence are intended merely to bind the Lenders
and the Issuers to a decision that may be made at the election of the Requisite
Lenders, and such provisions are not intended to benefit the Borrower and do not
give the Borrower the right to require the Lenders to rescind or annul any
acceleration hereunder, even if the conditions set forth herein are met.

ARTICLE X

THE ADMINISTRATIVE AGENT

Section 10.1 Authorization and Action

(a) Each Lender and each Issuer hereby appoints Citi as the Administrative Agent
hereunder and each Lender and each Issuer authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent under such agreements and to exercise such powers as are reasonably
incidental thereto. Without limiting the foregoing, each Lender and each Issuer
hereby authorizes the Administrative Agent to execute and deliver, and to
perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents and, in the
case of the Collateral Documents, to act as agent for the Lenders, Issuers and
the other Secured Parties under such Collateral Documents.

(b) As to any matters not expressly provided for by this Agreement and the other
Loan Documents (including enforcement or collection), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite
Lenders, and such instructions shall be binding upon all Lenders and each
Issuer; provided, however, that the Administrative Agent shall not be required
to take any action that (i) the Administrative Agent in good faith believes
exposes it to personal liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders and the Issuers with respect
to such action or (ii) is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each Lender and each Issuer prompt notice
of each notice given to it by any Loan Party pursuant to the terms of this
Agreement or the other Loan Documents.

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuers except to the limited extent provided in Section 2.7(c)
(Evidence of Debt), and its duties are entirely administrative in nature. The
Administrative Agent does not assume and shall not be deemed to have assumed any
obligation other than as expressly set forth herein and in the other Loan
Documents or any other relationship as the agent, fiduciary or trustee of or for
any Lender, Issuer or holder of any other Obligation. The Administrative Agent
may perform any of its duties under any Loan Document by or through its agents
or employees.

 

124



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(d) In the event that Citi or any of its Affiliates shall be or become an
indenture trustee under the Trust Indenture Act of 1939 (as amended, the “Trust
Indenture Act”) in respect of any securities issued or guaranteed by any Loan
Party, the parties hereto acknowledge and agree that any payment or property
received in satisfaction of or in respect of any Obligation of such Loan Party
hereunder or under any other Loan Document by or on behalf of Citi in its
capacity as the Administrative Agent for the benefit of any Loan Party under any
Loan Document (other than Citi or an Affiliate of Citi) and which is applied in
accordance with the Loan Documents shall be deemed to be exempt from the
requirements of Section 311 of the Trust Indenture Act pursuant to
Section 311(b)(3) of the Trust Indenture Act.

(e) The Arranger shall have no obligations or duties whatsoever in such capacity
under this Agreement or any other Loan Document and shall incur no liability
hereunder or thereunder in such capacity. Notwithstanding anything to the
contrary contained in this Agreement, designation of each “joint bookrunner” and
each “co-documentation agent”, in each case, as listed on the cover page of this
Agreement, is for title purposes only and each such “joint bookrunner” and
“co-documentation agent” in such respective capacity shall have no obligations
or duties whatsoever under this Agreement or any other Loan Document to any Loan
Party, any Lender or any Issuer, and shall have no rights separate from its
rights as a Lender.

Section 10.2 Administrative Agent’s Reliance, Etc.

None of the Administrative Agent, any of its Affiliates or any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it, him, her or them under or in
connection with this Agreement or the other Loan Documents, except for its, his,
her or their own gross negligence or willful misconduct. Without limiting the
foregoing, the Administrative Agent (a) may treat the payee of any Revolving
Credit Note as its holder until such Revolving Credit Note has been assigned in
accordance with Section 11.2 (Assignments and Participations), (b) may rely on
the Register to the extent set forth in Section 2.7 (Evidence of Debt), (c) may
consult with legal counsel (including counsel to the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts,
(d) makes no warranty or representation to any Lender or Issuer and shall not be
responsible to any Lender or Issuer for any statements, warranties or
representations made by or on behalf of any Group Member in or in connection
with this Agreement or any other Loan Document, (e) shall not have any duty to
ascertain or to inquire either as to the performance or observance of any term,
covenant or condition of this Agreement or any other Loan Document, as to the
financial condition of any Loan Party or as to the existence or possible
existence of any Default or Event of Default, (f) shall not be responsible to
any Lender or Issuer for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the attachment, perfection or priority
of any Lien created or purported to be created under or in connection with, this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto and (g) shall incur no liability under or in respect
of this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which writing may be a fax or
electronic mail) or any telephone message believed by it to be genuine and
signed or sent by the proper party or parties.

 

125



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 10.3 Posting of Approved Electronic Communications

(a) Each of the Lenders, the Issuers and each Group Member agree that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lenders and Issuers by posting such
Approved Electronic Communications on DebtDomain™ or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders, the Issuers and each
Group Member acknowledges and agrees that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders, the Issuers,
and each Group Member hereby approves distribution of the Approved Electronic
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS
ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT OR ANY
OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ADVISORS OR REPRESENTATIVES (THE “AGENT AFFILIATES”) WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED
ELECTRONIC COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT AFFILIATES IN
CONNECTION WITH THE APPROVED ELECTRONIC PLATFORM OR THE APPROVED ELECTRONIC
COMMUNICATIONS.

(d) Each of the Lenders, the Issuers and each Group Member agree that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

Section 10.4 The Administrative Agent Individually

With respect to its Ratable Portion, Citi shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender. The
terms “Lenders”, “Revolving Credit Lenders”, “Requisite Lenders” and any similar
terms shall, unless the context clearly otherwise indicates, include, without
limitation, the Administrative Agent in its individual capacity as a Lender, a
Revolving Credit Lender or as one of the Requisite Lenders. Citi and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, trust or other business with, any Loan Party as if Citi were
not acting as the Administrative Agent.

 

126



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 10.5 Lender Credit Decision

Each Lender and each Issuer acknowledges that it shall, independently and
without reliance upon the Administrative Agent or any other Lender, conduct its
own independent investigation of the financial condition and affairs of the
Borrower and each other Loan Party in connection with the making and continuance
of the Loans and with the issuance of the Letters of Credit. Each Lender and
each Issuer also acknowledges that it shall, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement and
other Loan Documents. Except for documents expressly required by any Loan
Document to be transmitted by the Administrative Agent to the Lenders or the
Issuers, the Administrative Agent shall not have any duty or responsibility to
provide any Lender or any Issuer with any credit or other information concerning
the business, prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any Affiliate of any Loan Party that may
come into the possession of the Administrative Agent or any Affiliate thereof or
any employee or agent of any of the foregoing.

Section 10.6 Indemnification

Each Revolving Credit Lender agrees to indemnify the Administrative Agent and
each of its Affiliates, and each of their respective directors, officers,
employees, agents and advisors (to the extent not reimbursed by the Borrower),
from and against such Revolving Credit Lender’s aggregate Ratable Portion of any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements (including fees, expenses
and disbursements of financial and legal advisors) of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against, the
Administrative Agent or any of its Affiliates, directors, officers, employees,
agents and advisors in any way relating to or arising out of this Agreement or
the other Loan Documents or any action taken or omitted by the Administrative
Agent under this Agreement or the other Loan Documents; provided, however, that
no Revolving Credit Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s or such
Affiliate’s gross negligence or willful misconduct. Without limiting the
foregoing, each Revolving Credit Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including fees, expenses and disbursements of financial and legal advisors)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of its rights or responsibilities under, this Agreement or the
other Loan Documents, to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrower or another Loan Party.

Section 10.7 Successor Administrative Agent

(a) The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower. Upon any such resignation, the
Requisite Lenders shall have the right to appoint a successor Administrative
Agent. If no successor

 

127



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Administrative Agent shall have been so appointed by the Requisite Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, selected from among the Lenders. In either case, such
appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld and shall not be required upon
the occurrence and during the continuance of an Event of Default). Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. Prior to any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the retiring Administrative Agent shall take
such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents. After such resignation, the retiring Administrative Agent shall
continue to have the benefit of this Article X as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.

(b) In addition to the foregoing, if a Revolving Lender becomes, and during the
period it remains, a Defaulting Lender, and the Borrower shall not have
satisfied its obligations set forth in Section 2.19 (Defaulting Lender), the
Issuer and/or the Swing Loan Lender may, upon prior written notice to the
Borrower and the Administrative Agent, resign as Issuer or Swing Loan Lender,
respectively, effective at the close of business New York time on a date
specified in such notice (which date may not be less than 30 days after the date
of such notice); provided, that such resignation by the Issuer will have no
effect on the validity or enforceability of any Letter of Credit then
outstanding or on the obligations of the Borrower or any Lender under this
Agreement with respect to any such outstanding Letter of Credit or otherwise to
the Issuer; and provided further, that such resignation by the Swing Loan Lender
will have no effect on its rights in respect of any outstanding Swing Loans or
on the obligations of the Borrower or any Lender under this Agreement with
respect to any such outstanding Swing Loan.

Section 10.8 Concerning the Collateral and the Collateral Documents

(a) Each Lender and each Issuer agrees that any action taken by the
Administrative Agent or the Requisite Lenders (or, where required by the express
terms of this Agreement, a greater proportion of the Lenders) in accordance with
the provisions of this Agreement or of the other Loan Documents, and the
exercise by the Administrative Agent or the Requisite Lenders (or, where so
required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders, Issuers and other Secured
Parties. Without limiting the generality of the foregoing, the Administrative
Agent shall have the sole and exclusive right and authority to (i) act as the
disbursing and collecting agent for the Lenders and the Issuers with respect to
all payments and collections arising in connection herewith and with the
Collateral Documents, (ii) execute and deliver each Collateral Document and
accept delivery of each such agreement delivered by any Group Member, (iii) act
as collateral agent for the Lenders, the Issuers and the other Secured Parties
for purposes of the perfection of all security interests and Liens created by
such agreements and all other purposes stated therein, provided,

 

128



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

however, that the Administrative Agent hereby appoints, authorizes and directs
each Lender and Issuer to act as collateral sub-agent for the Administrative
Agent, the Lenders and the Issuers for purposes of the perfection of all
security interests and Liens with respect to the Collateral, including any
Deposit Accounts maintained by a Loan Party with, and cash and Cash Equivalents
held by, such Lender or such Issuer, (iv) manage, supervise and otherwise deal
with the Collateral, including the making of Protective Advances in an aggregate
amount not to exceed the lesser of $25,000,000 and the aggregate amount of the
unused Revolving Credit Commitments (unless, in the case of Protective Advances,
the Administrative Agent has been instructed by the Requisite Lenders not to
make Protective Advances), (v) take such action as is necessary or desirable to
maintain the perfection and priority of the security interests and Liens created
or purported to be created by the Collateral Documents and (vi) except as may be
otherwise specifically restricted by the terms hereof or of any other Loan
Document, exercise all remedies given to the Administrative Agent, the Lenders,
the Issuers and the other Secured Parties with respect to the Collateral under
the Loan Documents relating thereto, applicable law or otherwise.

(b) Each of the Lenders and the Issuers hereby consents to the release and
hereby directs, in accordance with the terms hereof, the Administrative Agent to
release (or, in the case of clause (ii) below, release or subordinate) any Lien
held by the Administrative Agent for the benefit of the Lenders and the Issuers
against any of the following:

(i) all of the Collateral and all Loan Parties, upon termination of the
Revolving Credit Commitments and payment and satisfaction in full of all Loans,
all Reimbursement Obligations and all other Obligations that the Administrative
Agent has been notified in writing are then due and payable (and, in respect of
contingent Letter of Credit Obligations, with respect to which cash collateral
has been deposited or a back-up letter of credit has been issued, in either case
in the appropriate currency and on terms satisfactory to the Administrative
Agent and the applicable Issuers);

(ii) any assets that are subject to a Lien permitted by Section 8.2(d) or (e)
(Liens, Etc.);

(iii) any part of the Collateral sold or disposed of by a Loan Party if such
sale or disposition is permitted by this Agreement (or permitted pursuant to a
waiver of or consent to a transaction otherwise prohibited by this Agreement);
and

(iv) any part of the Collateral that is the property of a Loan Party that is
subsequently designated as an Excluded Subsidiary, or is otherwise disposed of
if such disposition is permitted by this Agreement; provided, that immediately
before and after giving effect to such release no Default or Event of Default
has occurred and is continuing.

Any Loan Party that is subsequently designated as an Excluded Subsidiary, or is
otherwise disposed of, if such disposition is permitted by this Agreement, shall
be automatically released from any of its obligations under the Guaranty,
Security Agreement and all other Loan Documents to which it is a party, unless
(a) immediately before or after giving effect to such release a Default or Event
of Default has occurred and is continuing or (b) the Revolving Credit
Outstandings would exceed the Maximum Credit after giving effect to such release
and any related reduction in Borrowing Base capacity.

 

129



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Each of the Lenders and the Issuers hereby directs the Administrative Agent to
execute and deliver or file such termination and partial release statements and
do such other things as are necessary to release Liens, or otherwise evidence
the release of obligations, to be released pursuant to this Section 10.8
promptly upon the effectiveness of any such release.

(c) Any guarantor of the Existing Credit Agreement that is not party to the
Guaranty and is listed on either Schedule 1.1(a) (Excluded Subsidiaries) or
Schedule 4.3(c) (Liquidated Existing Loan Parties) is hereby released from the
Guaranty (as defined in the Existing Credit Agreement) and shall have no
surviving obligations thereunder, (ii) is hereby released from the Security
Agreement (as defined in the Existing Credit Agreement) and all liens or
security granted by such guarantor thereunder or otherwise are hereby
terminated.

Section 10.9 Collateral Matters Relating to Related Obligations

The benefit of the Loan Documents and of the provisions of this Agreement
relating to the Collateral shall extend to and be available in respect of any
Secured Obligation arising under any Hedging Contract or Cash Management
Obligation or that is otherwise owed to Persons other than the Administrative
Agent, the Lenders and the Issuers (collectively, “Related Obligations”) solely
on the condition and understanding, as among the Administrative Agent and all
Secured Parties, that (a) the Related Obligations shall be entitled to the
benefit of the Loan Documents and the Collateral to the extent expressly set
forth in this Agreement and the other Loan Documents and to such extent the
Administrative Agent shall hold, and have the right and power to act with
respect to, the Guaranty and the Collateral on behalf of and as agent for the
holders of the Related Obligations, but the Administrative Agent is otherwise
acting solely as agent for the Lenders and the Issuers and shall have no
fiduciary duty, duty of loyalty, duty of care, duty of disclosure or other
obligation whatsoever to any holder of Related Obligations, (b) all matters,
acts and omissions relating in any manner to the Guaranty, the Collateral, or
the omission, creation, perfection, priority, abandonment or release of any
Lien, shall be governed solely by the provisions of this Agreement and the other
Loan Documents and no separate Lien, right, power or remedy shall arise or exist
in favor of any Secured Party under any separate instrument or agreement or in
respect of any Related Obligation, (c) each Secured Party shall be bound by all
actions taken or omitted, in accordance with the provisions of this Agreement
and the other Loan Documents, by the Administrative Agent and the Requisite
Lenders, each of whom shall be entitled to act at its sole discretion and
exclusively in its own interest given its own Revolving Credit Commitments and
its own interest in the Loans, Letter of Credit Obligations and other
Obligations to it arising under this Agreement or the other Loan Documents,
without any duty or liability to any other Secured Party or as to any Related
Obligation and without regard to whether any Related Obligation remains
outstanding or is deprived of the benefit of the Collateral or becomes unsecured
or is otherwise affected or put in jeopardy thereby, (d) no holder of Related
Obligations and no other Secured Party (except the Administrative Agent, the
Lenders and the Issuers, to the extent set forth in this Agreement) shall have
any right to be notified of, or to direct, require or be heard with respect to,
any action taken or omitted in respect of the Collateral or under this Agreement
or the Loan Documents and (e) no holder of any Related Obligation shall exercise
any right of setoff, banker’s lien or similar right except to the extent
provided in Section 11.6 (Right of Set-off) and then only to the extent such
right is exercised in compliance with Section 11.7 (Sharing of Payments, Etc.).

 

130



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 10.10 Lenders Not Subject to ERISA

Each Lender as of the Amendment No. 4 Effective Date hereby represents and
warrants to the Administrative Agent, the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, for the benefit of the Borrower
or any other Loan Party, that such Lender is not and will not be (a) an employee
benefit plan subject to Title I of ERISA, (b) a plan or account subject to
Section 4975 of the Code; (c) an entity deemed to hold “plan assets” of any such
plans or accounts for purposes of ERISA or the Code; or (d) a “governmental
plan” within the meaning of ERISA.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Amendments, Waivers, Etc.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document (other than the Fee Letter, the Deposit Account Control Agreements, the
Securities Account Control Agreements, the Hedging Contracts, the Letter of
Credit Reimbursement Agreements and the Cash Management Documents) nor consent
to any departure by any Loan Party therefrom shall in any event be effective
unless the same shall be in writing and (w) in the case of any amendment to the
definition of the term “Borrowing Base” and related provisions of this Agreement
for the purposes of including in the Borrowing Base (and such assets and
properties becoming part of the Collateral), (1) eligible inventory, equipment
and/or machinery, signed by the Administrative Agent and the Super-Majority
Lenders (or by the Administrative Agent with the consent of the Super-Majority
Lenders) and (2) in the case of any other asset or property, signed by the
Administrative Agent and each Lender (or by the Administrative Agent with the
consent of each Lender), (x) in the case of any amendment to the definitions of
the terms (1) “Eligible Accounts” and related provisions of this Agreement for
the purposes of modifying the advance rates on and criteria for Eligible
Accounts to be included in the Borrowing Base and/or (2) “Eligible Inventory”
and related provisions of this Agreement for the purpose of modifying the
advance rates on and criteria for Eligible Inventory to be included in the
Borrowing Base and/or (3) “Eligible Medicaid Supplemental Payments” and related
provisions of this Agreement for the purpose of modifying the advance rates on
and criteria for Eligible Medicaid Supplemental Payments to be included in the
Borrowing Base and/or (4) “Borrowing Base” or “Gross Borrowing Base” for any
purpose other than as described in clauses (1), (2) or (3) above, in each case,
signed by the Administrative Agent and the Super-Majority Lenders (or by the
Administrative Agent with the consent of the Super-Majority Lenders), (y) in the
case of any amendment or modification to Section 2.13(g) (Payments and
Computations), signed by the Administrative Agent and the Super-Majority Lenders
(or by the Administrative Agent with the consent of the Super-Majority Lenders),
and (z) in the case of any other amendment, waiver or consent, by the Requisite
Lenders (or by the Administrative Agent with the consent of the Requisite
Lenders ) and the Borrower, and then, in each case, any such amendment, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by each Lender directly affected thereby, in
addition to the Requisite Lenders (or the Administrative Agent with the consent
thereof), do any of the following:

 

131



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(i) waive any condition specified in Section 3.2(b) (Conditions Precedent to
Each Loan and Letter of Credit), except with respect to a condition based upon
another provision hereof, the waiver of which requires only the concurrence of
the Requisite Lenders;

(ii) increase or extend the Revolving Credit Commitment of such Lender or
subject such Lender to any additional obligation;

(iii) extend the scheduled final maturity of any Loan owing to such Lender, or
waive, reduce or postpone any scheduled date fixed for the payment or reduction
of principal or interest of any such Loan or fees owing to such Lender (it being
understood that Section 2.9 (Mandatory Prepayments) does not provide for
scheduled dates fixed for payment) or for the reduction of such Lender’s
Revolving Credit Commitment;

(iv) reduce, or release the Borrower from its obligations to repay, the
principal amount of any Loan or Reimbursement Obligation owing to such Lender
(other than by the payment or prepayment thereof);

(v) reduce the rate of interest on any Loan or Reimbursement Obligation
outstanding and owing to such Lender or any fee payable hereunder to such
Lender;

(vi) expressly subordinate any of the Secured Obligations or any Liens securing
the Secured Obligations;

(vii) postpone any scheduled date fixed for payment of interest or fees owing to
such Lender or waive any such payment;

(viii) change the aggregate Ratable Portions of Lenders required for any or all
Lenders to take any action hereunder;

(ix) release all or substantially all of the Collateral except as provided in
Section 10.8(b) (Concerning the Collateral and the Collateral Documents) or
release the Borrower from its payment obligation to such Lender under this
Agreement or the Revolving Credit Notes owing to such Lender (if any) or release
any Guarantor from its obligations under the Guaranty except in connection with
the sale or other disposition of a Guarantor (or all or substantially all of the
assets thereof) permitted by this Agreement (or permitted pursuant to a waiver
or consent of a transaction otherwise prohibited by this Agreement);

(x) [Reserved]; or

(xi) amend Section 10.8(b) (Concerning the Collateral and the Collateral
Documents), Section 11.7 (Sharing of Payments, Etc.), this Section 11.1 or
definition of any of the terms “Ratable Portion”, “Requisite Lenders” or
“Super-Majority Lenders”;

 

132



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

and provided, further, that (1) no amendment, waiver or consent shall, unless in
writing and signed by any Special Purpose Vehicle that has been granted an
option pursuant to Section 11.2(e) (Assignments and Participations), affect the
grant or nature of such option or the right or duties of such Special Purpose
Vehicle hereunder; (2) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required above
to take such action, affect the rights or duties of the Administrative Agent
under this Agreement or the other Loan Documents; (3) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Loan Lender in addition
to the Lenders required above to take such action, affect the rights or duties
of the Swing Loan Lender under this Agreement or the other Loan Documents;
(4) no amendment, waiver or consent shall, unless in writing and signed by each
Issuer in addition to the Lenders required above to take such action, affect the
rights or duties of such Issuer under this Agreement or the other Loan
Documents; (5) the Administrative Agent may, with the consent of the Borrower,
amend, modify or supplement this Agreement to cure any ambiguity, omission,
defect or inconsistency, so long as such amendment, modification or supplement
does not adversely affect the rights of any Lender or any Issuer; and (6) the
Borrower and the Administrative Agent may enter into any amendment necessary to
implement the terms of a Revolving Credit Commitment Increase in accordance with
the terms of this Agreement without the consent of any Lender.

(b) The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances.

(c) If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all affected Lenders, the consent of
Requisite Lenders is obtained but the consent of other Revolving Credit Lenders
whose consent is required is not obtained (any such Revolving Credit Lender
whose consent is not obtained as described in this Section 11.1 being referred
to as a “Non-Consenting Lender”), then, as long as the Revolving Credit Lender
acting as the Administrative Agent is not a Non-Consenting Lender, at the
Borrower’s request, any Eligible Assignee acceptable to the Administrative Agent
shall have the right with the Administrative Agent’s consent and in the
Administrative Agent’s sole discretion (but shall have no obligation) to
purchase from such Non-Consenting Lender, and such Non-Consenting Lender agrees
that it shall, upon the Administrative Agent’s request, sell and assign to the
Revolving Credit Lender acting as the Administrative Agent or such Eligible
Assignee, all of the Revolving Credit Commitments, and Revolving Credit
Outstandings of such Non-Consenting Lender for an amount equal to the principal
balance of all Loans held by the Non-Consenting Lender and all accrued and
unpaid interest and fees with respect thereto through the date of sale;
provided, however, that such purchase and sale shall be recorded in the Register
maintained by the Administrative Agent and shall not be effective until (x) the
Administrative Agent shall have received from such Eligible Assignee an
agreement in form and substance satisfactory to the Administrative Agent and the
Borrower whereby such Eligible Assignee shall agree to be bound by the terms
hereof and (y) such Non-Consenting Lender shall have received payments of all
Loans held by it and all accrued and unpaid interest and fees with respect
thereto through the date of the sale. Each Revolving Credit Lender agrees that,
if it becomes a Non-Consenting Lender, it shall execute and deliver to the
Administrative Agent an Assignment an Acceptance to evidence such sale and
purchase and shall deliver to the Administrative Agent any Revolving Credit Note
(if the assigning Revolving Credit Lender’s Loans are evidenced by a Revolving
Credit Note) subject to such Assignment and Acceptance; provided, however, that
the failure of any Non-Consenting Lender to execute an Assignment and Acceptance
shall not render such sale and purchase (and the corresponding assignment)
invalid and such assignment shall be recorded in the Register.

 

133



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(d) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments and
waivers hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Requisite Lenders, Super-Majority Lenders or all of the
Lenders, as required, have approved any such amendment or waiver (and the
definition of “Requisite Lenders” and “Super-Majority Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided, that any such amendment or waiver that would increase or extend the
term of the Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender.

(e) No Real Property shall be taken as Collateral unless the Lenders receive 45
days advance notice and each Lender confirms to the Administrative Agent that it
has completed all flood due diligence, received copies of all flood insurance
documentation and confirmed flood insurance compliance as required by the Flood
Laws or as otherwise satisfactory to such Lender. At any time that any Real
Property constitutes Collateral, no modification of a Loan Document shall add,
increase, renew or extend any loan, commitment or credit line hereunder until
the completion of flood due diligence, documentation and coverage as required by
the Flood Laws or as otherwise satisfactory to all Lenders.

Section 11.2 Assignments and Participations

(a) Each Revolving Credit Lender may sell, transfer, negotiate or assign to one
or more Eligible Assignees all or a portion of its rights and obligations
hereunder (including all of its rights and obligations with respect to the
Revolving Loans, the Swing Loans and the Letters of Credit); provided, however,
that (i) if any such assignment shall be of the assigning Revolving Credit
Lender’s Revolving Credit Outstandings and Revolving Credit Commitments, such
assignment shall cover the same percentage of such Revolving Credit Lender’s
Revolving Credit Outstandings and Revolving Credit Commitments, (ii) the
aggregate amount being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event (if less than the assignor’s entire interest) be less than
$5,000,000 or an integral multiple of $1,000,000 in excess thereof, except, in
either case, (A) with the consent of the Borrower and the Administrative Agent
or (B) if such assignment is being made to a Lender or an Affiliate or Approved
Fund of such Lender and (iii) if such Eligible Assignee is not, prior to the
date of such assignment, a Lender or an Affiliate or Approved Fund of a Lender,
such assignment shall be subject to the prior consent of the Administrative
Agent, the Borrower and each Issuer (which consent of the Borrower, the
Administrative Agent and each Issuer shall each not be unreasonably withheld or
delayed); provided, however, that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days of having received notice thereof;
and provided, further, that, notwithstanding any other provision of this
Section 11.2, the consent of the Borrower shall not be required for any
assignment occurring when any Event of Default shall have occurred and be
continuing. In addition, any Lender may make, carry or transfer Revolving Loans
at, to, or for the account of any of its branch offices or the office of an
Affiliate of such Lender, solely to facilitate any Borrowing in an Alternative
Currency.

 

134



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(b) The parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Revolving Credit Note (if the
assigning Revolving Credit Lender’s Loans are evidenced by a Revolving Credit
Note) subject to such assignment. Upon the execution, delivery, acceptance and
recording in the Register of any Assignment and Acceptance and, other than in
respect of assignments made pursuant to Section 2.17 (Substitution of Lenders)
and Section 11.1(c) (Amendments, Waivers, Etc.), the receipt by the
Administrative Agent from the assignee of an assignment fee in the amount of
$3,500 from and after the effective date specified in such Assignment and
Acceptance, (i) the assignee thereunder shall become a party hereto and, to the
extent that rights and obligations under the Loan Documents have been assigned
to such assignee pursuant to such Assignment and Acceptance, have the rights and
obligations of a Revolving Credit Lender and, if such Revolving Credit Lender
were an Issuer, of such Issuer hereunder and thereunder, (ii) the Revolving
Credit Notes (if any) corresponding to the Loans assigned thereby shall be
transferred to such assignee by notation in the Register and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except for those surviving the payment in full of the Obligations)
and be released from its obligations under the Loan Documents, other than those
relating to events or circumstances occurring prior to such assignment (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Revolving Credit Lender’s rights and obligations under the Loan
Documents, such Revolving Credit Lender shall cease to be a party hereto).

(c) The Administrative Agent shall maintain at its address referred to in
Section 11.8 (Notices, Etc.) a copy of each Assignment and Acceptance delivered
to and accepted by it and shall record in the Register the names and addresses
of the Lenders and Issuers and the principal amount (and stated interest) of the
Loans and Reimbursement Obligations owing to each Lender from time to time and
the Revolving Credit Commitments of each Lender. Any assignment pursuant to this
Section 11.2 shall not be effective until such assignment is recorded in the
Register.

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Revolving Credit Lender and an assignee, the Administrative Agent shall, if such
Assignment and Acceptance has been completed, (i) accept such Assignment and
Acceptance, (ii) record or cause to be recorded the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower.
Within five Business Days after its receipt of such notice, the Borrower, at its
own expense, shall, if requested by such assignee, execute and deliver to the
Administrative Agent, new Revolving Credit Notes to such assignee in an amount
equal to the Revolving Credit Commitments assumed by it pursuant to such
Assignment and Acceptance and, if the assigning Revolving Credit Lender has
surrendered any Revolving Credit Note for exchange in connection with the
assignment and has retained Revolving Credit Commitments hereunder, new
Revolving Credit Notes to the assigning Revolving Credit Lender in an amount
equal to the Revolving Credit Commitments retained by it hereunder. Such new
Revolving Credit Notes shall be dated the same date as the surrendered Revolving
Credit Notes and be in substantially the form of Exhibit B (Form of Revolving
Credit Note).

 

135



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(e) In addition to the other assignment rights provided in this Section 11.2,
each Revolving Credit Lender may do each of the following:

(i) grant to a Special Purpose Vehicle the option to make all or any part of any
Loan that such Revolving Credit Lender would otherwise be required to make
hereunder and the exercise of such option by any such Special Purpose Vehicle
and the making of Loans pursuant thereto shall satisfy (once and to the extent
that such Loans are made) the obligation of such Revolving Credit Lender to make
such Loans thereunder, provided, however, that (x) nothing herein shall
constitute a commitment or an offer to commit by such a Special Purpose Vehicle
to make Loans hereunder and no such Special Purpose Vehicle shall be liable for
any indemnity or other Obligation (other than the making of Loans for which such
Special Purpose Vehicle shall have exercised an option, and then only in
accordance with the relevant option agreement) and (y) such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain
responsible to the other parties for the performance of its obligations under
the terms of this Agreement and shall remain the holder of the Obligations for
all purposes hereunder; and

(ii) assign, as collateral or otherwise, any of its rights under this Agreement,
whether now owned or hereafter acquired (including rights to payments of
principal or interest on the Loans), to (A) without notice to or consent of the
Administrative Agent or the Borrower, any Federal Reserve Bank (pursuant to
Regulation A of the Federal Reserve Board) and (B) without consent of the
Administrative Agent or the Borrower, (1) any holder of, or trustee for the
benefit of, the holders of such Revolving Credit Lender’s Securities and (2) any
Special Purpose Vehicle to which such Revolving Credit Lender has granted an
option pursuant to clause (i) above;

provided, however, that no such assignment or grant shall release such Revolving
Credit Lender from any of its obligations hereunder except as expressly provided
in clause (i) above and except, in the case of a subsequent foreclosure pursuant
to an assignment as collateral, if such foreclosure is made in compliance with
the other provisions of this Section 11.2 other than this clause (e) or clause
(f) below. Each party hereto acknowledges and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any such Special Purpose Vehicle, such
party shall not institute against, or join any other Person in instituting
against, any Special Purpose Vehicle that has been granted an option pursuant to
this clause (e) any bankruptcy, reorganization, insolvency or liquidation
proceeding (such agreement shall survive the payment in full of the
Obligations). The terms of the designation of, or assignment to, such Special
Purpose Vehicle shall not restrict such Lender’s ability to, or grant such
Special Purpose Vehicle the right to, consent to any amendment or waiver to this
Agreement or any other Loan Document or to the departure by the Borrower from
any provision of this Agreement or any other Loan Document without the consent
of such Special Purpose Vehicle except, as long as the Administrative Agent and
the Lenders, Issuers and other Secured Parties shall continue to, and shall be
entitled to continue to, deal solely and directly with such Lender in connection
with such Lender’s obligations under this Agreement, to the extent any such
consent would reduce the principal amount of, or the rate of interest on, any
Obligations, amend this clause (e) or postpone any scheduled date of payment of
such principal or interest. Each Special Purpose Vehicle shall be entitled to
the benefits of Sections 2.15 (Capital Adequacy) and 2.16 (Taxes) and of
Section 2.14(d) (Illegality) as if it were such Lender;

 

136



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

provided, however, that anything herein to the contrary notwithstanding, no
Borrower shall, at any time, be obligated to make under Section 2.15 (Capital
Adequacy), 2.16 (Taxes) or 2.14(d) (Illegality) to any such Special Purpose
Vehicle and any such Lender any payment in excess of the amount the Borrower
would have been obligated to pay to such Lender in respect of such interest if
such Special Purpose Vehicle had not been assigned the rights of such Lender
hereunder; and provided, further, that such Special Purpose Vehicle shall have
no direct right to enforce any of the terms of this Agreement against the
Borrower, the Administrative Agent or the other Lenders.

(f) Each Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more Persons in or to all or a portion of
its rights and obligations under the Loan Documents (including all its rights
and obligations with respect to the Revolving Loans and Letters of Credit). The
terms of such participation shall not, in any event, require the participant’s
consent to any amendments, waivers or other modifications of any provision of
any Loan Documents, the consent to any departure by any Loan Party therefrom, or
to the exercising or refraining from exercising any powers or rights such Lender
may have under or in respect of the Loan Documents (including the right to
enforce the obligations of the Loan Parties), except if any such amendment,
waiver or other modification or consent would (i) reduce the amount, or postpone
any date fixed for, any amount (whether of principal, interest or fees) payable
to such participant under the Loan Documents, to which such participant would
otherwise be entitled under such participation or (ii) result in the release of
all or substantially all of the Collateral other than in accordance with
Section 10.8(b) (Concerning the Collateral and the Collateral Documents). In the
event of the sale of any participation by any Lender, (w) such Lender’s
obligations under the Loan Documents shall remain unchanged, (x) such Lender
shall remain solely responsible to the other parties for the performance of such
obligations, (y) such Lender shall remain the holder of such Obligations for all
purposes of this Agreement and (z) the Borrower, the Administrative Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

(g) Any Issuer may at any time assign its rights and obligations hereunder to
any other Lender by an instrument in form and substance satisfactory to the
Borrower, the Administrative Agent, such Issuer and such Lender, subject to the
provisions of Section 2.7(c) (Evidence of Debt) relating to notations of
transfer in the Register. If any Issuer ceases to be a Lender hereunder by
virtue of any assignment made pursuant to this Section 11.2, then, as of the
effective date of such cessation, such Issuer’s obligations to Issue Letters of
Credit pursuant to Section 2.4 (Letters of Credit) shall terminate and such
Issuer shall be an Issuer hereunder only with respect to outstanding Letters of
Credit issued prior to such date.

Section 11.3 Costs and Expenses

(a) The Borrower agrees upon demand to pay, or reimburse the Administrative
Agent and each Arranger for, all of the Administrative Agent’s or such
Arranger’s, as the case may be, reasonable internal and external audit, legal,
appraisal, valuation, filing, document duplication and reproduction and
investigation expenses and for all other reasonable documented out-of-pocket
costs and expenses of every type and nature (including, without limitation, the
reasonable fees, expenses and disbursements of the Administrative Agent’s
counsel, Weil, Gotshal & Manges LLP, one local legal counsel in each relevant
jurisdiction, auditors, accountants, appraisers, field examiners, printers,
insurance and environmental advisors, and other consultants and agents) incurred
by the Administrative Agent

 

137



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

in connection with any of the following: (i) the Administrative Agent’s audit
and investigation of the Group Members in connection with the preparation,
negotiation or execution of any Loan Document or the Administrative Agent’s
periodic audits of the Group Members, as the case may be, (ii) the preparation,
negotiation, execution or interpretation of this Agreement (including, without
limitation, the satisfaction or attempted satisfaction of any condition set
forth in Article III (Conditions Precedent), any Loan Document or any proposal
letter or commitment letter issued in connection therewith, or the making of the
Loans hereunder, (iii) the creation, perfection or protection of the Liens under
any Loan Document (including any reasonable fees, disbursements and expenses for
local counsel in various jurisdictions), (iv) the ongoing administration of this
Agreement and the Loans, including consultation with attorneys in connection
therewith and with respect to the Administrative Agent’s rights and
responsibilities hereunder and under the other Loan Documents, (v) the
protection, collection or enforcement of any Obligation or the enforcement of
any Loan Document, (vi) the commencement, defense or intervention in any court
proceeding relating in any way to the Obligations, any Loan Party, any of the
Borrower’s Subsidiaries, the Related Documents, this Agreement or any other Loan
Document, (vii) the response to, and preparation for, any subpoena or request
for document production with which the Administrative Agent is served or
deposition or other proceeding in which the Administrative Agent is called to
testify, in each case, relating in any way to the Obligations, any Loan Party,
any of the Borrower’s Subsidiaries, the Related Documents, this Agreement or any
other Loan Document or (viii) any amendment, consent, waiver, assignment,
restatement, or supplement to any Loan Document or the preparation, negotiation
and execution of the same. The foregoing notwithstanding, unless an Event of
Default shall have occurred and be continuing, the Borrower shall only be
obligated to reimburse the Administrative Agent and Lenders for two audits
and/or appraisals in any Fiscal Year.

(b) The Borrower further agrees to pay or reimburse the Administrative Agent and
each of the Lenders and Issuers upon demand for all out-of-pocket costs and
expenses, including reasonable attorneys’ fees (including allocated costs of
internal counsel and costs of settlement), incurred by the Administrative Agent,
such Lenders or such Issuers in connection with any of the following: (i) in
enforcing any Loan Document or Obligation or any security therefor or exercising
or enforcing any other right or remedy available by reason of an Event of
Default, (ii) in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out” or in any
insolvency or bankruptcy proceeding, (iii) in commencing, defending or
intervening in any litigation or in filing a petition, complaint, answer, motion
or other pleadings in any legal proceeding relating to the Obligations, any Loan
Party, any of the Borrower’s Subsidiaries and related to or arising out of the
transactions contemplated hereby or by any other Loan Document or Related
Document or (iv) in taking any other action in or with respect to any suit or
proceeding (bankruptcy or otherwise) described in clause (i), (ii) or
(iii) above.

For the avoidance of doubt, the parties’ obligations under this Section 11.3
(Costs and Expenses) shall survive payment in full of the Obligations or the
termination of this Agreement.

Section 11.4 Indemnities

(a) The Borrower agrees to indemnify and hold harmless the Administrative Agent,
each Arranger, each co-documentation agent, each bookrunner, each Lender and
each Issuer (including each Person obligated on a Hedging Contract that is a
Loan Document if such Person was a Lender or Issuer at the time of it entered
into such Hedging Contract) and each of

 

138



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

their respective Affiliates, and each of the directors, officers, employees,
agents, trustees, representatives, attorneys, consultants and advisors of or to
any of the foregoing (including those retained in connection with the
satisfaction or attempted satisfaction of any condition set forth in Article III
(Conditions Precedent) (each such Person being an “Indemnitee”) from and against
any and all claims, damages, liabilities, obligations, losses, penalties,
actions, judgments, suits, costs, disbursements and expenses, joint or several,
of any kind or nature (including reasonable fees, disbursements and expenses of
financial and legal advisors to any such Indemnitee) that may be imposed on,
incurred by or asserted against any such Indemnitee in connection with or
arising out of any investigation, litigation or proceeding, whether or not such
investigation, litigation or proceeding is brought by any such Indemnitee or any
of its directors, security holders or creditors or any such Indemnitee,
director, security holder or creditor is a party thereto, whether direct,
indirect, or consequential and whether based on any federal, state or local law
or other statutory regulation, securities or commercial law or regulation, or
under common law or in equity, or on contract, tort or otherwise, in any manner
relating to or arising out of this Agreement, any other Loan Document, any
Obligation, any Letter of Credit, any Related Document, or any act, event or
transaction related or attendant to any thereof or the use or intended use of
the proceeds of the Loans or Letters of Credit or in connection with any
investigation of any potential matter covered hereby (collectively, the
“Indemnified Matters”); provided, however, that the Borrower shall not have any
liability under this Section 11.4 to an Indemnitee with respect to any
Indemnified Matter that has resulted primarily from (A) the gross negligence or
willful misconduct of that Indemnitee or (B) a claim brought by the Borrower or
any other Loan Party against such Indemnitee for material breach of such
Indemnitee’s obligations hereunder or under any Loan Document (other than any
such claim brought against an Indemnitee acting in an agency capacity), in each
case, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order. Without limiting the foregoing, “Indemnified
Matters” include (i) all Environmental Liabilities and Costs arising from or
connected with the past, present or future operations of any Group Member
involving any property subject to a Collateral Document, or damage to real or
personal property or natural resources or harm or injury alleged to have
resulted from any Release of Contaminants on, upon or into such property or any
contiguous real estate, (ii) any costs or liabilities incurred in connection
with any Remedial Action concerning any Group Member, (iii) any costs or
liabilities incurred in connection with any Environmental Lien and (iv) any
costs or liabilities incurred in connection with any other matter under any
Environmental Law, including the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (49 U.S.C. § 9601 et seq.) and applicable
state property transfer laws, whether, with respect to any such matter, such
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor in interest to any Group Member, or the owner, lessee
or operator of any property of any Group Member by virtue of foreclosure,
except, with respect to those matters referred to in clauses (i), (ii), (iii)
and (iv) above, to the extent (x) incurred following foreclosure by the
Administrative Agent, either Arranger, any Lender or any Issuer, or the
Administrative Agent, the Arrangers, any Lender or any Issuer having become the
successor in interest to any Group Member and (y) attributable solely to acts of
the Administrative Agent, such Arranger, such Lender or such Issuer or any agent
on behalf of the Administrative Agent, such Arranger, such Lender or such
Issuer.

(b) The Borrower shall indemnify the Administrative Agent, each Arranger, the
Lenders and each Issuer for, and hold the Administrative Agent, the Lenders and
each Issuer harmless from and against, any and all claims for brokerage
commissions, fees and other compensation made against the Administrative Agent,
the Arrangers, the Lenders and the Issuers for any broker, finder or consultant
with respect to any agreement, arrangement or understanding made by or on behalf
of any Loan Party or any of its Subsidiaries in connection with the transactions
contemplated by this Agreement.

 

139



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(c) The Borrower, at the request of any Indemnitee, shall have the obligation to
defend against any investigation, litigation or proceeding or requested Remedial
Action, in each case contemplated in clause (a) above, and the Borrower, in any
event, may participate in the defense thereof with legal counsel of the
Borrower’s choice. In the event that such Indemnitee requests the Borrower to
defend against such investigation, litigation or proceeding or requested
Remedial Action, the Borrower shall promptly do so and such Indemnitee shall
have the right to have legal counsel of its choice participate in such defense.
No action taken by legal counsel chosen by such Indemnitee in defending against
any such investigation, litigation or proceeding or requested Remedial Action,
shall vitiate or in any way impair the Borrower’s obligation and duty hereunder
to indemnify and hold harmless such Indemnitee.

(d) The Borrower agrees that any indemnification or other protection provided to
any Indemnitee pursuant to this Agreement (including pursuant to this
Section 11.4) or any other Loan Document shall (i) survive payment in full of
the Obligations and (ii) inure to the benefit of any Person that was at any time
an Indemnitee under this Agreement or any other Loan Document.

Section 11.5 Limitation of Liability

(a) The Borrower agrees that no Indemnitee shall have any liability (whether in
contract, tort or otherwise) to any Loan Party or any of their respective
Subsidiaries or any of their respective equity holders or creditors for or in
connection with the transactions contemplated hereby and in the other Loan
Documents and Related Documents, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from such Indemnitee’s gross negligence
or willful misconduct. In no event, however, shall any Indemnitee be liable on
any theory of liability for any special, indirect, consequential or punitive
damages (including, without limitation, any loss of profits, business or
anticipated savings). The Borrower hereby waives, releases and agrees (each for
itself and on behalf of its Subsidiaries) not to sue upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

(b) IN NO EVENT SHALL ANY AGENT AFFILIATE HAVE ANY LIABILITY TO ANY LOAN PARTY,
LENDER, ISSUER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT OR CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY OR ANY
AGENT AFFILIATE’S TRANSMISSION OF APPROVED ELECTRONIC COMMUNICATIONS THROUGH THE
INTERNET OR ANY USE OF THE APPROVED ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT
SUCH LIABILITY OF ANY AGENT AFFILIATE IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT AFFILIATE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

140



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 11.6 Right of Set-off

Upon the occurrence and during the continuance of any Event of Default and so
long as the Requisite Lenders have requested that the Administrative Agent
declare the Obligations to be immediately due and payable pursuant to
Section 9.2, or the Obligations have become immediately due and payable without
notice pursuant to Section 9.2, then each Lender and each Affiliate of a Lender
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other Indebtedness at
any time owing by such Lender or its Affiliates to or for the credit or the
account of any Group Member against any and all of the Obligations now or
hereafter existing whether or not such Lender shall have made any demand under
this Agreement or any other Loan Document and even though such Obligations may
be unmatured. Each Lender agrees promptly to notify the Borrower after any such
set-off and application made by such Lender or its Affiliates; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender under this Section 11.6
are in addition to the other rights and remedies (including other rights of
set-off) that such Lender may have.

Section 11.7 Sharing of Payments, Etc.

(a) If any Revolving Credit Lender (directly or through an Affiliate thereof)
obtains any payment (whether voluntary, involuntary, through the exercise of any
right of set-off (including pursuant to Section 11.6 (Right of Set-off)) or
otherwise) of the Loans owing to it, any interest thereon, fees in respect
thereof or amounts due pursuant to Section 11.3 (Costs and Expenses) or 11.4
(Indemnities) (other than payments pursuant to Section 2.14 (Special Provisions
Governing Eurocurrency Rate Loans), 2.15 (Capital Adequacy) or 2.16 (Taxes)) or
otherwise receives any Collateral or any “Proceeds” (as defined in the Security
Agreement) of Collateral (other than payments pursuant to Section 2.14 (Special
Provisions Governing Eurocurrency Rate Loans), 2.15 (Capital Adequacy) or
2.16 (Taxes)) (in each case, whether voluntary, involuntary, through the
exercise of any right of set-off (including pursuant to Section 11.6 (Right of
Set-off)) or otherwise) in excess of its Ratable Portion of all payments of such
Obligations obtained by all the Revolving Credit Lenders, such Revolving Credit
Lender (a “Purchasing Lender”) shall forthwith purchase from the other Lenders
(each, a “Selling Lender”) such participations in their Loans or other
Obligations as shall be necessary to cause such Purchasing Lender to share the
excess payment ratably with each of them.

(b) If all or any portion of any payment received by a Purchasing Lender is
thereafter recovered from such Purchasing Lender, such purchase from each
Selling Lender shall be rescinded and such Selling Lender shall repay to the
Purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Selling Lender’s ratable share (according to the
proportion of (i) the amount of such Selling Lender’s required repayment in
relation to (ii) the total amount so recovered from the Purchasing Lender) of
any interest or other amount paid or payable by the Purchasing Lender in respect
of the total amount so recovered.

(c) The Borrower agrees that any Purchasing Lender so purchasing a participation
from a Selling Lender pursuant to this Section 11.7 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.

 

141



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 11.8 Notices, Etc.

(a) Addresses for Notices. All notices, demands, requests, consents and other
communications provided for in this Agreement shall be given in writing, or by
any telecommunication device capable of creating a written record (including
electronic mail), and addressed to the party to be notified as follows:

 

  (i)

if to the Borrower:

TENET HEALTHCARE CORPORATION

1445 Ross Avenue, Suite 1400

Dallas, Texas 75202

Attention: James E. Snyder, III, Vice President and Treasurer

Fax no: (469) 893-2364

E-Mail Address: james.snyder@tenethealth.com

Attention: Audrey Andrews, General Counsel

Fax no: (469) 893-2582

E-Mail Address: audrey.andrews@tenethealth.com

Attention: Anthony Shoemaker, Vice President, Assistant

General Counsel and Corporate Secretary

E-Mail Address: Anthony.Shoemaker@tenethealth.com

with a copy to:

GIBSON, DUNN & CRUTCHER LLP

200 Park Avenue

New York, New York 10166

Attention: Aaron F. Adams

Fax no: (212) 351-4000

E-Mail Address: afadams@gibsondunn.com

(ii) if to any Revolving Credit Lender, at its Domestic Lending Office specified
opposite its name on Schedule III (Applicable Lending Offices and Addresses for
Notices) or on the signature page of any applicable Assignment and Acceptance;

(iii) if to any Issuer, at the address set forth under its name on Schedule III
(Applicable Lending Offices and Addresses for Notices); and

(iv) if to the Administrative Agent or the Swing Loan Lender:

CITICORP USA, INC.

390 Greenwich Street, 1st Floor

New York, New York 10013

Attention: Shane Azarra

Fax no: (212) 723-3748

E-Mail Address: shane.azzara@citi.com

 

142



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

with a copy to:

WEIL, GOTSHAL & MANGES LLP

767 Fifth Avenue,

New York, New York 10153-0119

Attention: Justin D. Lee

Fax no: (212) 310-8007

E-Mail Address: Justin.D.Lee@weil.com

or at such other address as shall be notified in writing (x) in the case of the
Borrower, the Administrative Agent and the Swing Loan Lender, to the other
parties and (y) in the case of all other parties, to the Borrower and the
Administrative Agent.

(b) Effectiveness of Notices. All notices, demands, requests, consents and other
communications described in clause (a) above shall be effective (i) if delivered
by hand, including any overnight courier service, upon personal delivery,
(ii) if delivered by mail, when deposited in the mails, (iii) if delivered by
posting to an Approved Electronic Platform, an Internet website or a similar
telecommunication device requiring that a user have prior access to such
Approved Electronic Platform, website or other device (to the extent permitted
by Section 10.3 (Posting of Approved Electronic Communications) to be delivered
thereunder), when such notice, demand, request, consent and other communication
shall have been made generally available on such Approved Electronic Platform,
Internet website or similar device to the class of Person being notified
(regardless of whether any such Person must accomplish, and whether or not any
such Person shall have accomplished, any action prior to obtaining access to
such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified that such communication has
been posted to the Approved Electronic Platform and (iv) if delivered by
electronic mail or any other telecommunications device, when transmitted to an
electronic mail address (or by another means of electronic delivery) as provided
in clause (a) above; provided, however, that notices and communications to the
Administrative Agent pursuant to Article II (The Facility) or Article X (The
Administrative Agent) shall not be effective until received by the
Administrative Agent.

(c) Use of Electronic Platform. Notwithstanding clauses (a) and (b) above
(unless the Administrative Agent requests that the provisions of clause (a) and
(b) above be followed) and any other provision in this Agreement or any other
Loan Document providing for the delivery of any Approved Electronic
Communication by any other means the Loan Parties shall deliver all Approved
Electronic Communications to the Administrative Agent by properly transmitting
such Approved Electronic Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to oploanswebadmin@citi.com or such other
electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify the Borrower. Nothing in this clause (c) shall
prejudice the right of the Administrative Agent or any Lender or Issuer to
deliver any Approved Electronic Communication to any Loan Party in any manner
authorized in this Agreement or to request that the Borrower effect delivery in
such manner.

 

143



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 11.9 No Waiver; Remedies

No failure on the part of any Lender, Issuer or the Administrative Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 11.10 Binding Effect

This Agreement shall become effective when it shall have been executed by the
Borrower and the Administrative Agent and when the Administrative Agent shall
have been notified by each Lender and Issuer that such Lender or Issuer has
executed it and thereafter shall be binding upon and inure solely to the benefit
of the Borrower, the Administrative Agent and each Lender and Issuer and, in
each case, their respective successors and assigns; provided, however, that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.

Section 11.11 Governing Law

This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

Section 11.12 Submission to Jurisdiction; Service of Process

(a) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any U.S. Federal or New York
State court sitting in New York, New York in any action or proceeding arising
out of or relating to any Loan Documents, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each party hereto agrees that the Administrative Agent and the
Secured Parties retain the right to bring proceedings against any Loan Party in
the courts of any other jurisdiction solely in connection with the exercise of
any rights under any Collateral Document. Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, any Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

(b) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in clause (b) of this Section 11.12. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.8. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

144



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(d) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.

Section 11.13 Waiver of Jury Trial

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, OTHER AGENT (INCLUDING ANY ATTORNEY) OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.13.

Section 11.14 Marshaling; Payments Set Aside

None of the Administrative Agent, any Lender or any Issuer shall be under any
obligation to marshal any assets in favor of the Borrower or any other party or
against or in payment of any or all of the Obligations. To the extent that the
Borrower makes a payment or payments to the Administrative Agent, the Lenders or
the Issuers or any such Person receives payment from the proceeds of the
Collateral or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, right and remedies therefor, shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

Section 11.15 Section Titles

The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection hereof
immediately followed by a reference in parenthesis to the title of the Section
containing such clause, sub-clause or subsection is a reference to such clause,
sub-clause or subsection and not to the entire Section; provided, however, that,
in case of direct conflict between the reference to the title and the reference
to the number of such Section, the reference to the title shall govern absent
manifest error. If any reference to the number of a Section (but not to any
clause, sub-clause or subsection thereof) is followed immediately by a reference
in parenthesis to the title of a Section, the title reference shall govern in
case of direct conflict absent manifest error.

 

145



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 11.16 Execution in Counterparts

This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed signature page of
this Agreement by facsimile transmission, electronic mail or by posting on the
Approved Electronic Platform shall be as effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
parties shall be lodged with the Borrower and the Administrative Agent.

Section 11.17 Entire Agreement

This Agreement, together with all of the other Loan Documents and all
certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof. In the event of any
conflict between the terms of this Agreement and any other Loan Document, the
terms of this Agreement shall govern.

Section 11.18 Confidentiality

Each of the Administrative Agent, the Lenders and the Issuers agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions at least as restrictive as those of this Section 11.18, to
(i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (iii) any rating agency, or (iv) the CUSIP
Service Bureau or any similar organization, (g) with the consent of the Borrower
or (h) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section 11.18 or (y) becomes available to the
Administrative Agent, any Lender, any Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

 

146



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

For purposes of this Section 11.18, “Information” means all information received
from the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any of
its Subsidiaries; provided, however, that, in the case of information received
from the Borrower or any of its Subsidiaries after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 11.18 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 11.19 Patriot Act Notice

Each Lender subject to the Patriot Act hereby notifies the Borrower that,
pursuant to the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower and the other Loan Parties, including
the name and address of the Borrower and the other Loan Parties and other
information that will allow such Lender to identify the Borrower and the other
Loan Parties in accordance with the Patriot Act.

Section 11.20 No Lender Parties Implied Duties

The Administrative Agent, each co-documentation agent, each Arranger, each joint
bookrunner, each Lender and each of their respective Affiliates (for the
purposed of this Section 11.20 each a “Lender Party” and, collectively the
“Lender Parties”), may have economic interests that conflict with those of the
Loan Parties, their stockholders and/or their affiliates. Each Loan Party agrees
that nothing in this Agreement or any of the other Loan Documents or otherwise
will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between any Lender Party, on the one hand, and
such Loan Party, its stockholders or its Affiliates, on the other. The Loan
Parties acknowledge and agree that (i) the transactions contemplated by this
Agreement and the other Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lender Parties, on the one hand, and the Loan Parties, on the other,
and (ii) in connection therewith and with the process leading thereto, (x) no
Lender Party has assumed an advisory or fiduciary responsibility in favor of any
Loan Party, its stockholders or its Affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender Party has
advised, is currently advising or will advise any Loan Party, its stockholders
or its Affiliates on other matters) or any other obligation to any Loan Party
except the obligations expressly set forth in the Loan Documents and (y) each
Lender Party is acting solely as principal and not as the agent or fiduciary of
any Loan Party, its management, stockholders, creditors or any other Person.
Each Loan Party acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Loan Party agrees that it
will not claim that any Lender Party has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to such Loan Party, in
connection with such transaction or the process leading thereto.

 

147



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 11.21 Special Provisions Relating to Certain Currencies

(a) All funds to be made available to Administrative Agent pursuant to this
Agreement in Euros or Sterling shall be made available to Administrative Agent
in immediately available, freely transferable, cleared funds to such account
with such bank in such principal financial center in such Participating Member
State (or London) as Administrative Agent shall from time to time nominate for
this purpose.

(b) In relation to the payment of any amount denominated in Euros or Sterling,
the Administrative Agent shall not be liable to any Loan Party or any of the
Lenders for any delay, or the consequences of any delay, in the crediting to any
account of any amount required by this Agreement to be paid by Administrative
Agent if Administrative Agent shall have taken all relevant and necessary steps
to achieve, on the date required by this Agreement, the payment of such amount
in immediately available, freely transferable, cleared funds (in Euros or
Sterling) to the account with the bank in the principal financial center in the
Participating Member State which the Borrower or, as the case may be, any Lender
shall have specified for such purpose. In this Section 11.21, “all relevant
steps” means all such steps as may be prescribed from time to time by the
regulations or operating procedures of such clearing or settlement system as
Administrative Agent may from time to time determine for the purpose of clearing
or settling payments of Euros or Sterling. Furthermore, and without limiting the
foregoing, the Administrative Agent shall not be liable to any Loan Party or any
of the Lenders with respect to the foregoing matters except to the extent
resulting from (x) its own gross negligence, bad faith or willful misconduct, as
determined by the final, non-appealable judgment of a court of competent
jurisdiction (or pursuant to a binding arbitration award or as otherwise agreed
in writing by the affected parties) or (y) a breach of any obligations under any
Loan Document by the Administrative Agent or of any affiliate, director,
officer, employee, agent, trustee or advisor of the Administrative Agent as
determined by the final, non-appealable judgment of a court of competent
jurisdiction (or pursuant to a binding arbitration award or as otherwise agreed
in writing by the affected parties).

(c) If for purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars for delivery two Business Days
thereafter. The obligation of the Borrower in respect of any such sum due from
it to any Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the Person to whom such obligation was owing against
such loss.

 

148



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 11.22 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured (all such liabilities, the “Covered Liabilities”), may be subject to
the Write-Down and Conversion Powers and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers to any such Covered
Liability arising hereunder which may be payable to it by any Lender that is an
EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such Covered Liability, including,
if applicable:

(i) A reduction in full or in part or cancellation of any such Covered
Liability;

(ii) A conversion of all, or a portion of, such Covered Liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such Covered Liability
under this Agreement or any other Loan Document; or

(iii) The variation of the terms of such Covered Liability in connection with
the exercise of the Write-Down and Conversion Powers.

Section 11.23 Acknowledgement Regarding Any Supported QFCs

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Hedging Contract or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,

 

149



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 11.23, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[SIGNATURE PAGES INTENTIONALLY OMITTED]

 

150